Exhibit 10.2

TRUST INDENTURE

Dated as of September 1, 2005

Between

BERNALILLO COUNTY, NEW MEXICO

and

THE BANK OF NEW YORK TRUST COMPANY, N.A.

as Trustee

Pertaining to the Issuance of and Securing

BERNALILLO COUNTY, NEW MEXICO

TAXABLE INDUSTRIAL REVENUE BONDS

(TEMPUR PRODUCTION USA, INC. PROJECT)

TAXABLE VARIABLE RATE

SERIES 2005A

and Further Pertaining to the Issuance of:

TAXABLE FIXED RATE UNSECURED

SERIES 2005B



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

         Page

GRANTING CLAUSES

   2

ARTICLE I

  

DEFINITIONS AND RULES OF CONSTRUCTION

   3

Section 1.01

  

Definitions

   3

Section 1.02

  

Rules of Construction

   11

ARTICLE II

  

THE BONDS

   11

Section 2.01

  

Issuance of Bonds; Form; Dating

   11

Section 2.02

  

Interest on the Bonds

   14

Section 2.03

  

Execution and Authentication

   18

Section 2.04

  

Bond Register

   18

Section 2.05

  

Registration and Exchange of Bonds; Persons Treated as Owners; Book-Entry System

   19

Section 2.06

  

Mutilated, Lost, Stolen, Destroyed or Undelivered Bonds

   20

Section 2.07

  

Cancellation of Bonds

   21

Section 2.08

  

Temporary Bonds

   21

Section 2.09

  

Additional Bonds

   21

ARTICLE III

  

REDEMPTION, PURCHASE AND REMARKETING

   24

Section 3.01

  

Redemption of Bonds

   24

Section 3.02

  

Redemption Date

   25

Section 3.03

  

Selection of Bonds To Be Redeemed

   25

Section 3.04

  

Notice to Trustee; Notice of Redemption

   25

Section 3.05

  

Payment of Bonds Called for Redemption

   26

Section 3.06

  

Bonds Redeemed in Part

   26

Section 3.07

  

Purchase of Bonds

   27

Section 3.08

  

Remarketing of Purchased Bonds

   28

ARTICLE IV

  

PAYMENT OF BONDS AND CREATION OF FUNDS

   30

Section 4.01

  

Payment of Bonds

   30

Section 4.02

  

Creation of Bond Fund

   31

Section 4.03

  

Payments Into Bond Fund

   31

Section 4.04

  

Use of Moneys in Bond Fund

   32

Section 4.05

  

Custody of Bond Fund

   33

Section 4.06

  

Creation of Project Fund

   33

Section 4.07

  

Payments Into the Project Fund; Disbursements

   34

Section 4.08

  

Completion of Project and Disposition of Project Fund Balance

   34

Section 4.09

  

Moneys To Be Held in Trust

   34

Section 4.10

  

Payment to Borrower From Bond Fund or Project Fund

   35

Section 4.11

  

Investment of Moneys

   35

Section 4.12

  

Creation of Rebate Fund

   36

ARTICLE V

  

LETTER OF CREDIT

   36

Section 5.01

  

Requirements for Letter of Credit

   36

Section 5.02

  

Draws on Letter of Credit; Extensions

   36

Section 5.03

  

Substitute Letter of Credit

   37

Section 5.04

  

Enforcement of the Letter of Credit

   38

ARTICLE VI

  

COVENANTS

   39

Section 6.01

  

Payment of Bonds

   39

Section 6.02

  

Further Covenants and Representations of Issuer

   39

Section 6.03

  

Further Assurances

   40

Section 6.04

  

Tax Covenant

   40

 

i



--------------------------------------------------------------------------------

Section

         Page

ARTICLE VII

  

DISCHARGE OF INDENTURE

   40

Section 7.01

  

Bonds Deemed Paid; Discharge of Indenture

   40

Section 7.02

  

Application of Trust Money

   41

ARTICLE VIII

  

DEFAULTS AND REMEDIES

   41

Section 8.01

  

Events of Default

   41

Section 8.02

  

Acceleration and Duty to Draw on Letter of Credit

   41

Section 8.03

  

Disposition of Amounts Drawn on Letter of Credit; Assignment of Rights to
Contest

   42

Section 8.04

  

Other Remedies; Rights of Bondholders

   43

Section 8.05

  

Right of Bondholders to Direct Proceedings

   43

Section 8.06

  

Application of Moneys

   43

Section 8.07

  

Remedies Vested in Trustee

   45

Section 8.08

  

Limitations on Suits

   45

Section 8.09

  

Termination of Proceedings

   46

Section 8.10

  

Waivers of Events of Default

   46

Section 8.11

  

Opportunity to Cure Defaults

   46

Section 8.12

  

Unconditional Right to Receive Principal and Interest

   46

Section 8.13

  

Letter of Credit Bank Deemed Owner

   47

Section 8.14

  

Subrogation Rights of the Bank

   47

Section 8.15

  

Bonds Outstanding

   47

ARTICLE IX

  

TRUSTEE, FISCAL AGENT, REMARKETING AGENT AND INDEXING AGENT

   48

Section 9.01

  

Duties of Trustee

   48

Section 9.02

  

Rights of Trustee

   49

Section 9.03

  

Individual Rights of Trustee, Etc.  

   49

Section 9.04

  

Trustee’s Disclaimer

   49

Section 9.05

  

Notice of Defaults

   50

Section 9.06

  

Compensation and Indemnification of Trustee

   50

Section 9.07

  

Eligibility of Trustee

   50

Section 9.08

  

Replacement of Trustee

   51

Section 9.09

  

Fiscal Agent

   51

Section 9.10

  

Qualifications of Fiscal Agent; Resignation; Removal

   52

Section 9.11

  

Duties of Remarketing Agent

   52

Section 9.12

  

Eligibility of Remarketing Agent; Replacement

   53

Section 9.13

  

[Reserved]

   53

Section 9.14

  

Successor Trustee, Remarketing Agent or Fiscal Agent by Merger

   53

Section 9.15

  

Appointment of Co-Trustee

   54

ARTICLE X

  

AMENDMENTS OF AND SUPPLEMENTS TO INDENTURE

   54

Section 10.01

  

Without Consent of Bondholders

   54

Section 10.02

  

With Consent of Bondholders

   55

Section 10.03

  

Effect of Consents

   56

Section 10.04

  

Notation on or Exchange of Bonds

   56

Section 10.05

  

Signing by Trustee of Amendments and Supplements

   56

Section 10.06

  

Borrower, Bank, Fiscal Agent and Remarketing Agent Consents Required

   56

Section 10.07

  

Notice to Bondholders

   56

Section 10.08

  

Opinion of Bond Counsel Required

   56

ARTICLE XI

  

AMENDMENTS OF AND SUPPLEMENTS TO OTHER DOCUMENTS

   56

Section 11.01

  

Without Consent of Bondholders

   56

Section 11.02

  

With Consent of Bondholders

   57

Section 11.03

  

Consents by Trustee and the Fiscal Agent to Amendments or Supplements

   57

 

ii



--------------------------------------------------------------------------------

Section

         Page

Section 11.04

  

Notice to Bondholders

   57

Section 11.05

  

Bank and Remarketing Agent Consent Required

   57

ARTICLE XII

  

MISCELLANEOUS

   57

Section 12.01

  

Notices

   57

Section 12.02

  

Bondholders’ Consents

   59

Section 12.03

  

Notices to Rating Agency

   59

Section 12.04

  

Limitation of Rights

   59

Section 12.05

  

Severability

   59

Section 12.06

  

Payments Due on Non-Business Days

   59

Section 12.07

  

Governing Law

   59

Section 12.08

  

No Personal Liability of Issuer Officials

   59

Section 12.09

  

Trustee and Issuer Not to Impair Tax Exemption of the Bonds

   60

Section 12.10

  

Recording and Filing

   60

Section 12.11

  

Counterparts

   60

Section 12.12

  

References to the Bank

   60

 

EXHIBIT A-1

   FORM OF SERIES 2005A BOND

EXHIBIT A-2

   FORM OF SERIES 2005B BOND

EXHIBIT B

   NOTICE OF MANDATORY REPURCHASE

EXHIBIT C

   FORM OF DESIGNATION OF BOND

 

iii



--------------------------------------------------------------------------------

TRUST INDENTURE

This TRUST INDENTURE, dated as of September 1, 2005, between BERNALILLO COUNTY,
NEW MEXICO, a political subdivision of the State of New Mexico (the “Issuer”),
and THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking association
organized and existing under the laws of the United States, having power and
authority to accept and execute trusts, and having a corporate trust office in
Jacksonville, Florida, as trustee (the “Trustee”).

W I T N E S S E T H :

WHEREAS, the Issuer is a political subdivision of the State of New Mexico (the
“State”). Pursuant to Sections 4-59-1 through 4-59-16, New Mexico Statutes
Annotated, 1978 Compilation, as amended (the “Industrial Revenue Bond Act”), the
County Commission (the “Commission”) of the Issuer is authorized to acquire,
construct and equip certain industrial or commercial projects and to issue its
industrial revenue bonds to finance such projects and certain related costs for
the purpose of promoting industry and trade by inducing manufacturing,
industrial and commercial enterprises to locate or expand in the State and
promoting a sound and proper balance in the State between agriculture, commerce
and industry. Such bonds are payable solely out of revenue derived from the
acquisition, ownership, leasing or sale of such projects. Such bonds may be
further secured by an assignment of the Issuer’s interest in the lease
agreements respecting the project to be acquired, constructed and equipped.
Under the Industrial Revenue Bond Act, a project may include land, buildings,
machinery, equipment and other property deemed necessary in connection with such
project; and

WHEREAS, Tempur Production USA, Inc., (together with its successors and assigns,
the “Company”), presented to the Issuer a proposal relating to the issuance of
industrial revenue bonds and the development of a facility for the Company’s
mattress and pillow manufacture operations. The County Commission of the Issuer,
by Ordinance adopted on August 23, 2005 (the “Ordinance”), authorized, among
other matters, (i) the issuance of its Bernalillo County, New Mexico Taxable
Industrial Revenue Bonds (Tempur Production USA, Inc. Project) Taxable Variable
Rate Series 2005A substantially in the form of Exhibit A-1 and Taxable Fixed
Rate Unsecured Series 2005B substantially in the form of Exhibit A-2 in the
maximum principal collective amount not to exceed $100,000,000 (the “Bonds”) and
(ii) the execution and delivery of this Indenture; and

WHEREAS, the Issuer has entered into a Lease Agreement dated as of the date of
this Indenture (together with any and all amendments and supplements, the “Lease
Agreement”) with the Company, under which the Issuer has leased the Project
Property (as defined in the Agreement) to the Company and the Company has agreed
to make rental payments in amounts sufficient to pay the principal of, interest
on and redemption and purchase price of the Bonds when due; and

WHEREAS, to secure the payment of the principal thereof and interest thereon,
the Issuer has, contemporaneously with the delivery of the Bonds, assigned its
rights, title and interests in the Lease Agreement, without recourse, to the
Trustee and has authorized the execution and delivery of this Indenture; and

WHEREAS, as further security for the Series 2005A Bonds, the Company will cause
Bank of America, N.A. (the “Bank”) to issue its irrevocable direct pay letter of
credit (as amended to increase the stated amount thereof in connection with the
issuance of Additional Series 2005A Bonds (as defined herein) subsequent to the
Initial Series 2005A Bonds (as defined herein) (the “Letter of Credit”) in favor
of the Trustee for the benefit of the holders of the Series 2005A Bonds; and

WHEREAS, the Trustee has agreed to accept the duties and responsibilities of the
Trustee hereunder according to the terms hereof; and

WHEREAS, all acts and proceedings required by law necessary to make the Bonds,
when executed by the Issuer, authenticated and delivered by the Fiscal Agent (as
hereinafter defined), and duly issued, the valid, binding and legal obligations
of the Issuer , and to constitute this Indenture a valid and binding agreement
for the uses and purposes set forth herein in accordance with its terms, have
been done and taken, and the execution and delivery of this Indenture have been
in all respects duly authorized;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the covenants and
undertakings herein expressed, the parties hereto agree as follows:

GRANTING CLAUSES

The Issuer, in consideration of the premises and the acceptance by the Trustee
of the trusts hereby created and of the purchase and acceptance of the Bonds by
the Owners (as hereinafter defined) thereof, of the issuance of the Letter of
Credit by the Bank, and for other good and valuable consideration, the receipt
of which is hereby acknowledged, in order to secure (i) the payment of the
principal of, and interest on, the Bonds according to their tenor and effect,
(ii) the performance and observance by the Issuer of all the covenants expressed
or implied herein and in the Bonds, and (iii) the obligations of the Issuer
arising under or in connection with the Credit Agreement (which as to the Series
2005A Bonds shall be subordinate to the extent not represented by Bank Bonds or
not consisting of the Bank’s subrogated interest in the Series 2005A Bonds) does
hereby grant, bargain, sell, convey, assign, and pledge unto the Trustee and its
successors in trust and assigns forever, and grant to the Trustee, and its
successors in trust and assigns forever a security interest in, the following
(the “Trust Estate”), subject in all cases to the provisions of this Indenture
permitting the application thereof for the purposes and on the terms set forth
in this Indenture, such grant, bargain, sale, conveyance, assignment, pledge and
security interest to be effective without the recording of this Indenture or any
other instrument:

GRANTING CLAUSE FIRST

All right, title, and interest of the Issuer in and under the Lease Agreement
(as hereinafter defined), including all extensions and renewals of any of the
terms of the Lease Agreement, if any, including, but without limiting the
generality of the foregoing, the present and continuing right to make claim for,
collect, receive and receipt for all payments of principal, interest, and other
sums payable to or receivable by the Issuer under or due to its ownership of any
interest in the Lease Agreement, the Receipts and Lease Payments of the Issuer
from the Lease Agreement, all rights to bring actions and proceedings under the
Lease Agreement or for the enforcement thereof, and all rights to do any and all
things which the Issuer is or may become entitled to do under or due to its
ownership of the Lease Agreement, other than the Unassigned Rights (as
hereinafter defined).

GRANTING CLAUSE SECOND

All moneys received by the Trustee pursuant to the Letter of Credit.

GRANTING CLAUSE THIRD

All moneys and securities (including the investment income therefrom) and all
other property of every kind and of every name and nature which are now or from
time to time hereafter, by delivery or by writing of any kind, pledged, assigned
or transferred as and for security hereunder to the Trustee by the Issuer or by
anyone on its behalf, or with its written consent or as otherwise permitted
hereunder, and all cash and securities now or hereafter held in the Funds (as
hereinafter defined) created under this Indenture (except that moneys received
for the payment of tendered or repurchased Series 2005A Bonds are hereby pledged
to the sole benefit of the Owners of Series 2005A Bonds tendered or deemed
tendered) and all investment earnings thereon.

TO HAVE AND TO HOLD all and singular the Trust Estate, whether now owned or
hereafter acquired, unto the Trustee and its respective successors in trust and
assigns forever, subject, however, to the terms and provisions of this Indenture
and the Lease Agreement permitting the application thereof for the purposes
provided herein and therein, for (i) the benefit and security of each and every
holder of the Series 2005A Bonds and Series 2005B Bonds, each in accordance with
the terms of such Bonds, without preference, priority or distinction as to
participation in the lien, benefit, and protection hereof of one Bond of a
series over or from the others of the same series, by reason of priority in the
issue or negotiation thereof, or for any other reason

 

2



--------------------------------------------------------------------------------

whatsoever, except as herein otherwise expressly provided, so that each and all
of such Bonds of each series shall have the same right, lien, and privilege
under this Indenture and shall be equally secured hereby with the same effect as
if the same had all been made, issued and negotiated simultaneously with the
delivery hereof; (ii) the payment of the fees and expenses of the Trustee,
Fiscal Agent and the Remarketing Agent; and (iii) the security of the amounts
owing by the Company under the Credit Agreement (which as to the Series 2005A
Bonds shall be subordinate to the extent not represented by Bank Bonds or not
consisting of the Bank’s subrogated interest in the Series 2005A Bonds).

AND IN FURTHERANCE OF THE FOREGOING, but subject to the foregoing provisions of
these granting clauses and the further provisions of this Indenture, the Issuer
hereby irrevocably authorizes and empowers the Trustee, in its own name, or in
the name of its nominee, or in the name of, or as attorney-in-fact for, the
Issuer, to ask, demand, sue for, collect and receive any and all payments to
which the Issuer is or may become entitled under the Lease Agreement, the Letter
of Credit or other collateral, and to ensure compliance by each and every party
to each and every such agreement or contract with all or any of the terms and
provisions thereof to which such person is a party.

AND PROVIDED, FURTHER, the Trustee agrees to accept receipt of and hold subject
to the provisions hereof the executed Lease Agreement delivered by the Company
and declares and agrees that it holds and will hold as trustee for the sole
benefit of the Bondholders, in accordance with the rights of each series of
Bonds, the Trustee, the Remarketing Agent, and the others entitled to the
benefits thereof, the Lease Agreement.

PROVIDED, HOWEVER, that if (i) the Issuer shall pay or cause to be paid the
principal of and interest on all of the Bonds at the times and in the manner
provided in the Bonds, or shall provide for the payment thereof in accordance
with Article VII hereof, and shall otherwise comply with Article VII hereof,
(ii) all amounts due to the Trustee, the Fiscal Agent and the Remarketing Agent
have been paid or provision for payment thereof satisfactory to the Trustee and
the Remarketing Agent shall have been made, and (iii) all amounts due to the
Bank have been paid, then the lien of this Indenture shall cease, terminate, and
be void as provided in Article VII hereof, otherwise this Indenture shall be and
remain in full force and effect.

THIS INDENTURE OF TRUST FURTHER WITNESSETH, and it is expressly declared that
all Bonds issued and secured hereunder are to be issued, authenticated and
delivered, and all property, rights, and interest hereby assigned and pledged,
are to be dealt with and disposed of, under, upon and subject to the terms,
conditions, stipulations, covenants, agreements, trusts, uses and purposes
hereinafter expressed, and the Issuer has agreed and covenants, and does hereby
agree and covenant, with the Trustee, the Bank, and with the respective Owners,
from time to time, of the Bonds as follows:

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

Section 1.01 Definitions. For all purposes of this Indenture, unless the context
or use clearly indicates another or different meaning or intent, the following
terms shall have the following meanings, and any other words and terms defined
in the recitals to this Indenture or in the Lease Agreement shall have the same
meanings when used herein as assigned to them in such recitals hereto or in the
Lease Agreement:

“Act” means collectively, the Industrial Revenue Bond Act and the Public
Securities Short-Term Interest Rate Act, Sections 6-18-1 to 6-18-16, New Mexico
Statutes Annotated, 1978 Compilation, as amended.

“Additional Bond Advance” means any advances on the Initial Bonds as authorized
pursuant to Section 2.10.

“Additional Bonds” means any Bonds issued and delivered pursuant to
Section 2.09.

“Additional Series 2005A Bonds” means any Series 2005A Bonds issued and
delivered pursuant to Section 2.09.

 

3



--------------------------------------------------------------------------------

“Additional Series 2005B Bonds” means any Series 2005B Bonds issued and
delivered pursuant to Section 2.09.

“Alternate Rate” is defined in Section 2.02(e).

“Alternate Rate Period” means each period during which an Alternate Rate is in
effect.

“Authorized Denominations” means with respect to all Bonds $100,000 and any
integral multiple of $5,000 in excess thereof.

“Available Moneys” means moneys which are (a) continuously on deposit with the
Trustee in trust for the benefit of the Bondholders in a separate and segregated
account in which only Available Moneys are held and which are (b) proceeds of
(i) the Bonds received contemporaneously with and directly from the issuance and
sale of the Bonds, (ii) payments made by the Issuer or the Company if at the
time of the deposit of such payments and for a period of at least 366 days
thereafter no Bankruptcy Filing against the Issuer or the Company shall have
occurred, (iii) a draw by the Trustee on the Letter of Credit, (iv) refunding
bonds for which the Trustee has received a written opinion of Bankruptcy Counsel
to the effect that payment of such moneys to the Bondholders would not
constitute an avoidable preference under Section 547 of the United States
Bankruptcy Code in the event the Issuer or the Company were to become a debtor
under the United States Bankruptcy Code, or (v) income derived from the
investment of the foregoing.

“Bank” means the issuer of the Letter of Credit, initially Bank of America,
N.A., and upon the issuance and delivery of a Substitute Letter of Credit, shall
mean the issuer of such Substitute Letter of Credit.

“Bank Administrative Agent” means Bank of America, N.A., as Administrative Agent
under the Credit Agreement and its successors and assigns in such capacity.

“Bank Bonds” means any Series 2005A Bonds purchased with proceeds from a draw
under the Letter of Credit and held under the Credit Agreement.

“Bank Representative” means each person at the time designated to act on behalf
of the Bank by written certificate furnished to the Trustee, containing the
specimen signature of such person and signed on behalf of the Bank by an
authorized officer of the Bank. Such certificate may designate an alternate or
alternates.

“Bankruptcy Counsel” means any counsel nationally recognized in bankruptcy
matters which is independent of the Issuer and the Company and is reasonably
acceptable to the Trustee.

“Bankruptcy Filing” means the filing of a petition by or against the Issuer or
the Company, as the case may be, as debtor under the United States Bankruptcy
Code or similar bankruptcy or insolvency act. If the petition has been dismissed
and the dismissal is final and not subject to appeal at the relevant time, the
filing shall not be considered to have occurred.

“Base Rate” means 67% of one month LIBOR.

“Beneficial Owner” is defined in Section 2.05(c).

“Bond Advance Notice” means the notice delivered pursuant to Section 2.10 and
substantially in the form of Exhibit D hereto.

“Bond Counsel” means, with respect to the original issuance of the Bonds,
Hughes & Strumor, Ltd. Co., Albuquerque, New Mexico and thereafter such other
firm of nationally recognized attorneys at law appointed by the Issuer, approved
by the Company and the Bank, acceptable to the Trustee and the Remarketing
Agent.

 

4



--------------------------------------------------------------------------------

“Bond Fund” means the Fund by that name created pursuant to Section 4.02.

“Bonds” means the Series 2005A Bonds and the Series 2005B Bonds and such other
bonds issued pursuant to this Indenture from time to time, including the Initial
Bonds and all Additional Bonds.

“Business Day” means any day other than (a) a Saturday or Sunday, (b) a day on
which commercial banks in New York, New York, or the city or cities in which the
corporate trust office of the Trustee or the Fiscal Agent, the primary office of
the Remarketing Agent or the paying office of the Bank are located are
authorized or required by law or executive order to close, or (c) a day on which
the New York Stock Exchange or DTC is closed. For purposes of this definition,
“paying office of the Bank” means the Bank office responsible for making
payments under any Letter of Credit.

“Cede & Co.” means Cede & Co., the nominee of DTC or any successor nominee of
DTC with respect to the Bonds.

“Chairman” means the Chairman of the Board of County Commissioners of the
Issuer, or the Vice-Chair of the Board of County Commissioners of the Issuer
acting in the Chairman’s absence.

“Company” means Tempur Production USA, Inc., a Virginia corporation, and its
successors and assigns.

“Company Representative” means each person at the time designated to act on
behalf of the Company by a written certificate furnished to the Issuer, the
Trustee and the Bank containing the specimen signature of such person and signed
on behalf of the Company by an authorized officer of the Company. Such
certificate may designate an alternate or alternates.

“Construction Account” means the account by that name created in the Project
Fund pursuant to Section 4.06 hereof.

“Conversion Date” means with respect to the Series 2005A Bonds the effective
date of the conversion of the Series 2005A Interest Rate thereon to a different
Series 2005A Interest Rate (other than the initial interest rate established on
or before the issuance date).

“Cost” or “Cost of Project” with respect to the Project shall be deemed to
include the cost of all items to be financed under the provisions of the
Industrial Revenue Bond Act.

“Cost of Issuance Account” means the account by that name created in the Project
Fund pursuant to Section 4.06 hereof.

“Counsel” means (a) an attorney at law or firm of attorneys at law (who may be,
without limitation, of counsel to or an employee of, the Issuer, the Trustee,
the Remarketing Agent, the Bank or the Company) duly admitted to practice law
before the highest court of any state or (b) any other counsel satisfactory to
the Issuer and the Bank.

“County Clerk” means the County Clerk of the Issuer, or the Deputy Clerk of the
Issuer acting in the County Clerk’s absence.

“Credit Agreement” means the agreement between the Company and the Bank pursuant
to which the Letter of Credit or any Substitute Letter of Credit is issued by
the Bank and delivered to the Trustee, and any and all modifications,
alterations, amendments and supplements thereto. Initially, the Credit Agreement
means the Credit Agreement dated as of October 18, 2005, among the Company and
certain of its affiliates as borrowers, Tempur-Pedic International, Inc. a
Delaware Corporation, and certain of its subsidiaries and affiliates as
guarantors, the lenders identified therein and the Bank of America, N.A., as
administrative agent, as amended, supplemented, modified, extended, renewed or
replaced.

 

5



--------------------------------------------------------------------------------

“DTC” means The Depository Trust Company, a limited purpose company organized
under the laws of the State of New York, and its successors and assigns.

“DTC Participant” or “DTC Participants” means securities brokers and dealers,
banks, trust companies and clearing corporations which have access, as
participants or otherwise (directly or indirectly) to the DTC system.

“Designation of Bond” means the form of Designation of Bond to be delivered to
the Issuer and the Trustee and executed by a Borrower Representative, a Bank
Representative and an Underwriter Representative, in the form attached to this
Indenture as Exhibit C.

“Event of Default” is defined in Section 8.01.

“Fiscal Agent” means the agent appointed from time to time pursuant to
Section 9.09.

“Fitch” means Fitch, Inc.

“Flexible Rate” means, with respect to the Series 2005A Bonds, the nonvariable
interest rate on the Series 2005A Bonds established periodically in accordance
with Section 2.02(a)(ii).

“Flexible Rate Bond” means any Series 2005A Bond bearing interest at a Flexible
Rate.

“Flexible Rate Period” means each period, comprised of Flexible Rate Terms,
during which Flexible Rates are in effect.

“Flexible Rate Term” means, with respect to any Series 2005A Bond, each period
established periodically in accordance with Section 2.02(a)(ii), and as
permitted by Section 2.02(b)(ii).

“Funds” means the funds created pursuant to Article IV hereof.

“Indenture” means this Trust Indenture, as it may be amended or supplemented
from time to time in accordance with its terms.

“Industrial Revenue Bond Act” means Sections 4-59-1 through 4-59-16, New Mexico
Statutes Annotated, 1978 Compilation, as amended.

“Initial Bonds” means the Initial Series 2005A Bonds and the Initial Series
2005B Bonds.

“Initial Series 2005A Bond Advance” means the initial Additional Bond Advance
made under the Initial Series 2005A Bonds.

“Initial Series 2005B Bond Advance” means the initial Additional Bond Advance
made under the Initial Series 2005B Bonds.

“Initial Series 2005A Bonds” means the $75,000,000 in aggregate principal amount
of Series 2005A Bonds to be issued contemporaneously with the execution of this
Indenture.

“Initial Series 2005B Bonds” means the $25,000,000 in aggregate principal amount
of Series 2005B Bonds to be issued contemporaneously with the execution of this
Indenture.

“Interest Rate Period” means any Weekly Rate Period or Flexible Rate Period.

“Issuer” means Bernalillo County, New Mexico, a political subdivision of the
State, and its successors and assigns.

 

6



--------------------------------------------------------------------------------

“Lease Agreement” means the Lease Agreement, including all exhibits attached
thereto, dated as of September 1, 2005, between the Issuer and the Company, as
the same may be amended, modified or supplemented from time to time in
accordance with the Indenture.

“Lease Default” means an Event of Default under Section 7.1 of the Lease
Agreement.

“Lease Payments” means the payments of principal and interest made by the
Company to the Issuer pursuant to Section 4.3 of the Lease Agreement.

“Letter of Credit” means an irrevocable direct pay letter of credit having the
characteristics of a “credit” or “letter of credit” set forth in the Uniform
Commercial Code of the State of North Carolina (or in the case of a Substitute
Letter of Credit, the Uniform Commercial Code of the state under whose laws such
Substitute Letter of Credit is governed) except that a letter of credit (a) may
not be revocable and (b) may only be issued by (i) a national bank, (ii) any
banking institution organized under the laws of any state, territory or the
District of Columbia, the business of which is substantially confined to banking
and is supervised by the state or territorial banking commission or similar
officials or (iii) a branch or agency of a foreign bank, provided that the
nature and extent of federal and/or state regulation and the supervision of the
particular branch or agency is substantially equivalent to that applicable to
federal or state chartered domestic banks doing business in the same
jurisdiction. Initially, the term “Letter of Credit” shall mean the irrevocable,
direct-pay letter of credit issued by the Bank to the Trustee, including any
permitted supplements or amendments thereto and any renewals or extensions
thereof, and, upon the expiration or termination of the Letter of Credit and the
issuance and delivery of a Substitute Letter of Credit meeting the requirements
set forth in this paragraph and in Section 5.03 hereof, “Letter of Credit” shall
mean such Substitute Letter of Credit.

“LIBOR” means, for any day of determination, the rate of interest equal to the
one month London interbank offered rate as published in the “Money Rates”
section of The Wall Street Journal; provided that if any day of determination is
not a Business Day, “LIBOR” for such day shall mean the rate as published on the
immediately preceding Business Day.

“Mandatory Repurchase Date” means, with respect to any Series 2005A Bonds, the
date on which such Series 2005A Bonds are required to be purchased pursuant to
Section 3.07(a).

“Maximum Rate” means the lesser of (a) the highest interest rate which may be
borne by the Bonds under State law and (b) twelve percent (12%) per annum.

“Moody’s” means Moody’s Investors Service, Inc.

“Notice of Mandatory Repurchase” means that notice required to be prepared by
the Trustee and given by the Fiscal Agent pursuant to Section 3.07, the form of
which is attached hereto as Exhibit B.

“Opinion of Bond Counsel” means a written opinion of Bond Counsel.

“Opinion of Counsel” means a written opinion of Counsel who is reasonably
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Issuer, the Trustee, the Remarketing Agent, the Bank or the Company.

“Optional Tender Date” is defined in Section 3.07(b)(i).

“Outstanding” when used with reference to Bonds, or “Bonds outstanding” means
all Bonds which have been authenticated and delivered by the Fiscal Agent under
this Indenture, except the following:

(a) Bonds canceled or purchased by or delivered to the Fiscal Agent for
cancellation pursuant to the provisions of this Indenture. Except as otherwise
provided in Section 3.08, Series 2005A Bonds purchased by the Company pursuant
to optional tender or mandatory repurchase under Section 3.07 (including Bank
Bonds) shall continue to be outstanding until the holder of such Bonds directs
the Fiscal Agent to cancel them;

 

7



--------------------------------------------------------------------------------

(b) Bonds that have become due (at maturity or upon redemption, acceleration or
otherwise) and for the payment, including interest accrued to the due date, of
which sufficient moneys are held by the Fiscal Agent;

(c) Bonds deemed paid pursuant to Section 7.01; and

(d) Bonds in lieu of others which have been authenticated under Section 2.05
(relating to registration and exchange of Bonds) or Section 2.06 (relating to
mutilated, lost, stolen, destroyed or undelivered Bonds).

“Owner”, “owner”, “Bondholder”, “bondholder”, “Holder”, “holder” or words of
similar import mean: (a) in the event that the book-entry system of evidence and
transfer of ownership in the Bonds is employed pursuant to Section 2.05(c),
Cede & Co., as nominee for DTC, or its nominee, and (b) in all other cases, the
registered owner or owners of any Bond fully registered as shown on the register
maintained by the Fiscal Agent.

“Permitted Investments” means any of the following which at the time of
investment are legal investments under laws of the State for the moneys proposed
to be invested therein:

(a) U.S. Government Obligations

(b) Direct obligations of any of the following federal agencies or federally
sponsored entities which are not fully guaranteed by the full faith and credit
of the United States of America:

(1) Federal National Mortgage Association (FNMA);

(2) Federal Home Loan Mortgage Corporation (FHLMC);

(3) Resolution Funding Corporation (REFCORP);

(4) Student Loan Marketing Association (SLMA);

(5) Federal Home Loan Bank Systems (FHLB); and

(6) Obligations of other federal government sponsored agencies approved by the
Bank.

(c) Commercial paper which is rated at the time of purchase in the highest
classification (without regard to qualifier), “A-1” by S&P and “P-1” by Moody’s
and which matures not more than 270 days after the date of purchase.

(d) Investment agreements the provider of which is rated in one of the two
highest rating categories, without regard to qualifiers, by two Rating Agencies
under which the provider agrees to periodically deliver, on a delivery versus
payment basis, such securities as are described in clauses (a) through
(c) above.

(e) Investment agreements the provider of which is rated in one of the two
highest rating categories, without regard to qualifiers, by two Rating Agencies
and which are continuously and fully secured by such securities as are described
in clauses (a) and (b) above, which securities shall have a market value at all
times at least equal to 102% of the principal amount invested under the
investment agreement (marked to market at least weekly).

(f) money market mutual funds (1) that invest in U.S. Government Obligations or
that are registered with the federal Securities and Exchange Commission (SEC),
and (2) that are rated in either of the two highest categories by a Rating
Agency, including funds for which the Trustee and/or its affiliates provide
investment advisory or other management services; and

(g) such other investments approved in writing by the Bank.

“Person” means (a) any individual, (b) any corporation, partnership, limited
liability company, joint venture, association, joint-stock company, business
trust or unincorporated organization, or grouping of any such entities, in each
case formed or organized under the laws of the United States of America, any
state thereof or the District of Columbia, or (c) the United States of America
or any state thereof, or any political subdivision of either thereof, or any
agency, authority or other instrumentality of any of the foregoing.

 

8



--------------------------------------------------------------------------------

“Project” means the acquisition, construction, installation and equipping of an
approximately 750,000 square foot mattress and pillow manufacturing plant in the
County of Bernalillo, City of Albuquerque, New Mexico.

“Project Fund” means the Fund by that name created pursuant to Section 4.06
hereof.

“Rating Agency” means, if the Series 2005A Bonds are rated, Moody’s, if such
agency’s ratings are in effect with respect to the Series 2005A Bonds,
Standard & Poor’s, if such agency’s ratings are in effect with respect to the
Series 2005A Bonds, and Fitch, if such agency’s ratings are in effect with
respect to the Series 2005A Bonds, and their respective successors and assigns.
If any such corporation ceases to act as a securities rating agency, the Company
may, with the approval of the Remarketing Agent and the Bank, appoint any
nationally recognized securities rating agency as a replacement.

“Receipts and Lease Payments” means all the payments of principal and interest
paid to the Issuer pursuant to Section 4.3 of the Lease Agreement, and receipts
of the Trustee credited under the provisions of this Indenture against such
payments, including all moneys received by the Trustee from a draw under the
Letter of Credit (other than moneys drawn to purchase Series 2005A Bonds
pursuant to the terms hereof).

“Remarketing Agent” means initially Banc of America Securities LLC, and any
successor agent or agents appointed from time to time pursuant to Section 9.12.

“Remarketing Agreement” means (a) initially the Remarketing and Interest
Services Agreement, dated as of September 1, 2005, between the Company and the
Remarketing Agent and any and all modifications, alterations, amendments and
supplements thereto and (b) any agreement between the Company and any successor
remarketing agent appointed pursuant to Section 9.12.

“Remarketing Proceeds” is defined in Section 3.08(b).

“Scheduled Purchase Date” is defined in Section 3.08(b).

“Series 2005A Bonds” means the Bernalillo County, New Mexico Taxable Industrial
Revenue Bonds (Tempur Production USA, Inc. Project) $75,000,000 Taxable Variable
Rate Series 2005A.

“Series 2005B Bonds” means the Bernalillo County, New Mexico Taxable Industrial
Revenue Bonds (Tempur Production USA, Inc. Project) $25,000,000 Taxable Fixed
Rate Unsecured Series 2005B.

“Series 2005B Bond Purchaser” means Tempur World, LLC.

“Series 2005A Conversion Bond” means the Series 2005A Bonds issued pursuant to
Section 2.11.

“Series 2005B Conversion Bond” means the Series 2005B Bonds designated for
conversion into Series 2005A Bonds pursuant to Section 2.11.

“Series 2005A Interest Payment Date” means (i) during any Weekly Rate Period,
the first day of each month and (ii) during any Flexible Rate Period, the first
day after the last day of each Flexible Rate Term.

“Series 2005A Interest Rate” means the initial rate of interest established by
the Underwriter on or before the issuance date to apply for a period of up to
7 days and thereafter any Weekly Rate or Flexible Rate.

“Series 2005B Interest Payment Date” means each March 1st and September 1st,
beginning March 1, 2006.

“Series 2005A Interest Reserve Subaccount” means the account by that name
created in the Bond Fund pursuant to Section 4.01 hereof.

“Series 2005B Interest Rate” means a rate of seven and three quarters percent
(7.75%) per annum.

 

9



--------------------------------------------------------------------------------

“Series 2005A Purchase Agreement” means the Bond Purchase Agreement, dated
October 26, 2005, among the Company, the Issuer and the Underwriter with respect
to the purchase of the Series 2005A Bonds.

“Series 2005B Purchase Agreement” means the Bond Purchase Agreement, dated
October 26, 2005, among the Company, the Issuer and the Series 2005B Bond
Purchaser with respect to the purchase of the Series 2005B Bonds.

“Series 2005A Record Date” means with respect to each Series 2005A Interest
Payment Date, the Fiscal Agent’s close of business on the Business Day next
preceding such Series 2005A Interest Payment Date.

“Series 2005B Record Date” means with respect to each Series 2005B Interest
Payment Date, the Fiscal Agent’s close of business on the Business Day next
preceding such Series 2005B Interest Payment Date.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“State” means the State of New Mexico.

“Substitute Letter of Credit” is defined in Section 5.03.

“Trust Estate” means all of the moneys, properties and rights described in the
Granting Clauses of this Indenture.

“Trustee” means, initially, The Bank of New York Trust Company, N.A. and any
successor trustee under this Indenture, and any separate or co-trustee at the
time serving as such under this Indenture.

“Unassigned Rights” means the rights of the Issuer under Section 4.5 (relating
to payment of expenses and counsel fees of the Issuer), Section 6.2 (relating to
indemnification) and Section 7.4 (relating to expenses of collection) of the
Lease Agreement and the rights of the Issuer to receive documentation and
notices, to give or withhold consents in connection with the provisions of this
Indenture or the Lease Agreement and the right to enforce any of the foregoing.

“Underwriter” means initially Banc of America Securities LLC and any successor
appointed from time to time by the Company.

“Underwriter Representative” means each person at the time designated to act on
behalf of the Underwriter by written certificate furnished to the Trustee,
containing the specimen signature of such person and signed on behalf of the
Underwriter by an authorized officer of the Underwriter. Such certificate may
designate an alternate or alternates.

“Unscheduled Purchase Date” has the meaning provided in Section 3.08(b).

“U.S. Government Obligations” means (a) direct obligations of the United States
for which its full faith and credit are pledged for the full and timely payment
thereof, (b) obligations of a person controlled or supervised by and acting as
an agency or instrumentality of the United States, the payment of which is
unconditionally guaranteed as a full faith and credit obligation of the United
States for the full and timely payment thereof or (c) securities or receipts
evidencing ownership interests in obligations or specified portions (such as
principal or interest) of obligations described in (a) or (b).

“Weekly Rate” means with respect to the Series 2005A Bonds the variable interest
rate on the Series 2005A Bonds established weekly in accordance with
Section 2.02(a)(i).

“Weekly Rate Bond” means any Series 2005A Bond bearing interest at a Weekly
Rate.

 

10



--------------------------------------------------------------------------------

“Weekly Rate Period” means each period during which a Weekly Rate is in effect.

Section 1.02 Rules of Construction. Unless the context otherwise requires,

(a) an accounting term not otherwise defined has the meaning assigned to it in
accordance with generally accepted accounting principles applied on a consistent
basis;

(b) references to Articles and Sections are to the Articles and Sections of this
Indenture;

(c) terms defined elsewhere in this Indenture shall have the meanings ascribed
to them herein;

(d) words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders;

(e) headings used in this Indenture are for convenience of reference only and
shall not define or limit the provisions hereof;

(f) each reference herein or in the Bonds to a percentage of Bonds required for
notices, consents or for any other reason shall be deemed to refer to Bonds then
Outstanding; and

(g) all references herein to time shall be Eastern Time unless otherwise
expressly stated.

ARTICLE II

THE BONDS

Section 2.01 Issuance of Bonds; Form; Dating.

(a) Authorization. There is hereby authorized the issuance from time to time
under this Indenture two series of bonds, which shall be designated “Bernalillo
County, New Mexico Taxable Industrial Revenue Bonds (Tempur Production USA, Inc.
Project) Taxable Variable Rate Series 2005A” and “Bernalillo County, New Mexico
Taxable Industrial Revenue Bonds (Tempur Production USA, Inc. Project) Taxable
Fixed Rate Unsecured Series 2005B” for the purpose of financing all or a portion
of the Project and paying expenses related thereto. The aggregate principal
amount of the Series 2005A Bonds outstanding from time to time, including the
Initial Series 2005A Bonds and the Additional Series 2005A Bonds, shall not
exceed Seventy Five Million Dollars ($75,000,000), and the aggregate principal
amount of the Series 2005B Bonds outstanding from time to time, including the
Initial Series 2005B Bonds and all Additional Series 2005B Bonds, shall not
exceed Twenty Five Million Dollars ($25,000,000), except as provided in
Section 2.06 with respect to replacement of mutilated, lost, stolen, destroyed
or undelivered Bonds and in Section 2.11 relating to the conversion of the
Series 2005B Bonds to Series 2005A Bonds. The Bonds shall be issuable only as
fully registered bonds without coupons in Authorized Denominations only, and in
substantially the forms of Exhibit A-1 and Exhibit A-2, respectively to this
Indenture, with appropriate variations, omissions, insertions, notations,
legends or endorsements required by law or usage or permitted or required by
this Indenture, including those necessary to reflect the terms, provisions,
dates and the like permitted hereby for any Additional Bonds. The Bonds may be
in printed or typewritten form. No Bonds may be issued under the provisions of
this Indenture except in accordance with this Article.

Notwithstanding any other provisions of this Indenture, no Additional Series
2005A Bonds shall be issued unless the Stated Amount (as defined in the Letter
of Credit) under the Letter of Credit shall be equal to the aggregate principal
amount of the Series 2005A Bonds outstanding on such date (after giving effect
to the issuance of any Additional Series 2005A Bonds to be issued on such date
and the payment of any Series 2005A Bonds redeemed on such date) plus 35 days’
interest thereon, calculated at the Maximum Rate.

 

11



--------------------------------------------------------------------------------

All Bonds in each series of Bonds issued from time to time hereunder shall be
equally and ratably secured by the Trust Estate with respect to the Bonds of
such series, including, without limitation, all right, title and interest of the
Issuer in and to the Lease Agreement, and the Receipts and Lease Payments with
respect to the Bonds of such series.

The Bonds shall be payable in lawful money of the United States but only from
the sources pledged to such purpose. The Bonds are limited obligations of the
Issuer payable solely from the Receipts and Lease Payments, which have been
pledged and assigned to the Trustee to secure payment of the Bonds in the manner
and to the extent provided herein. NEITHER THE FAITH AND CREDIT NOR THE TAXING
POWER OF THE STATE OR OF ANY OF ITS POLITICAL SUBDIVISIONS, INCLUDING THE
ISSUER, IS PLEDGED TO THE PAYMENT OF THE PRINCIPAL OF, INTEREST ON OR REDEMPTION
PRICE OF THE BONDS. THE PRINCIPAL OF, INTEREST ON AND REDEMPTION PRICE OF THE
BONDS WILL NEVER CONSTITUTE A DEBT OR INDEBTEDNESS OF THE ISSUER WITHIN THE
MEANING OF ANY PROVISION OR LIMITATION OF THE CONSTITUTION OR LAWS OF THE STATE.
THE BONDS WILL NEVER CONSTITUTE NOR GIVE RISE TO A PECUNIARY LIABILITY OF THE
STATE, ANY OF ITS POLITICAL SUBDIVISIONS OR OF THE ISSUER OR A CHARGE AGAINST
THEIR GENERAL CREDIT OR TAXING POWERS.

Consistent with the foregoing, the Issuer hereby authorizes and creates under
this Indenture an issue of (i) Initial Series 2005A Bonds to be designated in
aggregate principal amount of up to $75,000,000 and (ii) Initial Series 2005B
Bonds to be designated in aggregate principal amount of up to $25,000,000 each
entitled to the benefit, security and protection of this Indenture. Additional
Bonds shall be issued from time to time in such principal amounts as shall be
specified from time to time in the form of Designation of Bond as contemplated
by Section 2.09.

(b) Details of Series A Bonds. Each Series 2005A Bond shall be dated the date of
its original authentication and delivery and shall mature, subject to prior
redemption, September 1, 2030. Interest on each Series 2005A Bond shall be
computed from the Series 2005A Interest Payment Date next preceding the date of
authentication thereof, unless such authentication date (i) is prior to the
first Series 2005A Interest Payment Date following the initial delivery of such
Bond, in which case interest shall be computed from such initial delivery date,
(ii) is after a Series 2005A Record Date and before the subsequent Series 2005A
Interest Payment Date, in which case interest shall be computed from the
subsequent Series 2005A Interest Payment Date, or (iii) is a Series 2005A
Interest Payment Date, in which case interest shall be computed from such Series
2005A Interest Payment Date; provided, that if interest on the Series 2005A
Bonds is in default, Bonds shall bear interest from the last date to which
interest has been paid. The principal of and redemption or purchase price of the
Series 2005A Bonds shall be payable at the corporate trust operations office of
the Fiscal Agent upon presentation and surrender of the Series 2005A Bonds.
Payments of interest on the Series 2005A Bonds will be mailed to the persons in
whose names the Series 2005A Bonds are registered on the register of the Fiscal
Agent at the close of business on the Series 2005A Record Date next preceding
each Series 2005A Interest Payment Date; provided that, any Holder of a Series
2005A Bond or Series 2005A Bonds in an aggregate principal amount of not less
than $500,000 may, by prior written instructions filed with the Fiscal Agent not
later than three (3) Business Days prior to the Series 2005A Interest Payment
Date (which instructions shall remain in effect until revoked by subsequent
written instructions), instruct that interest payments for any period be made by
wire transfer to an account in the continental United States or other means
acceptable to the Fiscal Agent. Series 2005A Bonds will be numbered as
determined by the Fiscal Agent and will contain the designation “RA”.

(c) Delivery of Series 2005A Bonds. Upon the execution and delivery of this
Indenture and receipt by the Trustee of the following items, the Fiscal Agent
shall authenticate and deliver the Initial Series 2005A Bonds in accordance with
the authorization described in (iv) below:

(i) a copy of the ordinance of the Issuer authorizing the issuance of the Bonds,
in an aggregate amount not to exceed $100,000,000 (with the Series 2005A Bonds
in an aggregate amount not to exceed $75,000,000) certified by the Issuer;

 

12



--------------------------------------------------------------------------------

(ii) the original, executed counterparts of the Lease Agreement, this Indenture,
the Remarketing Agreement, the Purchase Agreement and the Credit Agreement;

(iii) the original, executed Letter of Credit from the Bank;

(iv) an authorization and request from the Issuer to the Fiscal Agent to
authenticate and deliver up to $75,000,000 in aggregate principal amount of the
Initial Series 2005A Bonds to the Underwriter upon receipt by the Trustee, for
the account of the Issuer, of $53,925,000 representing the Initial Series 2005A
Bond Advance under the Initial Series 2005A Bonds, such advance made in
accordance with the procedures set forth in Section 2.10(a);

(v) an Opinion of Bond Counsel, substantially to the effect that the Initial
Series 2005A Bonds so specified have been validly authorized, executed and
issued under the laws of the State and are not subject to registration under the
Securities Act of 1933, as amended (the “Securities Act”), and this Indenture
has been duly authorized, executed and delivered by the Issuer and is not
subject to qualification under the Trust Indenture Act of 1939, as amended;

(vi) an Opinion of Counsel to the Bank to the effect that the Letter of Credit
(1) has been duly authorized, executed and delivered by the Bank, (2) is a
valid, binding and enforceable obligation of the Bank and (3) is not subject to
registration under the Securities Act;

(vii) a copy of the transcript of the proceeding held in the County validating
the Bonds.

(d) Details of Series 2005B Bonds. Each Series 2005B Bond shall be dated the
date of its original authentication and delivery and shall mature, subject to
prior redemption, September 1, 2035. The Series 2005B Bonds shall bear interest
at the Series 2005B Interest Rate on the respective aggregate unpaid principal
amount of each Series 2005B Bond. Interest on the Series 2005B Bonds will be
computed on the basis of a 360-day year consisting of twelve 30-day months.
Accrued interest on the Series 2005B Bonds will be paid on each Series 2005B
Interest Payment Date. The principal of and redemption or purchase price of the
Series 2005B Bonds shall be payable at the corporate trust operations office of
the Fiscal Agent upon presentation and surrender of the Series 2005B Bonds.
Payments of interest on the Series 2005B Bonds will be mailed to the persons in
whose names the Series 2005B Bonds are registered on the register of the Fiscal
Agent at the close of business on the Series 2005B Record Date next preceding
each Series 2005B Interest Payment Date; provided that, any Holder of a Series
2005B Bond or Series 2005B Bonds in an aggregate principal amount of not less
than $500,000 may, by prior written instructions filed with the Fiscal Agent not
later than three (3) Business Days prior to the Series 2005B Interest Payment
Date (which instructions shall remain in effect until revoked by subsequent
written instructions), instruct that interest payments for any period be made by
wire transfer to an account in the continental United States or other means
acceptable to the Fiscal Agent. Series 2005B Bonds will be numbered as
determined by the Fiscal Agent and will contain the designation “RB”.

(e) Delivery of Series 2005B Bonds. Upon the execution and delivery of this
Indenture and receipt by the Trustee of the following items, the Fiscal Agent
shall authenticate and deliver the Initial Series 2005B Bonds in accordance with
the authorization described in (iii) below:

(i) a copy of the ordinance of the Issuer authorizing the issuance of the Bonds,
in an aggregate amount not to exceed $100,000,000 (with the Series 2005B Bonds
in an aggregate amount not to exceed $25,000,000) certified by the Issuer’s
Secretary;

(ii) the original, executed counterparts of the Lease Agreement, this Indenture,
the Remarketing Agreement, the Purchase Agreement and the Credit Agreement;

(iii) an authorization and request from the Issuer to the Fiscal Agent to
authenticate and deliver up to $25,000,000 in aggregate principal amount of the
Initial Series 2005B Bonds to the Series 2005B Bond Purchaser upon receipt by
the Trustee, for the account of the Issuer, of $17,975,000 representing the
Initial Series 2005B Bond Advance under the Initial Series 2005B Bonds, such
advance made in accordance with the procedures set forth in Section 2.10(a);

 

13



--------------------------------------------------------------------------------

(iv) an Opinion of Bond Counsel, substantially to the effect that the Initial
Series 2005B Bonds so specified have been validly authorized, executed and
issued under the laws of the State and are not subject to registration under the
Securities Act of 1933, as amended (the “Securities Act”), and this Indenture
has been duly authorized, executed and delivered by the Issuer and is not
subject to qualification under the Trust Indenture Act of 1939, as amended; and

(v) a copy of the transcript of the proceeding held in the County validating the
Bonds.

Section 2.02 Interest on the Series 2005A Bonds. The Series 2005A Bonds shall
bear interest as provided in Section 2.01(b) until paid in full. Interest
accrued on the Series 2005A Bonds shall be paid on each Series 2005A Interest
Payment Date, commencing on November 1, 2005 in the case of the Initial Series
2005A Bonds. The Series 2005A Interest Rate on the Series 2005A Bonds shall be
determined as provided in this Section; provided that no Series 2005A Interest
Rate shall exceed the Maximum Rate. The amount of interest payable on any Series
2005A Interest Payment Date (a) shall be computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, whichever may be
applicable, and (b) shall be the amount of interest accrued thereon from the
preceding Series 2005A Interest Payment Date (or other dates as described in
Section 2.01(b)) to, but excluding, the Series 2005A Interest Payment Date on
which interest is being paid.

Initially the Series 2005A Bonds shall bear interest at the Weekly Rate,
determined by the Remarketing Agent at the time and in the manner set forth
below with respect to the Weekly Rate determination method, except that the
Series 2005A Bonds shall bear interest at the Series 2005A Interest Rate
determined by the Underwriter on or before their date of issuance for a period
of up to seven (7) days from their issuance date until the first Weekly Rate
determination date. The Series 2005A Interest Rate determination method may be
changed from time to time with respect to all of the Bonds at the written
direction of the Company, in the manner provided in (b) below. The methods of
determining the various Series 2005A Interest Rates are as provided in
(a) below.

(a) Series 2005A Interest Rate Determination Methods.

(i) Determination of Weekly Rate. During each Weekly Rate Period, the Series
2005A Bonds shall bear interest at the Weekly Rate, determined by the
Remarketing Agent initially no later than the first day of each Weekly Rate
Period and thereafter no later than Wednesday (or the next succeeding Business
Day, if such Wednesday is not a Business Day) of each week during such Weekly
Rate Period; provided, however, that notwithstanding anything herein to the
contrary, the Remarketing Agent may determine the Weekly Rate up to ten (10)
days prior to the start of the applicable Weekly Rate Period. The Weekly Rate
shall be the minimum rate of interest which the Remarketing Agent determines, in
its sole discretion based upon market conditions, would be necessary to sell the
Series 2005A Bonds on such date of determination in a secondary market sale at
the principal amount thereof, plus, if such sale would not be on a Series 2005A
Interest Payment Date, accrued interest.

If the Remarketing Agent shall not have determined a Weekly Rate for any week,
the Weekly Rate shall be the same as the Weekly Rate for the immediately
preceding week. If for any reason a Weekly Rate so determined for any week shall
be held to be invalid or unenforceable by a court of law, the Weekly Rate for
such week shall be the rate determined by the Remarketing Agent to be the
minimum rate which, if borne by the Bonds, would enable the Remarketing Agent to
sell the Series 2005A Bonds on such date of determination at a price equal to
the principal amount thereof plus accrued interest. If for any reason, the
Weekly Rate cannot be determined for any week as hereinbefore provided, the
Weekly Rate for such week shall be a rate per annum equal to the Base Rate.

The first Weekly Rate determined for each Weekly Rate Period shall apply to the
period commencing on the first day of such Weekly Rate Period and ending on the
next succeeding Wednesday (or the next succeeding Business Day, if such
Wednesday is not a Business Day). Thereafter, each Weekly Rate shall apply to
the period commencing on Thursday (or if the date of determination is not a
Wednesday, on the next following Business Day) and ending on the next succeeding
date of determination, or if earlier, on the last day of the Weekly Rate Period.

 

14



--------------------------------------------------------------------------------

(ii) Determination of Flexible Rate Terms and Flexible Rates During Flexible
Rate Period. While the Series 2005A Bonds are in a Flexible Rate Period, there
shall be established and reestablished for each Series 2005A Bond a Flexible
Rate Term, and each Series 2005A Bond shall bear interest at the Flexible Rate
for such Series 2005A Bond during the applicable Flexible Rate Term. The
Flexible Rate Term and corresponding Flexible Rate for each Series 2005A Bond
shall be determined by the Remarketing Agent initially no later than the first
day of the Flexible Rate Period and thereafter on the first day of each
succeeding Flexible Rate Term or on a Business Day selected by the Remarketing
Agent not more than five Business Days prior to the first day of such succeeding
Flexible Rate Term. Each Flexible Rate Term for any Series 2005A Bond shall be a
period, not less than one nor more than 270 days, determined by the Remarketing
Agent in its sole discretion based upon market conditions to be the period
which, together with all other Flexible Rate Terms for all Series 2005A Bonds
then Outstanding, will result in the lowest overall interest expense on the
Series 2005A Bonds over the next succeeding 270 days; provided, however, that
(1) each Flexible Rate Term shall end on either a day which immediately precedes
a Business Day or on the day prior to September 1, 2030, (2) if the Remarketing
Agent shall not have determined a Flexible Rate Term for any Series 2005A Bond
or if for any reason a Flexible Rate Term for any Series 2005A Bond determined
by the Remarketing Agent shall be held to be invalid or unenforceable by a court
of law, such Flexible Rate Term shall have seven days or, if the last day of
such Flexible Rate Term would be September 1, 2030, such Flexible Rate Term
shall end on the day prior to September 1, 2030, (3) no Flexible Rate Term shall
extend beyond the fifteenth day prior to the stated expiration date of the
Letter of Credit then in effect unless a Substitute Letter of Credit has been
timely delivered to and accepted by the Trustee pursuant to the terms of
Section 5.03, (4) if, pursuant to Section 5.03(b)(iv), the Remarketing Agent has
agreed to remarket the Series 2005A Bonds on or after the date of delivery of a
Substitute Letter of Credit, no Flexible Rate Term commencing prior to the
effective date of such Substitute Letter of Credit shall extend beyond such
effective date, and (5) in the event any Flexible Rate Bond is purchased with
the proceeds from a draw under the Letter of Credit, the Flexible Rate Term for
such Bond will be determined for successive one day terms until such Series
2005A Bond is remarketed and released by the Bank in accordance with
Section 3.08(d)(ii). In determining the number of days in each Flexible Rate
Term, the Remarketing Agent shall take into account the following factors:
(A) existing short-term taxable market rates and indexes of such short-term
rates, (B) the existing market supply and demand for short-term securities,
(C) existing yield curves for short-term and long-term securities for
obligations of credit quality comparable to the Bonds, (D) general economic and
market conditions, (E) industry, economic and financial conditions which may
affect or be relevant to the Series 2005A Bonds, and (F) such other facts,
circumstances and conditions as the Remarketing Agent in its sole discretion
determines to be relevant.

The Flexible Rate for each Flexible Rate Term for each Series 2005A Bond shall
be the minimum rate of interest which, the Remarketing Agent determines in its
sole discretion based upon market conditions, would be necessary to sell the
Bonds on such date of determination in a secondary market sale at the principal
amount thereof. If the Remarketing Agent shall not have determined a Flexible
Rate or if for any reason a Flexible Rate determined by the Remarketing Agent
for any Flexible Rate Term shall be held to be invalid or unenforceable by a
court of law, the Flexible Rate for such Flexible Rate Term shall be a rate per
annum equal to 125% of the rate for 30 day prime commercial paper published in
the then most recent edition of The Bond Buyer or, if The Bond Buyer no longer
publishes such information, such other publication or provider of such
information as the Remarketing Agent may select.

(b) Change in Series 2005A Interest Rate Determination Method.

(i) Adjustment to Weekly Rate. The Company, by written direction to the Issuer,
the Remarketing Agent, the Trustee, the Fiscal Agent and the Bank, may elect at
any time that all of the Series 2005A Bonds shall bear interest at a Weekly
Rate. Such direction shall (1) specify the effective date of such adjustment to
a Weekly Rate which shall be (A) a Series 2005A Interest Payment Date and
(B) not earlier than the fifteenth (15th) day following the third Business Day
after the date of receipt by the Trustee of such direction; provided, however,
that, if prior to the making of such election, any Series 2005A Bond shall have
been called for redemption and

 

15



--------------------------------------------------------------------------------

such redemption shall not have theretofore been effected, the effective date of
each such Weekly Rate Period shall not precede such redemption date; and (2) be
accompanied by an Opinion of Bond Counsel stating that such adjustment is
authorized or permitted by this Indenture and the Act.

(ii) Adjustment to Flexible Rate Period. The Company, by written direction to
the Issuer, the Remarketing Agent, the Trustee, the Fiscal Agent and the Bank,
may elect at any time that all of the Series 2005A Bonds shall bear interest at
a Flexible Rate or Rates. Such direction shall (1) specify the effective date of
the Flexible Rate Period during which the Series 2005A Bonds shall bear interest
at Flexible Rates which shall be (A) a Series 2005A Interest Payment Date and
(B) not earlier than the fifteenth (15th) day following the third Business Day
after the date of receipt by the Trustee of such direction; provided, however,
that if, prior to the Company’s making of such election, any Series 2005A Bonds
shall have been called for redemption and such redemption shall not have
theretofore been effected, the effective date of such Flexible Rate Period shall
not precede such redemption date; (2) state that on the effective date of the
Flexible Rate Period, there will be on deposit in the Series 2005A Interest
Reserve Subaccount of the Series 2005A Bond Account Available Moneys in an
amount equal to thirty-five (35) days’ interest on the Bonds calculated at the
Maximum Rate and (3) be accompanied by an Opinion of Bond Counsel stating that
such adjustment is authorized or permitted by this Indenture and the Act .
Notwithstanding any such direction from the Company, there shall be no
adjustment of the Series 2005A Interest Rate on the Bonds to a Flexible Rate
unless the Company shall have caused the deposit to the Series 2005A Interest
Reserve Subaccount and delivered the opinion or opinions described above.

If the Company’s notice complies with either (i) or (ii) of this
Section 2.02(b), the Series 2005A Bonds shall bear interest at the rate
determined by the proposed Series 2005A Interest Rate determination method from
and after the effective date specified in such notice until there is another
change as provided in this Section 2.02(b).

(iii) Adjustment From Flexible Rate Period. If the Series 2005A Interest Rate
Period is being adjusted from a Flexible Rate Period to a Weekly Rate Period,
then for any Flexible Rate Bond having a Flexible Rate Term which ends before
the effective date of the Weekly Rate Period, the Remarketing Agent shall
determine Flexible Rate Terms for such Flexible Rate Bonds which may extend to,
but not beyond, such effective date.

(iv) Adjustment in Series 2005A Interest Rate Determination Method by
Remarketing Agent. At any time during a Weekly Rate Period or a Flexible Rate
Period, the Remarketing Agent with the prior written consent of the Company, by
written direction to the Issuer, the Trustee, the Fiscal Agent, the Company and
the Bank, may direct that the Series 2005A Interest Rate determination method on
the Bonds be changed to another Series 2005A Interest Rate determination method,
if in the judgment of the Remarketing Agent, such a change would produce the
greatest likelihood of the lowest overall interest cost on the Series 2005A
Bonds for a period of at least 90 days. Such written direction shall be in such
form, be given at such times and contain such information as would be required
at the Company’s direction pursuant to Section 2.02(b)(i) or (ii), as the case
may be, with respect to adjustments to the Weekly Rate Period or Flexible Rate
Period, respectively, and such direction shall have the same effect and such
adjustments shall take effect on the same date as if the direction had been
given or the adjustments had been made by the Company. Such written direction
shall also be accompanied by an Opinion of Bond Counsel stating that such
adjustment is authorized or permitted by this Indenture and the Act.

(v) General Provisions Relating to Adjustments in Series 2005A Interest Rate
Determination Method. Anything in this Section 2.02 to the contrary
notwithstanding, the method of determining the Series 2005A Interest Rate shall
not be changed to a different method for less than all of the Series 2005A Bonds
Outstanding.

Notwithstanding any provision of this Section 2.02(b) to the contrary, no change
shall be made in the Series 2005A Interest Rate determination method pursuant to
this Section 2.02(b) if (1) the Trustee has not received the written consent of
the Bank to such change in the Series 2005A Interest Rate determination method;
(2) the Trustee shall receive written notice prior to such change that the
Opinion of Bond Counsel

 

16



--------------------------------------------------------------------------------

required under this Section 2.02(b) has been rescinded or will not be delivered;
or (3) any other condition to any such change required under this
Section 2.02(b) has not been satisfied. The Trustee shall prepare and the Fiscal
Agent shall promptly send a notice to the Bank, the Issuer, the Company, the
Remarketing Agent and all Bondholders to whom the Fiscal Agent had sent notice
of the change under Section 2.02(c) stating that no change will be made and that
the Series 2005A Interest Rate determination method from which the change was
attempted will remain in effect.

Notwithstanding any provision of this Section 2.02(b) to the contrary, no
Opinion of Bond Counsel shall be required in connection with an adjustment of
the Series 2005A Interest Rate determination method for the Bonds if, prior to
such adjustment, the Issuer, the Company, the Trustee, the Fiscal Agent, the
Remarketing Agent and the Bank have received an Opinion of Bond Counsel which
states that all future adjustments in the Series 2005A Interest Rate
determination method as set forth in this Indenture are authorized or permitted
by this Indenture.

Notwithstanding any provision of this Indenture to the contrary, a Letter of
Credit or Substitute Letter of Credit must be in effect at all times that any
Series 2005A Bonds are outstanding.

(c) Notice to Bondholders of Change in Series 2005A Interest Rate Determination
Method. When a change in the Series 2005A Interest Rate determination method is
to be made, the Trustee shall prepare and the Fiscal Agent will send a notice to
the Bondholders affected thereby, the Remarketing Agent and the Bank by
first-class mail at least 15 days but not more than 60 days before the effective
date of the change. The notice will state:

(i) that the Series 2005A Interest Rate determination method will be changed;

(ii) any conditions to such change and, upon the satisfaction of such
conditions, the effective date of the new Series 2005A Interest Rate
determination method;

(iii) that a mandatory repurchase will occur on the effective date of the change
as provided in the Bonds; and

(iv) all the information required by this Indenture to be included in a Notice
of Mandatory Repurchase as set forth in Section 3.07.

(d) Notification of Series 2005A Interest Rate and Calculation of Interest.
Promptly following the determination of any Series 2005A Interest Rate, the
Underwriter (with respect to the initial Series 2005A Interest Rate
determination) and the Remarketing Agent shall give written notice, which may be
delivered by facsimile, to the Trustee, the Fiscal Agent and the Company. Upon
the request of any Bondholder, the Remarketing Agent shall notify any such
Bondholder of each change in the Series 2005A Interest Rate by first class mail.
The failure to give any such notice shall not affect the change in the Series
2005A Interest Rate.

The Remarketing Agent shall also notify the Trustee, who shall notify the Fiscal
Agent and, upon request, shall also notify the Company, in each case in writing
(which may be in telecopy form) or by telephone, promptly confirmed in writing,
by 4:00 p.m.:

(i) on the last Wednesday of each month (or if such Wednesday is not a Business
Day, on the next succeeding Business Day) in which a Weekly Rate was set, of the
Weekly Rate set for each week in such month; and

(ii) on the first Business Day of each Flexible Rate Term, of the length
thereof, the Flexible Rate therefor and the principal amount of the Bonds
bearing interest at such Flexible Rate.

Using the Series 2005A Interest Rates, and in the case of Flexible Rate Bonds
the Flexible Rate Terms, supplied by the Underwriter (with respect to the
initial Series 2005A Interest Rate determination), and the Remarketing Agent,
the Fiscal Agent shall calculate the amount of interest payable on the Series
2005A Bonds and notify the Trustee of such amount and the Trustee will verify
such calculation.

The establishment of the Series 2005A Interest Rates and the Flexible Rate Terms
as provided in this Indenture shall be conclusive and binding on the Issuer, the
Company, the Bank, the Trustee, the Fiscal Agent,

 

17



--------------------------------------------------------------------------------

the Remarketing Agent and the Bondholders, absent manifest error. The
calculation and verification of interest payable on the Series 2005A Bonds as
provided in this Indenture shall be conclusive and binding on the Issuer, the
Company, the Bank, the Trustee, the Remarketing Agent, the Fiscal Agent and the
Bondholders.

(e) Establishment of Alternate Rate. The Issuer and the Trustee, with the prior
written consent of the Remarketing Agent and the Company, shall be authorized to
amend or supplement this Indenture pursuant to Section 10.01(k) herein to
provide for (or subsequently modify) an alternate rate determination method (the
“Alternate Rate”). Such amendment shall specify the period for payment of the
interest (an “Alternate Rate Period”), the intervals and dates at which the rate
will be set by the Remarketing Agent and the intervals and procedures by which
the Bonds may be optionally tendered. These changes will be noted on the Series
2005A Bonds or an amended Series 2005A Bond form will be provided for in the
amendment in order to reflect them. The election to change the Series 2005A
Interest Rate determination method shall be made by the Company, by written
direction to the Issuer, the Remarketing Agent, the Trustee, the Fiscal Agent
and the Bank in the manner prescribed by the amendment or supplement to this
Indenture. If an Alternate Rate is determined, the Trustee shall be notified of
such Alternate Rate prior to the effective date of such rate.

A change to an Alternate Rate from another Series 2005A Interest Rate
determination method shall cause a mandatory repurchase of the Series 2005A
Bonds. The notice, receipt of the prior written consent of the Bank and Opinion
of Bond Counsel requirements of Section 2.02(b) and 2.02(c) shall apply to any
such change. The effective date of a change to an Alternate Rate must be the
first day of a month (except as provided in the next sentence for Flexible Rate
Bonds). If change to an Alternate Rate would take effect after a Flexible Rate
Period, then for any Flexible Rate Bond having a Flexible Rate Term which ends
before the effective date of the Alternate Rate, the Remarketing Agent shall
determine Flexible Rate Terms that will best promote an orderly transition to
the Alternate Rate Period, such that the day next succeeding the last day of all
Flexible Rate Terms with respect to the Series 2005A Bonds shall be the
effective date of the Alternate Rate Period.

Each Alternate Rate shall be set at the minimum rate that the Remarketing Agent
determines, in its sole discretion based upon market conditions, would be
necessary to sell the Bonds on the day the rate is set at their principal amount
plus accrued interest.

The amendment shall establish an index and/or method by which the rate will be
set, to be used in the event that for any reason the Remarketing Agent does not
set an Alternate Rate for an Alternate Rate Period or a court holds that the
rate set for the Alternate Rate Period is invalid or unenforceable.

Section 2.03 Execution and Authentication. The Bonds will be signed by the
Chairman of the County Commission of the Issuer on the date of the execution and
delivery of this Indenture; provided, however, that Additional Bonds issued
after the date of this Indenture shall be signed by the Chairman of the County
Commission of the Issuer on the respective date of delivery for each of such
Bonds. If any officer of the Issuer whose signature is on a Bond no longer holds
that office at the time the Fiscal Agent authenticates the Bond, the Bond shall
nevertheless be valid. Also, if a person signing a Bond is the proper officer on
the actual date of execution, the Bond shall be valid even if that person is not
the proper officer on the nominal date of action.

A Bond shall not be valid for any purpose under this Indenture unless and until
the Fiscal Agent manually signs the certificate of authentication on the Bond,
and such signature shall be conclusive evidence that the Bond has been
authenticated under this Indenture.

Section 2.04 Bond Register. The Fiscal Agent shall keep a register of Bonds and
of their transfer and exchange. Bonds, such as the Series 2005B Bonds, not held
under a book-entry system must be presented at the corporate trust office of the
Fiscal Agent for registration, transfer and exchange, and Bonds may be presented
at that office for payment. Bonds not held under a book-entry system and
optionally tendered by their holders must be delivered as specified in Section
3.07(b).

 

18



--------------------------------------------------------------------------------

Section 2.05 Registration and Exchange of Bonds; Persons Treated as Owners;
Book-Entry System.

(a) Bonds may be transferred only on the register maintained by the Fiscal
Agent. Upon surrender for transfer of any Bond to the Fiscal Agent, duly
endorsed for transfer or accompanied by an assignment duly executed by the
holder or the holder’s attorney duly authorized in writing and in either case,
with an appropriate guarantee of signature conforming to the requirements of
Exhibit A hereto, the Fiscal Agent shall authenticate a new Bond or Bonds of the
same series in an equal aggregate principal amount and registered in the name of
the transferee.

Bonds may be exchanged for an equal aggregate principal amount of Bonds of
different Authorized Denominations. The Fiscal Agent shall authenticate and
deliver Bonds that the Bondholder making the exchange is entitled to receive,
bearing numbers not then outstanding.

Except in connection with the optional tender of Series 2005A Bonds pursuant to
Section 3.07(b) and the delivery thereof pursuant to Section 3.08, the Fiscal
Agent shall not be required to transfer or exchange any Bond during the period
beginning 15 days before the mailing of notice calling the Bond or any portion
of the Bond for redemption and ending on the redemption date. Bonds subject to
redemption or mandatory repurchase may be transferred or exchanged only if the
Fiscal Agent provides the new holder thereof with a copy of the notice of
redemption or mandatory repurchase, as the case may be.

The holder of a Bond as shown on the register of the Fiscal Agent shall be the
absolute owner of the Bond for all purposes, and payment of principal, interest
or purchase price shall be made only to or upon the written order of such holder
or the holder’s legal representative; provided that interest shall be paid to
the Person shown on the register as a holder of a Bond on the applicable Series
2005A Record Date or Series 2005B Record Date, as the case may be.

(b) The Fiscal Agent may require the payment by a Bondholder requesting exchange
or registration of transfer of any tax or other governmental charge required to
be paid in respect of the exchange or registration of transfer but shall not
impose any other charge.

(c) The Fiscal Agent or the Remarketing Agent may make appropriate arrangements
for the Bonds to be issued or held by means of a book-entry system administered
by DTC with no physical distribution of Bonds made to the public. The Series
2005A Bonds will initially be issued by means of a book-entry system
administered by DTC with no physical distribution of Bonds made to the public.
References in this Section 2.05(c) to a Series 2005A Bond or the Series 2005A
Bonds shall be construed to mean the Series 2005A Bond or the Series 2005A Bonds
which are held under the book-entry system. One Series 2005A Bond for the
Initial Series 2005A Bonds and, unless the Additional Bond Advance procedure is
utilized at the direction of the Company, one Bond for each of the Additional
Series 2005A Bonds, with the same final maturity date, shall be issued to DTC
and immobilized in its custody. A book-entry system shall be employed,
evidencing ownership of the Series 2005A Bonds in Authorized Denominations, with
transfers of beneficial ownership effected on the records of DTC and the DTC
Participants pursuant to rules and procedures established by DTC.

Each DTC Participant shall be credited in the records of DTC with the amount of
such DTC Participant’s interest in the Series 2005A Bonds. Beneficial ownership
interests in the Series 2005A Bonds may be purchased by or through DTC
Participants. The holders of these beneficial ownership interests are
hereinafter referred to as the “Beneficial Owners”. The Beneficial Owners shall
not receive Series 2005A Bonds representing their beneficial ownership
interests. The ownership interests of each Beneficial Owner shall be recorded
through the records of the DTC Participant from which such Beneficial Owner
purchased its Series 2005A Bonds. Transfers of ownership interests in the Series
2005A Bonds shall be accomplished by book entries made by DTC and, in turn, by
DTC Participants acting on behalf of Beneficial Owners. SO LONG AS CEDE & CO.,
AS NOMINEE FOR DTC, IS THE REGISTERED OWNER OF THE SERIES 2005A BONDS, THE
TRUSTEE AND THE FISCAL AGENT SHALL TREAT CEDE & CO. AS THE ONLY HOLDER OF THE
SERIES 2005A BONDS FOR ALL PURPOSES UNDER THIS INDENTURE, INCLUDING RECEIPT OF
ALL PRINCIPAL AND

 

19



--------------------------------------------------------------------------------

PURCHASE PRICE OF AND INTEREST ON THE SERIES 2005A BONDS, RECEIPT OF NOTICES,
VOTING AND REQUESTING OR DIRECTING THE TRUSTEE OR FISCAL AGENT TO TAKE OR NOT TO
TAKE, OR CONSENTING TO, CERTAIN ACTIONS UNDER THIS INDENTURE.

Payments of principal, interest and purchase price with respect to the Series
2005A Bonds, so long as DTC or its nominee, Cede & Co., is the only owner of the
Series 2005A Bonds, shall be paid by the Fiscal Agent directly to DTC or its
nominee, Cede & Co. as provided in the Blanket Issuer Letter of Representation
dated January 16, 1997 from the Issuer to DTC (the “Letter of Representation”).
DTC shall remit such payments to DTC Participants, and such payments thereafter
shall be paid by DTC Participants to the Beneficial Owners. The Issuer, the
Company, the Fiscal Agent, the Remarketing Agent and the Trustee shall not be
responsible or liable for payment by DTC or DTC Participants, for sending
transaction statements or for maintaining, supervising or reviewing records
maintained by DTC or DTC Participants.

In the event that (i) DTC or any successor securities depository determines not
to continue to act as securities depository for the Series 2005A Bonds or
(ii) the Company or the Remarketing Agent determines that the continuation of
the book-entry system of evidence and transfer of ownership of the Series 2005A
Bonds would adversely affect their interests or the interests of the Beneficial
Owners of the Series 2005A Bonds, the Issuer shall, at the request of the
Company or the Remarketing Agent, discontinue the book-entry system with DTC or
any successor securities depository. If the Remarketing Agent fails to identify
another qualified securities depository to replace DTC or the then existing
securities depository, the Fiscal Agent shall use all reasonable efforts to
obtain the names, addresses and principal amount of the holders of beneficial
interests in the Series 2005A Bonds and authenticate and deliver replacement
Bonds in the form of fully registered Series 2005A Bonds to each Beneficial
Owner.

THE ISSUER, THE COMPANY, THE REMARKETING AGENT, THE FISCAL AGENT AND THE TRUSTEE
SHALL NOT HAVE ANY RESPONSIBILITY OR OBLIGATION TO ANY DTC PARTICIPANT OR ANY
BENEFICIAL OWNER WITH RESPECT TO (I) THE SERIES 2005A BONDS; (II) THE ACCURACY
OF ANY RECORDS MAINTAINED BY DTC OR ANY DTC PARTICIPANT; (III) THE PAYMENT BY
DTC OR ANY DTC PARTICIPANT OF ANY AMOUNT DUE TO ANY BENEFICIAL OWNER IN RESPECT
OF THE PRINCIPAL OF AND INTEREST ON THE SERIES 2005A BONDS; (IV) THE DELIVERY OR
TIMELINESS OF DELIVERY BY DTC OR ANY DTC PARTICIPANT OF ANY NOTICE DUE TO ANY
BENEFICIAL OWNER WHICH IS REQUIRED OR PERMITTED UNDER THE TERMS OF THIS
INDENTURE TO BE GIVEN TO BENEFICIAL OWNERS; (V) THE SELECTION OF BENEFICIAL
OWNERS TO RECEIVE PAYMENTS IN THE EVENT OF ANY PARTIAL REDEMPTION OF THE SERIES
2005A BONDS; OR (VI) ANY CONSENT GIVEN OR OTHER ACTION TAKEN BY DTC, OR ITS
NOMINEE, CEDE & CO., AS OWNER.

(d) The Fiscal Agent or the Remarketing Agent shall not be limited to utilizing
a book-entry system maintained by DTC but may enter into a custody agreement
with any bank or trust company serving as custodian (which may be the Fiscal
Agent serving in the capacity of custodian) to provide for a book-entry or
similar method for the registration and registration of transfer of all or a
portion of the Series 2005A Bonds.

SO LONG AS A BOOK-ENTRY SYSTEM OF EVIDENCE OF TRANSFER OF OWNERSHIP OF ALL THE
SERIES 2005A BONDS IS MAINTAINED IN ACCORDANCE HEREWITH, THE PROVISIONS OF THIS
INDENTURE RELATING TO THE DELIVERY OF PHYSICAL BOND CERTIFICATES SHALL BE DEEMED
TO GIVE FULL EFFECT TO SUCH BOOK-ENTRY SYSTEM.

Section 2.06 Mutilated, Lost, Stolen, Destroyed or Undelivered Bonds.

(a) If any Bond is mutilated, lost, stolen or destroyed, the Fiscal Agent shall
authenticate a new Bond of the same denomination for any mutilated, lost, stolen
or destroyed Bond if there shall first be delivered by the Bondholder to the
Fiscal Agent at its corporate trust operations office (i) in the case of any
mutilated Bond, such mutilated Bond, and (ii) in the case of any lost, stolen or
destroyed Bond, evidence of such loss, theft or

 

20



--------------------------------------------------------------------------------

destruction reasonably satisfactory to the Issuer, the Company, the Fiscal
Agent, the Bank and the Trustee, together with an indemnity from the Bondholder,
reasonably satisfactory to the Fiscal Agent. If the Bond has matured and if the
evidence and indemnity described above have been provided by the Bondholder,
instead of issuing a duplicate Bond, the Fiscal Agent shall pay the Bond without
requiring surrender of the Bond and make such requirements as the Fiscal Agent
deems fit for its protection, including a lost instrument bond. The Fiscal Agent
may charge the Bondholder its reasonable fees and expenses in this connection.

(b) In the event that any Bond purchased pursuant to an optional tender or
mandatory repurchase is not delivered by the holder thereof on the date such
Bond is deemed purchased, the Issuer shall execute (if necessary) and the Fiscal
Agent shall authenticate and deliver a new Bond of the same series of like
aggregate principal amount as the Bond deemed purchased, which Bond shall, for
all purposes of this Indenture, be deemed to evidence the same debt as the Bond
deemed purchased and shall be remarketed, delivered and registered in accordance
with Section 3.08(d) hereof.

(c) Every new Bond issued pursuant to this Section 2.06 shall (i) constitute an
additional contractual obligation of the Issuer regardless of whether, in the
case of (a) above, the mutilated, lost, stolen or destroyed Bond and, in the
case of (b) above, the Bond deemed purchased shall be enforceable at any time by
anyone, and (ii) be entitled to all of the benefits of this Indenture equally
and proportionately with any and all other Bonds of the same series issued and
Outstanding hereunder.

(d) All Bonds shall be held and owned on the express condition that the
foregoing provisions of this Section 2.06 are exclusive with respect to the
replacement or payment of mutilated, lost, stolen or destroyed Bonds and the
replacement of any Bond deemed purchased pursuant to an optional tender or
mandatory repurchase and, to the extent permitted by law, shall preclude any and
all other rights and remedies with respect to the replacement or payment of
negotiable instruments or other investment securities without their surrender,
notwithstanding any law or statute to the contrary now existing or enacted
hereafter.

Section 2.07 Cancellation of Bonds. All Bonds paid, redeemed or purchased,
either at or before maturity, shall be delivered to the Fiscal Agent when such
payment, redemption or purchase is made, and except as otherwise provided
herein, shall be cancelled. Whenever a Bond is delivered to the Fiscal Agent for
cancellation (upon payment, redemption, defeasance or otherwise), or for
transfer, exchange or replacement pursuant to Section 2.05 or 2.06, the Fiscal
Agent shall safeguard such Bond for such period of time as may be required by
applicable governmental regulations and shall thereafter promptly cancel the
Bond and supply evidence of such cancellation to any party so requesting.

Section 2.08 Temporary Bonds. Until definitive Bonds are ready for delivery, the
Issuer may execute and the Fiscal Agent shall authenticate temporary Bonds
substantially in the form of the definitive Bonds, with appropriate variations.
The Issuer shall, without unreasonable delay, prepare and the Fiscal Agent shall
authenticate definitive Bonds in exchange for the temporary Bonds. Such exchange
shall be made by the Fiscal Agent without charge to the Bondholders. Temporary
Bonds shall not otherwise be eligible for transfer or exchange under
Section 2.05.

Section 2.09 Additional Bonds.

(a) Conditioned upon the receipt by the Trustee of the documents listed below,
the Issuer may issue Additional Bonds from time to time. Each issue of
Additional Bonds shall be delivered pursuant to a completed and executed
Designation of Bond, in the form attached to this Indenture as Exhibit C, and
shall be on a parity and equally and ratably secured under this Indenture with
the Bonds of that same series referred to in Section 2.01 and any other
Additional Bonds of that same series previously issued, without preference,
priority or distinction of any Bonds of a series over any other Bonds of that
same series. All such Additional Bonds of a series shall be subject to the same
Series 2005A Interest Rate or Series 2005B Interest Rate, as applicable,
redemption, tender and Authorized Denomination provisions as the other Bonds of
that series and shall be in substantially the same form as the Bonds of that
series referred to in Section 2.01. Moneys received by the

 

21



--------------------------------------------------------------------------------

Trustee from the sale of Additional Bonds shall be deposited in the Project Fund
to be requisitioned by the Company for Costs of the Project. The Trustee shall
direct the Fiscal Agent to authenticate and deliver, and the Fiscal Agent shall
authenticate and deliver, such Additional Bonds, but only upon receipt by the
Trustee of the following:

(i) The purchase price for such Bonds set forth in the Designation of Bonds for
the account of the Issuer;

(ii) An original executed counterpart of Designation of Bond;

(iii) For Additional Series 2005A Bonds, an original amendment or supplement to
the Letter of Credit executed by the Bank increasing the stated amount thereof
available to be drawn by the Trustee for the benefit of the Series 2005A
Bondholders to an amount equal to the aggregate principal amount of the
Outstanding Series 2005A Bonds (including the Additional Series 2005A Bonds then
to be issued and delivered) plus an amount equal to 35 days’ interest on all
such Series 2005A Bonds, calculated at the Maximum Rate on the basis of actual
number of days elapsed in a year of 365 days, and otherwise in form and
substance satisfactory to the Trustee, the Underwriter and the Remarketing
Agent;

(iv) For Additional Series 2005A Bonds, an Opinion of Counsel to the Bank
stating, among other things, that the Letter of Credit, as so amended or
supplemented, has been duly authorized, executed and delivered by the Bank,
constitutes the valid and binding obligation of the Bank and is enforceable in
accordance with its terms subject to customary equity and bankruptcy exceptions,
and is not subject to registration under the Securities Act, and otherwise in
form and substance satisfactory to the Underwriter and the Remarketing Agent;
and

(v) For Additional Series 2005A Bonds, written confirmation from the Rating
Agency that the issuance of the Additional Series 2005A Bonds will not cause the
rating of the Series 2005A Bonds to be reduced or withdrawn.

(b) The Trustee shall deposit the proceeds of such Additional Bonds in the
Project Fund.

Section 2.10 Additional Bond Advances under Initial Bonds.

(a) In lieu of issuing certificates for Additional Bonds, as described in
Section 2.05(c) and Section 2.09 above, the Company may request advances
(“Additional Bond Advances”) under each respective series of Initial Bonds
certificates by notice to the Trustee, the Underwriter and the Series 2005B Bond
Purchaser substantially in the form of Exhibit D hereto (the “Bond Advance
Notice”) delivered contemporaneously with the Designation of Bond. Upon receipt
of the Bond Advance Notice from the Company requesting an Additional Bond
Advance, the Underwriter and the Series 2005B Bond Purchaser will, so long as no
Default has occurred and is continuing, pay the amount of the Additional Bond
Advance requested in such Bond Advance Notice to the Trustee for deposit in the
Project Fund on the date specified in the related Designation of Bond; provided
that (i) for the Series 2005A Bonds, the aggregate amount of such Series 2005A
Additional Bond Advances (including the initial advance made under the Series
2005A Initial Bond) together with the outstanding principal amounts of any
Additional Series 2005A Bonds will not exceed $75,000,000 and (ii) for the
Series 2005B Bonds, the aggregate amount of such Series 2005B Additional Bond
Advances (including the initial advance made under the Series 2005B Initial
Bond) together with the outstanding principal amounts of any Additional Series
2005B Bonds will not exceed $25,000,000. The records of the Fiscal Agent will be
conclusive as to the aggregate amount of Additional Bond Advances requested and
made, absent manifest error. The Trustee shall direct the Fiscal Agent to
endorse on the schedule attached to each of the certificates for the respective
Initial Bonds the date and amount of each such Additional Bond Advance and each
principal payment on and redemption in part of the respective Initial Bonds and
the resulting principal amount, and the Fiscal Agent will so endorse such
Initial Bonds, but only upon receipt by the Trustee of the following:

(i) The amount of the Additional Bond Advances for each respective series of
Initial Bonds set forth in the Bond Advance Notice;

 

22



--------------------------------------------------------------------------------

(ii) For Additional Bond Advances under the Series 2005A Bonds, an original
amendment or supplement to the Letter of Credit executed by the Bank increasing
the stated amount thereof available to be drawn by the Trustee for the benefit
of the Series 2005A Bondholders to an amount equal to the aggregate principal
amount of the Outstanding Series 2005A Bonds (including the Series 2005A
Additional Bond Advance then to be endorsed) plus an amount equal to 35 days’
interest on all such Series 2005A Bonds, calculated at the Maximum Rate on the
basis of actual number of days elapsed in a year of 365 days, and otherwise in
form and substance satisfactory to the Trustee, the Underwriter and the
Remarketing Agent; and

(iii) For Additional Bond Advances under the Series 2005A Bonds, an Opinion of
Counsel to the Bank stating, among other things, that the Letter of Credit, as
so amended or supplemented, has been duly authorized, executed and delivered by
the Bank, constitutes the valid and binding obligation of the Bank and is
enforceable in accordance with its terms subject to customary equity and
bankruptcy exceptions, and is not subject to registration under the Securities
Act, and otherwise in form and substance satisfactory to the Underwriter and the
Remarketing Agent.

Section 2.11 Conversion of Series 2005B Bonds to Series 2005A Bonds.

(a) For so long as Series 2005A Bonds are outstanding and backed by a Letter of
Credit, the Series 2005B Bonds shall, at the option of the Company and with the
written consent of the Bank and the Series 2005B Bond Purchaser, be convertible,
at any time, in whole or in part into Series 2005A Bonds (“Series 2005A
Conversion Bonds”). The principal amount of the Series 2005A Conversion Bonds to
be issued shall be equal to the principal amount of Series 2005B Conversion
Bonds (as defined below) tendered for conversion in accordance with paragraph
(b) below. The Series 2005A Conversion Bonds shall have the same rights, terms
and privileges as and shall be on a parity and equally and ratably secured under
this Indenture with the Series 2005A Bonds and any other Additional Series 2005A
Bonds previously issued, without preference, priority or distinction of any
Series 2005A Bonds over any other Series 2005A Bonds.

(b) If the Company desires to exercise such right of conversion, it shall obtain
the written consent of the Series 2005B Bond Purchaser and the Bank and give
written notice to the Issuer, the Trustee and the Remarketing Agent (the “Series
2005B Conversion Notice”) of its election to convert a stated principal amount
of Series 2005B Bonds (the “Series 2005B Conversion Bonds”) into Series 2005A
Conversion Bonds and deliver to the Trustee its certificate or certificates
representing such Series 2005B Conversion Bonds. The Series 2005B Conversion
Notice shall also contain a statement confirming that the Series 2005A
Conversion Bonds shall be issued in the name of the Series 2005B Bond Purchaser.
Within 30 days after the receipt of the Series 2005B Conversion Notice, the
Trustee shall direct the Fiscal Agent to authenticate and deliver, and the
Fiscal Agent shall authenticate and deliver, such Series 2005A Conversion Bonds
to the Remarketing Agent, but only upon receipt by the Trustee of the following:

(i) the surrender of the certificate or certificates representing the Series
2005B Conversion Bonds;

(ii) An original amendment or supplement to the Letter of Credit executed by the
Bank increasing the stated amount thereof available to be drawn by the Trustee
for the benefit of the Series 2005A Bondholders to an amount equal to the
aggregate principal amount of the Outstanding Series 2005A Bonds (including the
Series 2005A Conversion Bonds then to be issued and delivered) plus an amount
equal to 35 days’ interest on all such Series 2005A Conversion Bonds, calculated
at the Maximum Rate on the basis of actual number of days elapsed in a year of
365 days, and otherwise in form and substance satisfactory to the Trustee, the
Underwriter and the Remarketing Agent;

(iii) an Opinion of Bond Counsel, substantially to the effect that the Series
2005A Conversion Bonds so specified have been validly authorized, executed and
issued under the laws of the State and are not subject to registration under the
Securities Act of 1933, as amended (the “Securities Act”) and this Indenture has
been duly authorized, executed and delivered by the Issuer and is not subject to
qualification under the Trust Indenture Act of 1939, as amended; and

(iv) An Opinion of Counsel to the Bank stating, among other things, that the
Letter of Credit, as so amended or supplemented, has been duly authorized,
executed and delivered by the Bank, constitutes the

 

23



--------------------------------------------------------------------------------

valid and binding obligation of the Bank and is enforceable in accordance with
its terms subject to customary equity and bankruptcy exceptions, and is not
subject to registration under the Securities Act, and otherwise in form and
substance satisfactory to the Underwriter and the Remarketing Agent.

(c) Upon the issuance of any Series 2005A Conversion Bonds, the aggregate
authorized principal amount of Series 2005A Bonds (initially $75,000,000) shall
be increased to include any amounts outstanding under the Series 2005B
Conversion Bonds.

(d) Upon receipt of the Series 2005A Conversion Bonds, the Remarketing Agent
shall remarket the Series 2005A Conversion Bonds pursuant to the Remarketing
Agreement at par and shall deliver the proceeds from the sale of the Series
2005A Conversion Bonds to the Series 2005B Bond Purchaser in return for a
mutually agreeable fee payable the by Company or the Series 2005B Bond Purchaser
to the Remarketing Agent.

ARTICLE III

REDEMPTION, PURCHASE AND REMARKETING

Section 3.01 Redemption of Bonds.

(a) Optional Redemption of Bonds. The Bonds may be redeemed by the Issuer (at
the direction of the Company (but only with the prior written consent of the
Bank)), in whole or from time to time in part, on any Series 2005A Interest
Payment Date or Series 2005B Interest Payment Date, as the case may be, or if
such Series 2005A Interest Payment Date or Series 2005B Interest Payment Date is
not a Business Day, on the next succeeding Business Day, at a redemption price
equal to the principal thereof, plus accrued interest to, but not including, the
redemption date without premium; provided that any such redemption in part shall
be in a minimum amount of $100,000.

(b) Reserved.

(c) Mandatory Redemption of Series 2005A Bonds Upon Demand by Bank. The Series
2005A Bonds are subject to mandatory redemption at a redemption price equal to
100% of the principal amount thereof plus accrued interest to, but not
including, the redemption date in whole or in part, without premium, at the
earliest date for which notice of redemption can be given upon receipt by the
Trustee of written notice from the Bank requesting such redemption, specifying
the principal amount of the Series 2005A Bonds to be redeemed (if less than all
of the Series 2005A Bonds Outstanding are to be redeemed) and stating that
(i) an “event of default” with respect to the Company under and as defined in
the Credit Agreement has occurred and is continuing, or (ii) it holds as the
registered or beneficial owner Bank Bonds; provided, however, only Bank Bonds
shall be subject to mandatory redemption pursuant to this clause (ii).

(d) Reserved.

(e) Mandatory Redemption of Series 2005A Bonds on Expiration or Termination of
Letter of Credit Without Extension or Providing a Substitute Letter of Credit.
The Series 2005A Bonds are also subject to mandatory redemption at a redemption
price equal to 100% of the principal amount thereof plus accrued interest to,
but not including, the redemption date in whole, without premium, on the 10th
day prior to the stated expiration date or termination date of the Letter of
Credit, if by the 30th day prior to such expiration or termination date the
Trustee has not received (1) written evidence that such Letter of Credit has
been extended or (2) a Substitute Letter of Credit to be effective on the date
of substitution.

(f) Purchase of Series 2005A Bonds in Lieu of Redemption. When Series 2005A
Bonds are subject to mandatory redemption pursuant to subsections (c) or (d) in
this Section 3.01, Bonds paid by the Company or paid from a draw under the
Letter of Credit or otherwise paid by or on behalf of the Bank shall be
purchased in lieu of redemption on the applicable redemption date at a purchase
price equal to the principal amount thereof, plus

 

24



--------------------------------------------------------------------------------

accrued interest thereon to, but not including, the date of such purchase, if
the Trustee has received a written request on or before said purchase date from
the Company or the Bank, as the case may be, specifying that the moneys provided
or to be provided by such party shall be used to purchase Series 2005A Bonds in
lieu of redemption. No purchase of Series 2005A Bonds by the Company or the Bank
pursuant to this Indenture or advance or use of any moneys to effectuate any
such purchase shall be deemed to be a payment or redemption of the Series 2005A
Bonds or any portion thereof, and such purchase shall not operate to extinguish
or discharge the indebtedness evidenced by such Bonds. No Series 2005A Bonds
purchased pursuant to this subsection (f) shall be required to be remarketed by
the Remarketing Agent pursuant to Section 3.08, unless the Remarketing Agent
specifically agrees to undertake such remarketing. Any purchase by the Company
or the Bank pursuant to this subsection (f) must be made with Available Moneys.

Section 3.02 Redemption Date. The redemption date of Series 2005A Bonds and
Series 2005B Bonds to be redeemed pursuant to any optional redemption provisions
in Section 3.01(a) shall be a date permitted by such subsection and specified by
the Company in the notice delivered pursuant to Section 3.04. The redemption
date for mandatory redemptions of the Series 2005A Bonds shall be as specified
in Section 3.01(c) or (e), as the case may be, or determined by the Trustee
consistently with the provisions thereof.

Section 3.03 Selection of Bonds To Be Redeemed. If fewer than all the Bonds of
any series are to be redeemed, the Fiscal Agent shall select the Bonds to be
redeemed from among the Outstanding Bonds of such series, as set forth below, by
random selection or such other method as it deems in its sole discretion to be
fair and appropriate, except that Bank Bonds (which shall be purchased and
delivered as provided in Section 3.08(d) below), will be selected for redemption
prior to any other Series 2005A Bonds. The Fiscal Agent shall make the selection
from Bonds of a series not previously called for redemption. The Fiscal Agent
shall treat each holder of Bonds of a series as the owner of one Bond for
purposes of selection for redemption, and shall select Bonds of a series for
redemption by random selection or such other method as it deems in its sole
discretion to be fair and appropriate (a) from among the holders of less than
$1,000,000 in aggregate principal amount, provided that if there are no such
holders, or if, after selection from among such holders such selection has not
resulted in redemption of a sufficient amount of Bonds of a series, then
(b) from among the holders of $1,000,000 or more in aggregate principal amount
of Bonds of a series. The Fiscal Agent shall, on or before the day on which
notice of redemption is mailed to the holders, give telephonic notice to the
Remarketing Agent of the Series 2005A Bonds selected for redemption and the name
of the holder or holders thereof. No portion of a Bond of a series may be
redeemed that would result in a Bond which is smaller than the then permitted
minimum Authorized Denomination. For this purpose, the Fiscal Agent shall
consider each Bond of a series in a denomination larger than the minimum
Authorized Denomination permitted by the Bonds at the time to be separate Bonds
each in the minimum Authorized Denomination. Provisions of this Indenture that
apply to Bonds called for redemption also apply to portions of Bonds of a series
called for redemption.

If Flexible Rate Bonds are to be selected for redemption, they shall be selected
in the chronological order in which their Mandatory Repurchase Dates occur,
beginning with the earliest Mandatory Repurchase Date. If fewer than all
Flexible Rate Bonds having the same Mandatory Repurchase Date (selected for
redemption as set forth in the immediately preceding sentence) are to be
redeemed, the Fiscal Agent shall select the Flexible Rate Bonds to be redeemed
on such Mandatory Repurchase Date by lot or other method it deems in its sole
discretion to be fair and appropriate.

Notwithstanding anything to the contrary in this Indenture, there shall be no
redemption of less than all of the Series 2005A Bonds if there shall have
occurred and be continuing an Event of Default.

Section 3.04 Notice to Trustee; Notice of Redemption.

(a) If the Company wishes that any Bonds be redeemed pursuant to the optional
redemption provisions in Section 3.01(a) hereof, the Company shall notify the
Trustee, the Fiscal Agent, the Bank and the Remarketing Agent in writing of the
applicable provision, the redemption date, the principal amount of Bonds to be
redeemed

 

25



--------------------------------------------------------------------------------

and other necessary particulars. The Company shall give such notices at least 45
days before the redemption date or such lesser period which is acceptable to the
Trustee and Fiscal Agent, but not less than 30 days.

(b) The Trustee shall prepare and the Fiscal Agent shall send notice of each
redemption to each Bondholder whose Bonds are being redeemed, the Company, the
Remarketing Agent and the Bank by first-class mail at least 30 days, but not
more than 60 days, before each redemption; provided, however, in the case of a
mandatory redemption the Trustee shall give notice of such redemption as soon as
practicable. The notice shall identify the Bonds (including applicable series),
or portions thereof to be redeemed and shall state (i) the type of redemption
and the redemption date, (ii) the redemption price, (iii) that the Bonds called
for redemption must be surrendered to collect the redemption price, (iv) the
address at which the Bonds must be surrendered, (v) that if on the redemption
date the Bond Fund contains moneys sufficient to pay the redemption price,
interest on the Bonds called for redemption will cease to accrue on the
redemption date, (vi) if applicable, the CUSIP number of the Bonds and (vii) any
condition to the redemption.

A copy of each notice of redemption of Series 2005A Bonds shall also be sent by
the Fiscal Agent by certified or registered mail or by facsimile to each
securities depository (each, a “Depository”) registered with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, two
Business Days prior to mailing notice to Bondholders and to two national
information services which disseminate redemption notices and to each registered
owner of $1,000,000 or more of Series 2005A Bonds on the same date notices are
mailed to other Bondholders, provided that the Fiscal Agent may, in its
discretion, provide for overnight, telecopied or other form of notice to a
Depository acceptable to or requested by such Depository. Notwithstanding the
foregoing, in the event that the Depository for any of the Bonds to be redeemed
is DTC, the Trustee shall follow the procedures for redemption and notice as set
forth in DTC’s operational arrangements as in effect from time to time.

With respect to any Bonds to be redeemed which have not been presented for
redemption within 60 days after the redemption date, the Trustee, at the expense
of the Company, shall prepare and the Fiscal Agent shall give a second notice of
redemption to the holder of any such Bonds which have not been presented for
redemption, by first-class mail, within 30 days after the end of such 60-day
period.

Failure by the Fiscal Agent to give any notice of redemption or any defect in
such notice as to any particular Bonds shall not affect the validity of the call
for redemption of any Bonds in respect of which no such failure or defect has
occurred. Any notice mailed as provided in this Indenture shall be conclusively
presumed to have been given whether or not actually received by any holder.

Section 3.05 Payment of Bonds Called for Redemption. On or before the date fixed
for redemption, the Trustee shall cause to be transferred from the Bond Fund to
the Fiscal Agent pursuant to Section 4.01 moneys (which shall be Available
Moneys in the case of redemption of Series 2005A Bonds) sufficient to pay the
redemption price of the Bonds called for redemption, together with accrued
interest to, but not including, the redemption date of the Bonds called for
redemption. Upon surrender to the Fiscal Agent, Bonds called for redemption
shall be paid as provided in this Article at the redemption price provided for
in this Article. On the date fixed for redemption, notice having been given in
the manner and under the conditions hereinabove provided, the Bonds or portions
thereof called for redemption shall be due and payable at the redemption price
provided therefor, plus accrued interest to, but not including, such date. On
such redemption date, if moneys (which shall be Available Moneys in the case of
redemption of Series 2005A Bonds) sufficient to pay the redemption price of the
Bonds to be redeemed, plus accrued interest thereon to, but not including, the
date fixed for redemption, are held by the Fiscal Agent, interest on the Bonds
called for redemption shall cease to accrue; such Bonds shall cease to be
entitled to any benefits or security under this Indenture or to be deemed
Outstanding; and the holders of such Bonds shall have no rights in respect
thereof except to receive payment of the redemption price thereof, plus accrued
interest to, but not including, the date of redemption.

Section 3.06 Bonds Redeemed in Part. Upon surrender of a Bond redeemed in part,
the Fiscal Agent shall authenticate for the holder a new Bond or Bonds of the
same series in Authorized Denominations equal in aggregate principal amount to
the unredeemed portion of the Bond surrendered.

 

26



--------------------------------------------------------------------------------

Section 3.07 Purchase of Series 2005A Bonds.

(a) Mandatory Repurchase of Series 2005A Bonds; Notice. Except as provided in
Section 3.07(e), Series 2005A Bonds are subject to mandatory repurchase as
follows:

(i) as to any Flexible Rate Bond, on each Series 2005A Interest Payment Date
applicable to such Bond at a purchase price equal to 100% of the principal
amount thereof plus accrued and unpaid interest thereon to but not including the
date of purchase;

(ii) as to any Series 2005A Bond, on any Conversion Date with respect to such
Bond at a purchase price equal to 100% of the principal amount thereof plus
accrued and unpaid interest thereon to but not including the date of purchase;

(iii) as to any Series 2005A Bond, on the effective date of any Substitute
Letter of Credit delivered pursuant to Section 5.03, at a purchase price equal
to 100% of the principal amount thereof plus accrued and unpaid interest thereon
to but not including the date of purchase; and

(iv) as to any Weekly Rate Bond, on any Series 2005A Interest Payment Date
selected by the Company, or if such Series 2005A Interest Payment Date is not a
Business Day, on the next succeeding Business Day, at a purchase price equal to
100% of the principal amount thereof plus accrued and unpaid interest thereon
to, but not including, the date of purchase; provided that any such mandatory
repurchase, except as provided in Section 9.12 hereof, shall be subject to the
prior written consent of the Bank.

The Trustee will prepare and the Fiscal Agent will send to the holders of Series
2005A Bonds subject to mandatory repurchase and to the Remarketing Agent, the
Bank and the Company a Notice of Mandatory Repurchase at least fifteen (15) days
but not more than 60 days before the Mandatory Repurchase Date, except that no
such Notice of Mandatory Repurchase will be given to holders of Flexible Rate
Bonds if the mandatory repurchase is being made pursuant to Section 3.07(a)(i)
above. Any Notice of Mandatory Repurchase will be given by first-class mail and
will be substantially in the form attached hereto as Exhibit B. If the mandatory
repurchase is made in connection with a change to an Alternate Rate, the Notice
of Mandatory Repurchase shall include the applicable information required by
Section 2.02(e). If the mandatory repurchase is made in connection with a change
in the Series 2005A Interest Rate determination method (other than to an
Alternate Rate), the Notice of Mandatory Repurchase shall include the applicable
information required by Section 2.02(c).

With respect to any Series 2005A Bonds to be purchased which have not been
presented for purchase within 60 days after the Mandatory Repurchase Date, the
Trustee, at the expense of the Company, shall cause the Fiscal Agent to prepare
and send a second notice of purchase to the holder of any such Series 2005A
Bonds which have not been presented for purchase, by first-class mail, within 30
days of the end of such 60 day period.

(b) Optional Tender of Series 2005A Bonds.

(i) Except as provided in Section 3.07(e), while any Series 2005A Bond (other
than a Bank Bond) bears interest at the Weekly Rate, the holder (or while the
Bonds are held pursuant to a book-entry system, the Beneficial Owner) of such
Series 2005A Bond may elect to tender such Series 2005A Bond (or portion
thereof, provided that each of the portion to be purchased and the portion to be
retained is in an Authorized Denomination) for purchase at a purchase price
equal to 100% of the principal amount of such Series 2005A Bond (or portion
thereof), plus accrued and unpaid interest thereon to but not including the date
of purchase, on any Business Day (the “Optional Tender Date”), but only upon
(A) receipt by the Remarketing Agent by not later than 11:00 a.m. at least seven
calendar days or five Business Days, whichever may be earlier, but not more than
30 days, prior to such Optional Tender Date of telephonic (followed, if
requested by the Remarketing Agent, by written or facsimile confirmation
delivered to the Remarketing Agent no later than the close of business on the
next succeeding Business Day) or other written notice from the holder (or while
the Series 2005A Bonds are held pursuant to a book-entry system, the DTC
Participant through whom such Beneficial Owner holds such Series 2005A Bond)
stating (1) the principal amount of the Bond (or portion thereof) to be
tendered, (2) the Series 2005A Bond number or other identification satisfactory
to the Remarketing Agent, and (3) the Optional Tender Date on which such Series
2005A Bond will be tendered;

 

27



--------------------------------------------------------------------------------

and (B) if the Series 2005A Bonds are not being held under a book-entry system,
delivery of such Series 2005A Bond (with an appropriate instrument of transfer
duly executed in blank) to the Fiscal Agent by 10:00 a.m. on such Optional
Tender Date.

(ii) Any notice of optional tender for purchase delivered pursuant to subpart
(i) above shall be irrevocable and shall be binding on the holder (or Beneficial
Owner, as the case may be) giving such notice or causing the same to be given
and on any transferee of such holder.

(iii) Upon receipt by the Remarketing Agent of a notice of optional tender for
purchase pursuant to subpart (i) above, the Remarketing Agent shall give prompt
telephonic notice thereof, promptly confirmed in writing, including, in
particular, notice of the information described in subsections 3.07(b)(i)(A)
(1) and (3) above, to the Trustee and the Fiscal Agent.

(c) Payment for Purchased Series 2005A Bonds. To the extent that sufficient
moneys have been made available therefor by 1:45 p.m. on the Optional Tender
Date or the Mandatory Repurchase Date or other day on which Series 2005A Bonds
have been successfully remarketed, as applicable (the “Purchase Date”) pursuant
to Sections 3.08 and 5.02, upon surrender to the Fiscal Agent of Series 2005A
Bonds optionally tendered or called for mandatory repurchase as provided herein,
the purchase price therefor (as provided in this Section) shall be paid in
immediately available funds by the Fiscal Agent or the Remarketing Agent not
later than the close of business on the Purchase Date. From and after the
Purchase Date or, if later, the date on which such moneys are made available to
the Remarketing Agent or the Fiscal Agent, as applicable, interest accruing on
such Series 2005A Bonds shall cease to be payable to the prior holder thereof,
such Series 2005A Bonds shall cease to be entitled to the benefits or security
of this Indenture and to such extent the prior holder shall have recourse solely
to the funds held by the Trustee, the Fiscal Agent or the Remarketing Agent for
the purchase of such Series 2005A Bonds as provided in Section 4.09.

(d) Bonds Purchased in Part. Upon surrender of a Series 2005A Bond purchased in
part and receipt by the Fiscal Agent thereof, the Fiscal Agent shall
authenticate and deliver to the surrendering holder a new Series 2005A Bond or
Series 2005A Bonds in Authorized Denominations equal in aggregate principal
amount to the unpurchased portion of the Series 2005A Bond surrendered.

(e) Limitations on Tenders.

(i) The Holders or Beneficial Owners shall not have the right or be required, as
the case may be, to tender any Series 2005A Bond for purchase on an Optional
Tender Date or a Mandatory Repurchase Date (other than a mandatory repurchase in
lieu of redemption at the direction of the Bank pursuant to Section 3.01(f)
hereof) if, following the occurrence of an Event of Default, the Trustee shall
have declared the principal of and interest on the Bonds to be immediately due
and payable pursuant to Section 8.02.

(ii) Holders or Beneficial Owners of Series 2005A Bonds called for redemption or
mandatory repurchase shall not have the right (without the prior written consent
of the Remarketing Agent) to tender such Series 2005A Bonds for purchase on an
Optional Tender Date if such Optional Tender Date will occur on or after the
10th day prior to the date fixed for redemption or mandatory repurchase.
Notwithstanding the foregoing, holders or Beneficial Owners of Series 2005A
Bonds called for redemption shall not have the right in any event to tender such
Series 2005A Bonds for purchase on an Optional Tender Date if such Optional
Tender Date will occur on or after the second day prior to the date fixed for
redemption.

Section 3.08 Remarketing of Purchased Bonds.

(a) Bonds To Be Remarketed. Series 2005A Bonds purchased pursuant to optional
tender or mandatory repurchase shall be remarketed by the Remarketing Agent as
provided in this Section except as follows:

(i) Series 2005A Bonds purchased with moneys representing the proceeds of the
initial sale of the Series 2005A Bonds (including but not limited to any moneys
described in Section 4.04(b) or 4.04(c)) shall be cancelled. The Trustee shall
inform the Remarketing Agent when any Series 2005A Bonds are purchased

 

28



--------------------------------------------------------------------------------

with such moneys, and, if any such Series 2005A Bonds are delivered to the
Remarketing Agent for purchase, the Remarketing Agent shall deliver them to the
Fiscal Agent for cancellation.

(ii) Series 2005A Bonds purchased pursuant to an optional tender or a mandatory
repurchase and as to which the Remarketing Agent has received a notice of
redemption may be remarketed before the date fixed for redemption only if the
purchaser receives prior to purchasing such Series 2005A Bond a notice that such
Series 2005A Bond is subject to redemption on the date fixed for redemption,
notwithstanding the fact that such notice of redemption may be sent to such
purchaser after the time period mentioned in Section 3.04(b).

(iii) The Remarketing Agent shall not be required to offer Series 2005A Bonds
for sale under this Section 3.08 (A) during the continuance of an Event of
Default, or (B)as otherwise provided in the Remarketing Agreement.

(iv) Series 2005A Bonds purchased pursuant to an optional tender and as to which
the Remarketing Agent has received a Notice of Mandatory Repurchase may be
remarketed before the Mandatory Repurchase Date only if the purchaser receives a
copy of the Notice of Mandatory Repurchase prior to purchasing such Series 2005A
Bond.

(v) The Remarketing Agent shall not knowingly remarket any Series 2005A Bonds to
the Issuer or the Company or any subsidiary or affiliate of either thereof
pursuant to this Section 3.08 unless either (A) the entire purchase price is
paid from Available Moneys or (B) prior to such sale, the Trustee and the Fiscal
Agent shall have received a written opinion of Bankruptcy Counsel to the effect
that such purchase would not result in a preferential payment pursuant to the
provisions of Section 547 of the Bankruptcy Code, 11 U.S.C. § 101, et seq.

(b) Remarketing Effort. Except as provided in subsection (a) above or except to
the extent the Company directs the Remarketing Agent not to do so, the
Remarketing Agent shall (i) use reasonable best efforts to remarket on or prior
to any scheduled purchase date all Series 2005A Bonds tendered or to be
purchased pursuant to Section 3.07 (a “Scheduled Purchase Date”), and (ii) to
the extent such Series 2005A Bonds are not remarketed on the Scheduled Purchase
Date, continue to use reasonable best efforts to remarket such Series 2005A
Bonds, upon the terms and subject to the conditions of the Remarketing
Agreement, for purchase on a Business Day after such Scheduled Purchase Date (an
“Unscheduled Purchase Date”).

As early as practicable but not later than 9:00 a.m. on each Scheduled Purchase
Date and each Unscheduled Purchase Date, the Remarketing Agent shall notify the
Fiscal Agent by telephone of (A) the amount of funds it has received from the
remarketing of such Series 2005A Bonds (the “Remarketing Proceeds”), and (B) if
the Series 2005A Bonds are not held pursuant to a book-entry system, the
information to enable the Fiscal Agent to prepare new Series 2005A Bond
certificates with respect to Series 2005A Bonds that were remarketed. If the
Remarketing Agent has received Remarketing Proceeds with respect to all of the
Series 2005A Bonds to be remarketed on a Scheduled Purchase Date, it shall
transfer such Remarketing Proceeds to the owners tendering such Series 2005A
Bonds for purchase as provided in subsection (c) below. If the Remarketing Agent
has not received Remarketing Proceeds with respect to all of such Series 2005A
Bonds to be remarketed on a Scheduled Purchase Date or has received Remarketing
Proceeds with respect to all or a portion of Series 2005A Bonds remarketed on an
Unscheduled Purchase Date, it shall transfer to the Trustee for redelivery to
the Fiscal Agent the Remarketing Proceeds which the Remarketing Agent has
received as provided in subsection (c) below. The Fiscal Agent shall immediately
notify the Trustee and the Company by telephone, promptly confirmed in writing,
of the amount of such Remarketing Proceeds and the Trustee shall, if required,
take action as set forth in Section 5.02(a). If the Fiscal Agent shall fail to
receive the notice described in the first sentence of this paragraph from the
Remarketing Agent by 9:00 a.m. on any Scheduled Purchase Date, the Fiscal Agent
shall contact the Remarketing Agent by telephone to confirm the information
required to be provided in such notice. Upon such confirmation by the Fiscal
Agent, the Fiscal Agent shall notify the Trustee in the manner set forth above,
and the Trustee shall, if required, take action as set forth in Section 5.02(a).

(c) Remarketing Proceeds. If the Remarketing Agent has received from the
purchasers thereof Remarketing Proceeds for the remarketing of all Series 2005A
Bonds to be remarketed on a Scheduled Purchase Date, the

 

29



--------------------------------------------------------------------------------

Remarketing Agent shall promptly forward such Remarketing Proceeds by wire
transfer (or in such other manner as is acceptable to the Remarketing Agent) to
the owners tendering such Series 2005A Bonds for purchase. Except as otherwise
provided below with respect to Bank Bonds, until such transfer, all such
Remarketing Proceeds shall be deposited in a separate, segregated account of the
Remarketing Agent for application in accordance with the provisions of this
Section 3.08, and until so applied shall be held uninvested in trust for the
benefit of the holders tendering such Series 2005A Bonds for purchase.

If the Remarketing Agent has not received Remarketing Proceeds with respect to
all of the Series 2005A Bonds to be remarketed on a Scheduled Purchase Date or
has received Remarketing Proceeds from the remarketing of all or a portion of
the Bonds to be remarketed on an Unscheduled Purchase Date, the Remarketing
Agent will promptly forward all of the Remarketing Proceeds which it has
received, if any, by wire transfer (or in such other manner as is acceptable to
the Remarketing Agent and the Trustee) to the Trustee for delivery to the Fiscal
Agent for payment to the owners tendering such Series 2005A Bonds for purchase.
Except as otherwise provided below with respect to Bank Bonds, upon receipt by
the Trustee and the Fiscal Agent, all such Remarketing Proceeds shall be
deposited in a separate, segregated account of the Bond Fund for application in
accordance with the provisions of this Section 3.08 and Article IV hereof and,
until so applied, shall be held in trust for the benefit of the owners tendering
such Series 2005A Bonds for purchase.

(d) Delivery of Purchased Bonds. Series 2005A Bonds purchased pursuant to
Section 3.07 shall be delivered as follows:

(i) Series 2005A Bonds (other than Bank Bonds) purchased with Remarketing
Proceeds shall be delivered to the purchasers thereof upon receipt of payment
therefor. Prior to such delivery, the Fiscal Agent shall provide for
registration of transfer to the Holders, as provided in a written notice from
the Remarketing Agent; and

(ii) All Bank Bonds shall be registered in the name of the Company, subject to
the pledge to the Bank and shall be delivered to and held by the Fiscal Agent
pursuant to the Credit Agreement. Upon receipt of Remarketing Proceeds in
respect of the sale of Bank Bonds, the Fiscal Agent shall notify the Bank and
the Company of such receipt. Upon receipt of notice by the Fiscal Agent from the
Bank by telephone, telecopy or telex, promptly confirmed in writing, that the
Series 2005A Bonds have ceased to be Bank Bonds and that the amount of the
Letter of Credit has been reinstated as provided therein, the Fiscal Agent shall
remit the Remarketing Proceeds as directed by the Bank and release the Bank
Bonds and deliver them to the purchasers thereof in accordance with Section
(d)(i) above. The Fiscal Agent shall hold such Remarketing Proceeds in a
segregated account in trust for the benefit of the Bank except that if the
Letter of Credit is not reinstated as provided in the Letter of Credit, then the
Fiscal Agent shall hold such funds for the benefit of the purchasers which
provided such Remarketing Proceeds.

ARTICLE IV

PAYMENT OF BONDS AND CREATION OF FUNDS

Section 4.01 Payment of Series 2005A Bonds. The Trustee shall direct the Fiscal
Agent to make payments when due of principal of and interest on, or the
redemption price of, the Series 2005A Bonds, and the Fiscal Agent or the
Remarketing Agent, as applicable, shall make payments of the purchase price of
Series 2005A Bonds purchased pursuant to an optional tender or a mandatory
repurchase:

(a) first, with respect to the Series 2005A Bonds, (but only with respect to
payments of purchase price and except as otherwise directed pursuant to
Section 3.08(a)(i)) from Remarketing Proceeds under Section 3.08, excluding any
proceeds from a remarketing to the Issuer, the Company or any subsidiary or
affiliate of either thereof;

(b) second, with respect to the Series 2005A Bonds, (but only with respect to
payments of interest on Flexible Rate Bonds except as otherwise provided in
Section 4.04(c)) from any moneys held by the Trustee in the Series 2005A
Interest Reserve Subaccount of the Series 2005A Bond Account of the Bond Fund
which constitute Available Moneys;

 

30



--------------------------------------------------------------------------------

(c) third, with respect to the Series 2005A Bonds, from moneys drawn by the
Trustee under the Letter of Credit and deposited in the Series 2005A Bond
Account of the Bond Fund (other than moneys so drawn and deposited in the Series
2005A Interest Reserve Subaccount);

(d) fourth, subject to the provisions of Section 4.04(b), from any moneys which
constitute Available Moneys in the Project Fund directed to be paid into the
Series 2005A Bond Account of the Bond Fund in accordance with the provisions of
Section 4.08;

(e) fifth, from any other Available Moneys held in the Series 2005A Bond Account
of the Bond Fund; and

(f) last, from any other moneys available to the Fiscal Agent or the Trustee
including, without limitation, (1) moneys paid by the Company pursuant to
Section 4.3 of the Lease Agreement.

Notwithstanding the foregoing, however, payments of purchase price, principal
and interest on Bank Bonds shall be paid only from the first and last categories
of moneys. The proceeds of investments of any moneys in any of these categories
may be used to the same extent as the moneys invested could be used.

Section 4.01A. Payment of Series 2005B Bonds. After making the payments when due
of principal of and interest on, or the redemption price of, the Series 2005A
Bonds as required pursuant to Section 4.01 above, the Trustee shall direct the
Fiscal Agent to make payments when due of principal of and interest on, or the
redemption price of, the Series 2005B Bonds from any moneys paid by the Company
pursuant to Section 4.3 of the Lease Agreement.

Section 4.02 Creation of Bond Fund. There is hereby created by the Issuer and
ordered established with the Trustee a trust fund to be designated “Bernalillo
County Industrial Revenue Bonds (Tempur Production USA, Inc. Project) Bond
Fund,” in which there is established a (i) Series 2005A Bond Account and (ii) a
Series 2005B Bond Account. The money and securities in such Fund shall be held
in trust by the Trustee and applied as herein provided and, until such
application, the money and securities in each such Fund shall be subject to a
lien and charge in favor of the Bondholders of each series, respectively.

Section 4.03 Payments Into the Bond Fund and Bond Accounts. (a) There shall be
deposited in the Series 2005A Bond Account, as and when received:

(i) 75% (or such greater percentage as is required to pay all amounts then due
on the Series 2005A Bonds and to reimburse the Bank for amounts drawn on the
Letter of Credit to make such payments) of all payments specified in Section 4.3
of the Lease Agreement;

(ii) all moneys received from a draw under the Letter of Credit;

(iii) with respect to the Series 2005A Interest Reserve Subaccount (established
under the Series 2005A Bond Account) only, all moneys drawn under the Letter of
Credit pursuant to Section 5.02(b) and 5.02(c), and all moneys deposited to meet
the requirements of Section 2.02(b)(ii)(2);

(iv) 75% (or such greater percentage as is required to pay all amounts then due
on the Series 2005A Bonds and to reimburse the Bank for amounts drawn on the
Letter of Credit to make such payments) of all other moneys received by the
Trustee under and pursuant to any of the provisions of the Lease Agreement
(other than Sections 4.5, 6.2 and 7.4 thereof) which are required, or which are
accompanied by directions that such moneys are, to be paid into the Bond Fund;

(v) 75% (or such greater percentage as is required to pay all amounts then due
on the Series 2005A Bonds and to reimburse the Bank for amounts drawn on the
Letter of Credit to make such payments) of any amount in the Project Fund
directed to be paid into the Bond Fund in accordance with the provisions of
Section 4.08.

Notwithstanding anything herein to the contrary, the Trustee shall not deposit
any moneys in the Series 2005A Interest Reserve Subaccount except as set forth
in (iii) above. To the extent that moneys described in (i), (iv), or

 

31



--------------------------------------------------------------------------------

(v) above would not constitute Available Moneys at the time of such deposit, the
Trustee shall create separate subaccounts in the Series 2005A Bond Account in
which moneys described in each of such (i), (iv) and (v) above shall be held
until such moneys constitute Available Moneys. The Trustee shall create a
separate subaccount in the Series 2005A Bond Account for and shall not commingle
moneys described in Section 4.01(c) with any other moneys hereunder. The Trustee
shall create a separate subaccount in the Series 2005A Bond Account for and
shall not commingle moneys described in Section 4.01(d) with any other moneys
hereunder.

(b) The Trustee shall apply all amounts received in accordance with subsections
(a)(i) and (a)(iv) above on each Series 2005A Interest Payment Date in the
following order:

(i) first to the payment of the principal of and interest payable on the Series
2005A Bonds on such Series 2005A Interest Payment Date; provided, however, to
the extent such principal and interest are paid on the Series 2005A Bonds
pursuant to a draw under the Letter of Credit, an amount equal to such draw
shall be paid by the Trustee to the Bank; and

(ii) second, all remaining amounts shall be retained on deposit in the Bond
Fund.

(c) There shall be deposited in the Series 2005B Bond Account, as and when
received, but only if the debt service due on the Series 2005A Bonds and amounts
due under the Credit Agreement are fully paid:

(i) 25% of all payments specified in Section 4.3 of the Lease Agreement;

(ii) 25% of all other moneys received by the Trustee under and pursuant to any
of the provisions of the Lease Agreement (other than Sections 4.5, 6.2 and 7.4
thereof) which are required, or which are accompanied by directions that such
moneys are, to be paid into the Bond Fund; and

(iii) 25% of any amount in the Project Fund directed to be paid into the Bond
Fund in accordance with the provisions of Section 4.08.

(d) The Trustee shall apply all amounts received in accordance with subsections
(c)(i) and (c)(ii) above on each Series 2005B Interest Payment Date in the
following order:

(i) first to the payment of the principal of and interest payable on the Series
2005B Bonds on such Series 2005B Interest Payment Date; and

(ii) second, all remaining amounts shall be retained on deposit in the Bond
Fund.

(e) So long as any of the Bonds issued hereunder are Outstanding, the Issuer
shall deposit, or cause to be paid to the Trustee for deposit in the Bond Fund
for its account, sufficient sums from the amounts derived from the Lease
Agreement promptly to pay when due the principal of all Bonds (whether at
maturity, upon redemption or acceleration or otherwise), interest on the Bonds
and the purchase price of the Series 2005A Bonds as the same become due and
payable. The Issuer makes no representation or warranty that the amount
deposited shall be adequate to make all payments when due.

Section 4.04 Use of Moneys in Bond Fund.

(a) Except as provided in subsections (b) and (c) of this Section 4.04 and in
Section 4.10, moneys in the Bond Fund shall be used solely for the payment of
the principal of and interest on the Bonds as the same shall become due and
payable whether at maturity, upon redemption or otherwise and for the purchase
price of the Series 2005A Bonds as the same shall become due, and the Trustee
shall transfer to the Fiscal Agent sufficient funds therefrom to accomplish such
payment in accordance with the provisions of the Bonds and this Indenture;
provided, however, that to the extent that principal, interest or purchase price
of the Series 2005A Bonds is paid with proceeds of a draw under the Letter of
Credit and the Company does not reimburse the Bank directly, the Trustee shall
promptly reimburse the Bank from funds on deposit in the Series 2005A Bond
Account in the Bond Fund (other than funds on deposit in the Series 2005A
Interest Reserve Subaccount, Remarketing Proceeds or proceeds from a draw on the
Letter of Credit) in accordance with written instructions given from time to
time to the Trustee by the Bank.

 

32



--------------------------------------------------------------------------------

(b) Moneys deposited pursuant to Section 4.08 into the Bond Fund, and any income
or other gain from the investment thereof, shall be applied by the Trustee in
whole or in part at the direction of the Company (i) to pay the principal upon
any optional redemption of Bonds pursuant to Section 3.01 or, with respect to
the Series 2005A Bonds, to reimburse the Bank for any draws under the Letter of
Credit, (ii) to pay the principal portion of the purchase price of Bonds
purchased pursuant to Section 3.07(a)(iv), or (iii) with the written consent of
the Bank, in any other manner which, as clearly stated in an Opinion of Bond
Counsel furnished by the Company and addressed to the Issuer, the Bank and the
Trustee, will not impair the validity under the Act of the Bonds. Any Bonds
purchased or redeemed by the Trustee in accordance with this Section 4.04(b)
shall be cancelled, and the Company shall receive a credit corresponding to such
Bonds and to any deposit in the Bond Fund as contemplated by this Section
against its obligations to make payments under the Lease Agreement.

(c) Amounts on deposit in the Series 2005A Interest Reserve Subaccount shall be
applied in accordance with this Section 4.04(c).

(i) While the Series 2005A Bonds bear interest at a Flexible Rate, the Trustee
shall be authorized, without further direction from the Issuer or the Company,
to pay to the Fiscal Agent, for the payment of interest on the Flexible Rate
Bonds on each Series 2005A Interest Payment Date, moneys on deposit in the
Series 2005A Interest Reserve Subaccount.

(ii) When Flexible Rate Bonds shall no longer bear interest at a Flexible Rate,
the amount then held in the Series 2005A Interest Reserve Subaccount pursuant to
this Section shall, upon the written instructions of the Company, be supplied by
the Trustee to the Fiscal Agent for the payment of interest on the Series 2005A
Bonds or to reimburse the Bank for draws under the Letter of Credit pursuant to
such instructions, or to the purchase or redemption of Bonds in the manner
described in and subject to Section 4.04(b).

Section 4.05 Custody of Bond Fund. The Bond Fund shall be held in the custody of
the Trustee but in the name of the Issuer. The Issuer hereby authorizes and
directs (a) the Trustee, in accordance with the terms of this Indenture, to
withdraw sufficient funds from the Bond Fund to pay the principal of, interest
on and the purchase price of the Bonds as the same become due and payable, and
to withdraw from the Bond Fund funds sufficient to pay any other amounts payable
therefrom as the same become due and payable (provided, however, that amounts on
deposit in the Series 2005A Interest Reserve Subaccount shall be used by the
Trustee solely to pay to the Fiscal Agent for the payment of interest on the
Flexible Rate Bonds when due or in such manner as the Trustee may otherwise be
instructed pursuant to Section 4.04(c)), and (b) the Fiscal Agent to use such
funds transferred to it to make such payments, which authorization and direction
the Trustee and the Fiscal Agent hereby accept; provided, however, that to the
extent such principal, interest or purchase price is paid with proceeds of a
draw under the Letter of Credit and the Company does not reimburse the Bank
directly, the Trustee shall promptly reimburse the Bank from (i) funds on
deposit in the Series 2005A Bond Account other than funds on deposit in the
Series 2005A Interest Reserve Subaccount, (ii) Remarketing Proceeds to be paid
to former holders in the case of the Series 2005A Bonds which were purchased
with the proceeds from a draw on the Letter of Credit, or (iii) proceeds from a
draw on the Letter of Credit, which were not required in order to pay the
principal, interest or purchase price of the Series 2005A Bonds, in accordance
with written instructions given from time to time to the Trustee by the Bank.

Section 4.06 Creation of Project Fund. There is hereby created by the Issuer and
ordered established with the Trustee a trust fund designated “Bernalillo County,
New Mexico Industrial Revenue Bonds (Tempur Production USA, Inc. Project)
Project Fund,” within which there shall be established a Cost of Issuance
Account and a Construction Account. Unless otherwise designated, reference to
the Project Fund shall be to the Construction Account. The Project Fund shall be
held in the custody of the Trustee but in the name of the Issuer. The money and
securities in the Project Fund shall be held in trust by the Trustee and applied
as provided herein and in the Lease Agreement, and, until such application, the
money and securities in such Project Fund shall be subject to a lien and charge
in favor of, first, the Series 2005A Bondholders and, second, the Bank, and then
the Series 2005B Bondholders.

 

33



--------------------------------------------------------------------------------

Section 4.07 Payments Into the Project Fund; Disbursements.

(a) The proceeds of the issuance and delivery of the Initial Bonds received by
the Issuer shall be paid to the Trustee and shall be deposited by the Trustee
into the Construction Account.

(b) The proceeds of all Additional Bonds received by the Issuer shall be paid to
the Trustee and shall be deposited by the Trustee as follows:

(i) the amount, if any, of such proceeds required to be deposited in the Cost of
Issuance Account in accordance with written directions of the Issuer; and

(ii) the balance of such proceeds shall be deposited into the Construction
Account.

(c) The Trustee shall disburse moneys on deposit in the Project Fund from time
to time to pay or as reimbursement for payment made for the Costs of the Project
(other than Costs of Issuance), in each case within 3 Business Days after
receipt by the Trustee of written disbursement requests of the Company in
substantially the form of Exhibit E hereto, signed by the Company
Representative. In making payments pursuant to this Section, the Trustee may
rely upon such written requests and accompanying certificates and statements and
shall not be required to make any independent investigation in connection
therewith. If the Issuer so requests, a copy of each written disbursement
request submitted to the Trustee for payment under this Section shall be
promptly provided by the Trustee to the Issuer. The Trustee shall keep and
maintain adequate records pertaining to the Project Fund and all disbursements
therefrom, and shall file periodic statements of activity regarding the Project
Fund with the Company and the Bank Administrative Agent.

The Trustee agrees to accept and act upon facsimile transmission of written
disbursement requests pursuant to this Section 4.07, provided however, that
(a) the Company, subsequent to such facsimile transmission of written
instructions, shall provide the originally executed instructions or directions
to the Trustee in a timely manner, (b) such originally executed instructions or
directions shall be signed by a person as my be designated and authorized to
sign for the Company or in the name of the Company, by an authorized
representative of the Company, and (c) the Company shall provide to the Trustee
an incumbency certificate listing such designated persons, which incumbency
certificate shall be amended whenever a person is to be added or deleted from
the listing.

Section 4.08 Completion of Project and Disposition of Project Fund Balance. The
Company shall deliver to the Trustee, within 90 days after completion of the
Project, a certificate of a Company Representative: (i) stating that the Project
has been fully completed substantially in accordance with the plans and
specifications for the Project, as then amended, and the date of completion of
the Project; and (ii) stating that the Costs of the Project have been fully paid
for and no claim or claims exist against the Issuer or the Company or against
the Project out of which a lien based on furnishing labor or material exists or
might ripen; provided, however, there may be excepted from the foregoing
statement any claim or claims out of which a lien exists or might ripen in the
event that the Company intends to contest such claim or claims in accordance
with the Lease Agreement, in which event such claim or claims shall be
described; provided, further, that it shall be stated that moneys are on deposit
in the Project Fund or are available through enumerated bank loans (including
letters of credit) or other sources sufficient to make payment of the full
amount which might in any event be payable in order to satisfy such claim or
claims. As soon as practicable and in any event not later than the earlier of 60
days from the date of the certificate referred to in the preceding sentence or
18 months from the date of closing of the issuance and sale of the Initial
Bonds, any balance remaining in the Project Fund (except amounts the Company
shall have directed the Trustee to retain for any Cost of Project not then due
and payable) shall without further authorization be transferred by the Trustee
from the Project Fund for deposit in the Bond Fund and used in the manner
provided in Section 4.04(b).

Section 4.09 Moneys To Be Held in Trust. All money that the Trustee shall have
withdrawn from the Bond Fund or shall have received from any other source and
set aside or transferred to the Fiscal Agent for the purpose of paying any of
the Bonds, either at the maturity thereof or by purchase (other than as provided
in Section 3.08) or call for redemption or for the purpose of paying any
interest on the Bonds, shall be held in trust for the respective Holders. Moneys
received by the Remarketing Agent, the Fiscal Agent or the Trustee from the sale
of

 

34



--------------------------------------------------------------------------------

a Series 2005A Bond under Section 3.08 or from the purchase of any Series 2005A
Bond shall be held segregated from other funds held by the Remarketing Agent,
the Fiscal Agent or the Trustee in trust for the benefit of the Person from whom
such Series 2005A Bond was purchased and shall not be invested while so held.
Any money that is so set aside or transferred and that remains unclaimed by the
Holders for a period of five (5) years after the date on which such Bonds have
become payable shall be treated as abandoned property pursuant to the provisions
of applicable State law and the Trustee, the Fiscal Agent or the Remarketing
Agent, as applicable, shall report and remit such property according to the
requirements of State law and thereafter the Holders shall look only to the Fund
to which such money may be transferred for payment and then only to the extent
of the amounts so received, without any interest thereon, and the Trustee, the
Fiscal Agent, the Remarketing Agent and the Issuer shall have no responsibility
with respect to such money.

Section 4.10 Payment to Company From Bond Fund or Project Fund. Any amounts
remaining in the Bond Fund, the Construction Account or the Costs of Issuance
Account after payment in full of the principal of and interest on the
Outstanding Bonds, the fees, charges and expenses of the Issuer, the Trustee,
the Fiscal Agent, the Remarketing Agent and the Bank (including without
limitation the fees and reasonable expenses of their respective counsel) and all
other amounts required to be paid hereunder and under the Credit Agreement shall
be paid immediately to the Company.

Section 4.11 Investment of Moneys. To the extent permitted by law and at the
telephonic or oral direction (confirmed in writing) of a Borrower
Representative, and except as otherwise provided herein, the Trustee or the
Fiscal Agent, as the case may be, shall invest and reinvest moneys held by it
representing proceeds of draws under the Letter of Credit, moneys on deposit in
the Bond Fund and amounts on deposit in the Series 2005A Interest Reserve
Subaccount of the Bond Fund (but only while Series 2005A Bonds bear interest at
a Flexible Rate) only in U.S. Government Obligations (or in a mutual fund
composed solely of U.S. Government Obligations which at the time of any such
investment has the highest securities rating from each Rating Agency then rating
the Series 2005A Bonds), maturing at such times as such amounts shall be needed
for the purposes thereof, with a term of the lesser of 30 days or such earlier
date as needed for payment in accordance with this Indenture. Unclaimed moneys
held by the Trustee, the Fiscal Agent or the Remarketing Agent under
Section 4.09 shall be held uninvested by the Trustee, the Fiscal Agent or the
Remarketing Agent, as the case may be. Moneys held by the Trustee in the Project
Fund shall be invested and reinvested by the Trustee at the telephonic or oral
direction (confirmed in writing) of a Company Representative, to the extent
permitted by law, in Permitted Investments. The Trustee may conclusively rely
upon such instructions as to both the suitability and legality of the directed
investments.

To the extent that the Trustee or the Fiscal Agent, as the case may be, has not
received written directions from the Company regarding investment of moneys, the
Trustee or the Fiscal Agent, as the case may be, shall, until such directions
are received, invest such moneys pursuant to standing written instructions
delivered to the Trustee or the Fiscal Agent, as the case may be, by the Company
upon the original deposit of moneys in the Project Fund, as such instructions
may be amended from time to time.

Subject to the provisions hereof, investments in any and all Funds and accounts
created by this Indenture may be commingled for purposes of making, holding, and
disposing of investments. Notwithstanding provisions herein for transfer to or
holding in particular Funds and accounts amounts received; provided that,
notwithstanding such commingling, the Trustee shall at all times account for
such investments in the Funds and accounts to which they are credited and
otherwise as provided in this Indenture. The Trustee or the Fiscal Agent, as
applicable, may make investments permitted by this Article through or from its
own bond department or the department of any bank, trust company or affiliate
under common control with the Trustee or the Fiscal Agent, as applicable.
Investments will be made so as to mature or be subject to redemption at the
option of the holder on or before the date or dates that the Trustee or the
Fiscal Agent, as applicable, or the Company, as appropriate, anticipates that
moneys from the investments will be required. Investments shall be registered in
the name of the Trustee or the Fiscal Agent, as applicable, or its nominee and
held by or under the control of the Trustee or the Fiscal Agent, as applicable.

 

35



--------------------------------------------------------------------------------

All such investments shall be held by or under the control of the Trustee or the
Fiscal Agent, as applicable, and while so held shall be deemed a part of the
particular Fund or account in which held. Interest earned and profits realized
by reason of any investment of amounts on deposit in any Fund or account
established pursuant to this Indenture shall be retained in such Fund or
account, except that earnings and profits on amounts in the Cost of Issuance
Account shall be credited to the Construction Account.

The Trustee or the Fiscal Agent may sell or redeem any obligation in which
moneys shall have been invested as in this Section 4.11 provided to the extent
necessary to provide cash in the respective Funds or accounts, to make any
payments required to be made therefrom or to facilitate the transfer of money
between various Funds and accounts as may be required or permitted from time to
time pursuant to the provisions of this Indenture.

In computing the value of the assets of any Fund or account established
hereunder, investments and accrued interest thereon shall be deemed a part
thereof. Such investments shall be valued at amortized cost or current market
value, whichever is the lower, or at the redemption price thereof, if then
redeemable at the option of the holder (in any case net of the cost of
liquidating such investments).

Neither the Trustee, the Fiscal Agent nor the Issuer shall be liable for any
depreciation in the value of any Permitted Investments in which moneys of the
Funds or accounts created by this Indenture shall be invested, or for any loss
arising from any investment permitted hereby. The investments authorized by this
Section 4.11 shall at all times be subject to the provisions of applicable law,
as amended from time to time.

Although the Issuer and the Company each recognizes that it may obtain a broker
confirmation or written statement containing comparable information at no
additional cost, the Issuer and the Company hereby agree that confirmations of
permitted investments are not required to be issued by the Trustee for each
month in which a monthly statement is rendered. No statement need be rendered
for any fund or account if no activity occurred in such fund or account during
such month.

Section 4.12 Reserved.

ARTICLE V

LETTER OF CREDIT

Section 5.01 Requirements for Letter of Credit. The Company has agreed (a) upon
the authentication and delivery of the Initial Series 2005A Bonds, to deliver to
the Trustee the Letter of Credit, issued by the Bank in favor of the Trustee and
for the benefit of the holders of the Bonds (other than Bank Bonds), (b) to
cause the Letter of Credit to be amended as contemplated by Sections 2.01 and
2.09 hereof prior to the issuance of Additional Series 2005A Bonds, and (c) to
ensure that a Letter of Credit shall be in effect with respect to such Series
2005A Bonds in a stated amount equal to the aggregate principal amount of Series
2005A Bonds then Outstanding (including Additional Series 2005A Bonds) plus 35
days’ interest thereon calculated at the Maximum Rate on the basis of actual
number of days elapsed in a year of 365 or 366 days, as appropriate, and
otherwise with terms substantially conforming to those of the original Letter of
Credit.

Section 5.02 Draws on Letter of Credit; Extensions.

(a) The Trustee shall make timely draws in accordance with the Letter of Credit
such that timely payment under Section 4.01 is made without resort to the
sources of payment described in Subsections (d), (e) and (f) of Section 4.01.
Such draws shall be in amounts equal to (i) the purchase price payable with
respect to the Series 2005A Bonds (excluding Banks Bonds, which are not entitled
to any benefit of the Letter of Credit), less the amounts, if any, available
under Section 4.01(a) or (b), or (ii) the total principal and interest due on
the Series 2005A Bonds (excluding Bank Bonds, which are not entitled to any
benefit of the Letter of Credit), less the

 

36



--------------------------------------------------------------------------------

amounts (if any) available under Section 4.01(b). If any such draws are made on
a Mandatory Repurchase Date in connection with the delivery of a Substitute
Letter of Credit such draws shall be made under the existing Letter of Credit
and not on the Substitute Letter of Credit. The Trustee agrees to make such
draws in accordance with the Letter of Credit so as to be able to obtain and to
transfer to the Fiscal Agent by 1:45 p.m. to the extent funds have been received
from the Bank on the payment or purchase date, as the case may be, such funds to
the extent necessary to permit the Fiscal Agent to make such payment when due in
accordance with this Indenture and the Series 2005A Bonds.

(b) By 4:00 p.m. on the date of issuance of Additional Series 2005A Bonds
bearing interest initially at the Flexible Rate and on each date of remarketing
of Bank Bonds at the Flexible Rate, the Trustee shall draw on the Letter of
Credit in order to obtain an amount equal to 35 days’ of interest calculated on
the basis of actual number of days elapsed in a year of 365 days, on the
Additional Series 2005A Bonds being issued or Bank Bonds being remarketed, as
applicable, for deposit in the Series 2005A Interest Reserve Subaccount.

(c) By 4:00 p.m. on the second Business Day preceding the effective date of a
change in the Series 2005A Interest Rate determination method to a Flexible Rate
and by 4:00 p.m. on the last Business Day of each month while Flexible Rate
Bonds are Outstanding other than Bank Bonds, the Trustee shall draw on the
Letter of Credit in order to obtain an amount calculated by the Trustee to be
sufficient to make the Available Moneys on deposit in the Series 2005A Interest
Reserve Subaccount on such day equal the sum of (i) the amount of accrued and
unpaid interest on all Outstanding Flexible Rate Bonds (other than Bank Bonds)
and (ii) 35 days’ interest calculated on the basis of actual number of days
elapsed in a year of 365 days on all Outstanding Flexible Rate Bonds (other than
Bank Bonds), calculated in each case at the Maximum Rate.

(d) In drawing on the Letter of Credit, the Trustee shall be acting on behalf of
the Bondholders by facilitating payment of the Series 2005A Bonds and not on
behalf of the Issuer or the Company and shall not be subject to the control of
either. Proceeds of draws on the Letter of Credit, except for draws made in
accordance with this Section relating to the Series 2005A Interest Reserve
Subaccount, shall be segregated from, and not commingled with, other moneys held
by the Trustee and shall be paid to the Fiscal Agent, who shall hold such moneys
segregated from, and not commingled with, other moneys held by the Fiscal Agent.
If the Trustee is also acting as Fiscal Agent, such moneys shall be held in the
Bond Fund.

(e) The Trustee shall advise the Company by telecopy or telex on the date of
each draw on the Letter of Credit of the amount and date of such draw and of the
reason for such draw.

(f) For increases in the stated amount of the Letter of Credit in connection
with the issuance of Additional Series 2005A Bonds or extensions of the term of
the Letter of Credit, the Trustee shall, at the written direction of a Borrower
Representative but only if required to evidence an increase in the stated amount
of the Letter of Credit or an extension of the term of the Letter of Credit,
accept an amendment to the Letter of Credit or surrender the Letter of Credit to
the Bank in exchange for a new letter of credit of the Bank or the Letter of
Credit with notations thereon, as the Bank may so elect, conforming in all
material respects to the Letter of Credit except that the stated amount shall be
appropriately increased and/or the expiration date shall be extended. Any such
extension shall be for a period of at least one year or, if less, until the
fifteenth day following the maturity date of the Series 2005A Bonds.

(g) Except as provided in Section 5.02(b) in connection with the remarketing of
Bank Bonds, no draws shall be made by the Trustee under the Letter of Credit for
Bank Bonds.

Section 5.03 Substitute Letter of Credit.

(a) Upon at least 60 days’ prior written notice to the Trustee, the Fiscal Agent
and the Remarketing Agent, the Company may, but only to the extent it is not in
default under the Lease Agreement, and with the approval of the Remarketing
Agent, provide for the delivery to the Trustee of a substitute Letter of Credit
complying with the

 

37



--------------------------------------------------------------------------------

provisions of this Indenture (the “Substitute Letter of Credit”), which shall be
effective upon acceptance by the Trustee. Any Substitute Letter of Credit shall
have a stated expiration date of at least one year following the effective date
thereof and at least 15 days following a Series 2005A Interest Payment Date.

(b) On or before the date of delivery of any Substitute Letter of Credit to the
Trustee, as a condition to the acceptance by the Trustee of such Substitute
Letter of Credit, the Company shall furnish or cause to be furnished to the
Trustee:

(i) an Opinion of Counsel addressed to the Trustee to the effect that (A) the
Substitute Letter of Credit is the valid and binding obligation of the issuer
thereof enforceable against such issuer in accordance with its terms except
insofar as its enforceability may be limited by any insolvency or similar
proceedings applicable to the issuer or by proceedings affecting generally the
rights of the issuer’s creditors or by general equitable principles; and (B) the
Substitute Letter of Credit does not constitute a separate security requiring
registration under any applicable federal or state securities laws. In the case
of a Substitute Letter of Credit issued by a branch or agency of a foreign
commercial bank, there shall also be delivered an Opinion of Counsel from a firm
licensed to practice law in the jurisdiction in which the head office of such
bank is located, addressed to the Trustee to the effect that the Substitute
Letter of Credit is the valid and binding obligation of such bank, enforceable
against such bank in accordance with its terms, subject to the limitations
referred to in Section 5.03(b)(i)(A) above;

(ii) written evidence satisfactory to the Trustee that the issuer of the
Substitute Letter of Credit meets the requirements for an issuer of a Letter of
Credit as set forth in the definition of Letter of Credit in Article I hereof;

(iii) an Opinion of Bond Counsel addressed to the Trustee to the effect that the
delivery and acceptance of such Substitute Letter of Credit are authorized under
this Indenture and the Act;

(iv) written confirmation from the Remarketing Agent that it has agreed to
remarket the Series 2005A Bonds on or after the date of the delivery of the
Substitute Letter of Credit; and

(v) if the Bonds will be rated following the acceptance by the Trustee of such
Substitute Letter of Credit, a letter from each Rating Agency setting forth such
rating.

The Trustee shall accept any such Substitute Letter of Credit only in accordance
with the terms, and upon satisfaction of the conditions, contained in this
Section and any other applicable provisions of this Indenture. Notwithstanding
anything to the contrary herein, any Substitute Letter of Credit shall become
effective on a Business Day. Acceptance of the Substitute Letter of Credit shall
result in the occurrence of a Mandatory Repurchase Date, and the Trustee shall
not terminate or surrender the Letter of Credit until the Trustee shall have
made such draws thereunder, if any, as shall be required under this Indenture to
provide for payment of the purchase price of the Series 2005A Bonds, and shall
have received the proceeds of such draw from the Bank.

(c) Not more than 60 days and not less than 15 days prior to the effective date
of the Substitute Letter of Credit, the Fiscal Agent shall send by first class
mail to the Remarketing Agent and each holder of the Series 2005A Bonds, notice
of the issuance of the Substitute Letter of Credit, which notice shall include
(i) the identity of the issuer thereof, (ii) the date the Substitute Letter of
Credit will be effective, (iii) the rating, if any, on the Series 2005A Bonds to
be in effect upon receipt of the Substitute Letter of Credit and (iv) notice
pursuant to Section 3.07 that the Series 2005A Bonds are subject to mandatory
repurchase pursuant to Section 3.07.

Section 5.04 Enforcement of the Letter of Credit. The Trustee shall hold and
maintain the Letter of Credit for the benefit of the Owners of the Series 2005A
Bonds until the Letter of Credit terminates or expires in accordance with its
terms. When the Letter of Credit terminates or expires in accordance with its
terms, the Trustee shall immediately surrender it to the Bank. The Trustee
hereby agrees that, except in the case of a redemption in part pursuant to
Article III hereof or any other reduction in the principal amount of Series
2005A Bonds Outstanding, it will not under any circumstances request that the
Bank reduce the amount of the Letter of Credit. If at any time, all Series 2005A
Bonds shall cease to be outstanding, the Trustee shall surrender the Letter

 

38



--------------------------------------------------------------------------------

of Credit to the Bank in accordance with the terms thereof. If at any time, the
Bank fails to honor a draft presented under the Letter of Credit, in conformity
with the terms thereof, the Trustee shall give immediate telephonic notice
thereof to the Remarketing Agent, the Fiscal Agent and the Company.

ARTICLE VI

COVENANTS

Section 6.01 Payment of Bonds. The Issuer shall promptly pay, or cause to be
paid, the principal of (whether at maturity, by acceleration, call for
redemption or otherwise) and interest on and purchase price of every Bond issued
under this Indenture to the Fiscal Agent for payment to the owners of the Bonds,
on the dates and in the manner provided herein according to the true intent and
meaning thereof, subject to the limitations set forth in Section 2.01(a).

Section 6.02 Further Covenants and Representations of Issuer. The Issuer shall
observe and perform all covenants, conditions and agreements required on its
part in this Indenture, in each Bond executed, authenticated and delivered
hereunder, in all other documents related hereto, and under any laws or
regulations related to the issuance of the Bonds; provided, however, that the
liability of the Issuer for a breach of any such covenant, condition or
agreement shall be limited solely to the Receipts and Lease Payments. The Issuer
represents that it is duly authorized under the Act to issue the Bonds
authorized by this Indenture, to assign the Lease Agreement and to pledge the
Receipts and Lease Payments in the manner and to the extent herein set forth;
that all action required on its part with respect to the issuance of the Bonds
and the execution and delivery of this Indenture has been taken; and that the
Bonds when issued will be valid and enforceable in accordance with their terms
except as limited by bankruptcy, creditors’ rights generally and principles of
equity.

Notwithstanding anything to the contrary contained herein, the Bonds, together
with principal and interest thereon and purchase price with respect thereto, are
special, limited obligations of the Issuer secured by the Lease Agreement and,
with respect to the Series 2005A Bonds, the Letter of Credit and shall always be
payable solely from the revenues and income derived from the Lease Agreement
(except to the extent paid out of moneys attributable to proceeds of the Bonds
or the income from the temporary investment thereof) and, with respect to the
Series 2005A Bonds, from payments pursuant to the Letter of Credit and shall
always be a valid claim of the owner thereof only against the revenues and
income derived from the Lease Agreement (except for amounts paid under Sections
4.5, 6.2 and 7.4 thereof), which revenues and income shall be used for no other
purposes than to pay the principal installments of and interest on, or purchase
price of, the Bonds, except as may be expressly authorized otherwise in this
Indenture and in the Lease Agreement. NEITHER THE FAITH AND CREDIT NOR THE
TAXING POWER OF THE STATE OR OF ANY OF ITS POLITICAL SUBDIVISIONS, INCLUDING THE
ISSUER, IS PLEDGED TO THE PAYMENT OF THE PRINCIPAL OF, INTEREST ON OR REDEMPTION
PRICE OF THE BONDS. THE PRINCIPAL OF, INTEREST ON AND REDEMPTION PRICE OF THE
BONDS WILL NEVER CONSTITUTE A DEBT OR INDEBTEDNESS OF THE ISSUER WITHIN THE
MEANING OF ANY PROVISION OR LIMITATION OF THE CONSTITUTION OR LAWS OF THE STATE.
THE BONDS WILL NEVER CONSTITUTE NOR GIVE RISE TO A PECUNIARY LIABILITY OF THE
STATE, ANY OF ITS POLITICAL SUBDIVISIONS OR OF THE ISSUER OR A CHARGE AGAINST
THEIR GENERAL CREDIT OR TAXING POWERS. No owner of the Bonds shall have the
right to compel the exercise of the taxing power, if any, of the Issuer, the
State or any political subdivision thereof to pay any principal installment of
interest on the Bonds. The Issuer has no taxing power with respect to the Bonds.

No recourse shall be had for the payment of the principal of, purchase price,
and interest on any of the Bonds or for any claim based thereon or upon any
obligation, covenant or agreement contained in this Indenture or the Lease
Agreement against any past, present or future director, member, officer, agent
or employee of the Issuer, or any incorporator, director, member, officer,
employee, director or trustee of any successor entity, as such, either directly
or through the Issuer or any successor entity, under any rule of law or equity,
statute or constitution or by the enforcement of any assessment or penalty or
otherwise, and all such liability of any such

 

39



--------------------------------------------------------------------------------

incorporator, director, member, officer, employee, director, agent or trustee as
such is hereby expressly waived and released as a condition of and in
consideration for the execution of this Indenture and the Lease Agreement and
the issuance of the Bonds.

Section 6.03 Further Assurances. The Issuer shall execute and deliver such
supplemental indentures and such further instruments and do such further acts,
as the Trustee may reasonably require for the better assuring, assigning and
confirming to the Trustee the amounts assigned under this Indenture for the
payment of the Bonds.

Section 6.04 Reserved

ARTICLE VII

DISCHARGE OF INDENTURE

Section 7.01 Bonds Deemed Paid; Discharge of Indenture. All Bonds shall be
deemed paid for all purposes of this Indenture when (a) payment of the greater
of the principal of and the maximum amount of interest that may become due on
the Bonds to the due date of such principal and interest (whether at maturity,
upon redemption, acceleration or otherwise) and the payment of the purchase
price (with the interest being calculated at the Maximum Rate) of any Bond that
may be optionally tendered by the owner either (i) has been made in accordance
with the terms of Section 3.05 or Section 3.07(c) or (ii) has been provided for
by depositing with the Trustee (A) moneys sufficient to make such payment, which
moneys in the case of the payments of the Series 2005A Bonds must constitute
Available Moneys, and/or (B) noncallable U.S. Government Obligations maturing as
to principal and interest in such amounts and at such times as will ensure the
availability of sufficient moneys to make such payment without regard to the
reinvestment thereof, provided that (i) in the case of the payments of the
Series 2005A Bonds such U.S. Government Obligations must be purchased from
Available Moneys and (ii) the Trustee shall have received written evidence from
each Rating Agency that as a result of such action, the current rating on the
Series 2005A Bonds will not be lowered or eliminated; and (b) all compensation
and expenses of the Issuer, the Trustee and the Fiscal Agent (as well as the
fees and expenses of their Counsel) pertaining to each Bond in respect of which
such payment or deposit is made have been paid or provided for to their
respective satisfaction. When a Bond is deemed paid, it shall no longer be
secured by or entitled to the benefits of this Indenture, except for payment
from moneys or U.S. Government Obligations under subsection (a) above and except
that it may be optionally tendered if and as provided in Section 3.07(b) and it
may be transferred, exchanged, registered, discharged from registration or
replaced as provided in Article II.

Notwithstanding the foregoing, no deposit under subsection (a) above made for
the purpose of paying the redemption price of a Bond (as opposed to the final
payment thereof upon maturity) will be deemed a payment of a Bond as aforesaid
until (x) notice of redemption of the Bond is given in accordance with Article
III or, if the Bond is not to be redeemed within the next 60 days, until the
Company has given the Trustee and the Fiscal Agent, in form satisfactory to the
Trustee, irrevocable instructions to notify, as soon as practicable, the holder
of the Bond, in accordance with Article III, that the deposit required by
subsection (a) above has been made with the Trustee and that the Bond is deemed
to be paid under this Article and stating the redemption date upon which moneys
are to be available for the payment of the principal of the Bond or (y) the
maturity of the Bond. Additionally, and while the deposit under subsection
(a) above made for the purpose of paying the final payment of a Bond upon its
maturity shall be deemed a payment of such Bond as aforesaid, the Trustee shall
mail notice to the Owner of such Bond, as soon as practicable stating that the
deposit required by subsection (a) above has been made with the Trustee and that
the Bond is deemed to be paid under this Article.

When all Outstanding Bonds are deemed paid under the foregoing provisions of
this Section and other sums due hereunder, under the Lease Agreement and the
Credit Agreement are paid, the Trustee shall, upon request, acknowledge the
discharge of the Issuer’s obligations under this Indenture except for
obligations relating to optional tender as provided in Section 3.07(b),
obligations under Article II in respect of the transfer, exchange, registration,
discharge from registration and replacement of Bonds and obligations under
Section 9.06 hereof

 

40



--------------------------------------------------------------------------------

with respect to the Trustee’s compensation and indemnification, and the Trustee
without further direction shall surrender the Letter of Credit to the Bank, in
accordance with the terms of the Letter of Credit. Bonds delivered to the Fiscal
Agent for payment shall be cancelled by the Fiscal Agent pursuant to
Section 2.07.

The Trustee may request and shall be fully protected in relying upon a
certificate of an independent certified public accountant to the effect that a
deposit will be sufficient to defease the Bonds as provided in this
Section 7.01.

Upon receipt of any amount pursuant to this Article VII, the Trustee shall give
written notice thereof, which notice shall include, without limitation, the
amount of such deposit and any instructions given to the Trustee pursuant
thereto, to the Remarketing Agent by first-class mail, postage prepaid.

Section 7.02 Application of Trust Money. The Trustee and the Fiscal Agent shall
hold in trust money or U.S. Government Obligations deposited with them pursuant
to the preceding Section and shall apply the deposited money and the money from
the U.S. Government Obligations in accordance with this Indenture only to the
payment of principal of and interest on, or purchase price of, the Bonds.

ARTICLE VIII

DEFAULTS AND REMEDIES

Section 8.01 Events of Default. Each of the following events shall be an Event
of Default:

(a) As to the Series 2005A Bonds, default in the due and punctual payment of any
interest on any Series 2005A Bond;

(b) As to the Series 2005A Bonds, default in the due and punctual payment of the
principal or purchase price of any Series 2005A Bond (whether at maturity, by
acceleration or redemption, upon purchase or otherwise);

(c) As to the Series 2005A Bonds, receipt by the Trustee of written notice from
the Bank Administrative Agent that an Event of Default has occurred under the
Credit Agreement, accompanied by a demand by the Bank that the Trustee declare
the Series 2005A Bonds to be immediately due and payable;

(d) As to the Series 2005B Bonds, default in the due and punctual payment of any
interest on any Series 2005B Bond; provided, however, that for so long as any
Series 2005A Bonds are Outstanding, a default shall only be deemed to occur
under this paragraph (d) if a default under the Series 2005A Bonds pursuant to
paragraphs (a), (b) or (c) above shall also have occurred and be continuing; and

(e) As to the Series 2005B Bonds, default in the due and punctual payment of the
principal of any Series 2005B Bond (whether at maturity, by acceleration or
redemption, or otherwise), provided, however, that for so long as any Series
2005A Bonds are Outstanding, a default shall only be deemed to occur under this
paragraph (e) if a default under the Series 2005A Bonds pursuant to paragraphs
(a), (b) or (c) above shall also have occurred and be continuing.

For purposes of this Section 8.01, the Trustee shall not be deemed to have
knowledge of an Event of Default hereunder unless an officer of the Trustee with
responsibility for administering the Bonds has actual knowledge thereof or
unless written notice of any event which is an Event of Default is received by
the Trustee and such notice references the Bonds or this Indenture.

Section 8.02 Acceleration and Duty to Draw on Letter of Credit.

(a) Upon the occurrence of an Event of Default under Section 8.01(a), (b) or
(c) above, the Trustee shall, by notice to the Issuer, the Holders of the Series
2005A Bonds, the Bank, the Remarketing Agent and the Company,

 

41



--------------------------------------------------------------------------------

declare the entire unpaid principal of and interest on the Series 2005A Bonds
immediately due and payable and, thereupon, the entire unpaid principal of and
interest on the Series 2005A Bonds shall forthwith become immediately due and
payable. Upon any such declaration, the Issuer shall forthwith pay to the
holders of the Series 2005A Bonds the entire unpaid principal of and accrued
interest on the Series 2005A Bonds, but only from the Receipts and Lease
Payments herein specifically pledged for such purpose. Upon the occurrence of an
Event of Default specified in Section 8.01(a), (b) or (c) above, and a
declaration of acceleration hereunder, the Trustee as assignee of the Issuer
shall immediately exercise its right under the Lease Agreement to declare all
Lease Payments to be immediately due and payable. In the event the Trustee fails
to accelerate as required by this Section 8.02(a), the owners of a majority in
aggregate principal amount of Series 2005A Bonds Outstanding shall have the
right to take such actions.

(b) Upon the acceleration of the maturity of the Series 2005A Bonds, by
declaration or otherwise, the Trustee shall immediately draw upon the Letter of
Credit for the aggregate unpaid principal amount of the Series 2005A Bonds and
all interest accrued thereon which shall be applied immediately as set forth in
Section 8.03. Upon such acceleration, interest on the Series 2005A Bonds shall
cease to accrue as of the date of declaration of such acceleration.

(c) Upon the occurrence of an Event of Default under Section 8.01(d) or
(e) above, and subject and subordinate to any rights afforded to the Series
2005A Bondholders pursuant to paragraphs (a) and (b) above and the Bank as
subrogee of the Series 2005A Bondholders hereunder, the Trustee shall, by notice
to the Issuer, the Holders of the Series 2005B Bonds and the Company, declare
the entire unpaid principal of and interest on the Series 2005B Bonds
immediately due and payable and, thereupon, the entire unpaid principal of and
interest on the Series 2005B Bonds shall forthwith become immediately due and
payable. Upon any such declaration, the Issuer shall forthwith pay to the
holders of the Series 2005B Bonds the entire unpaid principal of and accrued
interest on the Series 2005B Bonds from any Receipts and Lease Payments herein
specifically pledged for such purpose after any payments required to be made to
the Series 2005A Bondholders, if any, pursuant to paragraphs (a) and (b) above
and after payment of all amounts due the Bank under the Credit Agreement or as
subrogee of the Series 2005A Bondholders hereunder. Upon the occurrence of an
Event of Default specified in Section 8.01(d) or (e) above, and a declaration of
acceleration hereunder, the Trustee as assignee of the Issuer shall immediately
exercise its right under the Lease Agreement to declare all Lease Payments to be
immediately due and payable, subject and subordinate to any rights afforded to
the Series 2005A Bondholders pursuant to paragraphs (a) and (b) above and all
rights of the Bank under the Credit Agreement and as a subrogee of the Series
2005A Bondholders. In the event the Trustee fails to accelerate as required by
this Section 8.02(c), the owners of a majority in aggregate principal amount of
Series 2005B Bonds Outstanding shall have the right to take such actions.

Section 8.03 Disposition of Amounts Drawn on Letter of Credit; Assignment of
Rights to Contest.

(a) All amounts drawn on the Letter of Credit by the Trustee in accordance with
Section 8.02(b) shall be held in the Bond Fund (and invested in accordance with
Section 4.11), shall be applied immediately to the payment of principal of and
interest accrued on the Series 2005A Bonds unless, prior to or with the proceeds
of the draw on the Letter of Credit, the Trustee receives written instructions
from the Bank to use such proceeds to purchase all Series 2005A Bonds. If such
instructions are received by the Trustee, such draw proceeds shall be
immediately applied to the purchase of the Series 2005A Bonds, the acceleration
of the Series 2005A Bonds shall be cancelled, the Series 2005A Bonds shall
become Bank Bonds and the Series 2005A Bonds shall be registered in the name of
the Company and pledged under the Credit Agreement as additional security for
repayment of the Company’s obligations under the Credit Agreement. Thereafter,
such Series 2005A Bonds shall not be remarketed by the Remarketing Agent unless
the Trustee has received written notice from the Bank that the Letter of Credit
is reinstated or a Substitute Letter of Credit is delivered pursuant to
Section 5.03.

(b) The Trustee hereby assigns to the Bank all its rights to contest or
otherwise dispute in the Trustee’s name, place and stead and at the Bank’s sole
election and cost any claim of preferential transfer made by a bankruptcy
trustee, debtor-in-possession or other similar official with respect to any
amount paid to the Trustee

 

42



--------------------------------------------------------------------------------

by or on behalf of the Company or the Issuer to be applied to principal of or
interest on or purchase price of the Series 2005A Bonds, to the extent of
payments made to the Trustee pursuant to a draw under the Letter of Credit. The
Trustee shall cooperate with and assist the Bank in any such contest or dispute
as the Bank may reasonably request; provided, however, that the Bank shall
reimburse the Trustee for its reasonable costs incurred (including reasonable
attorneys’ fees and expenses actually incurred) in connection with providing
such cooperation and assistance. The Trustee shall give the Bank prompt notice
of any claim of preferential transfer of which the Trustee has knowledge. The
foregoing assignment shall not be deemed to confer upon the Bank any right to
contest or otherwise dispute any claim of preferential transfer with respect to
any amount as to which there has been no draw under the Letter of Credit. The
assignment set forth above shall in no event be effective until the Bank shall
have first furnished to the Trustee an agreement to indemnify the Trustee
reasonably satisfactory to the Trustee and the holders of the Series 2005A Bonds
against any claim, liability or damage which they might suffer by reason of any
such contest or dispute.

Section 8.04 Other Remedies; Rights of Bondholders. Upon the occurrence of an
Event of Default, the Trustee, subject to the terms of this Indenture, may
proceed to protect and enforce its rights and the rights of the Bondholders by
mandamus or other suit, action or proceeding, at law or in equity, including but
not limited to an action for specific performance of any agreement herein
contained or making a demand for payment from the Company and taking action
pursuant to any other document to which the Trustee is a party; provided,
however, that in protecting and enforcing the rights of the Bondholders
hereunder, the rights of the Series 2005B Bondholders shall, in all cases, be
subject and subordinate to the rights of the Series 2005A Bondholders and the
Bank hereunder and under the Credit Agreement.

Upon the occurrence of an Event of Default and subject to Section 8.13, if
requested to do so by the holders of a majority in aggregate principal amount of
Series 2005A Bonds Outstanding, or if no Series 2005A Bonds are Outstanding, the
holders of a majority in aggregate principal amount of Series 2005B Bonds
Outstanding and if indemnified as provided in Section 9.01(d), the Trustee,
subject to the terms of this Indenture, shall exercise such one or more of the
rights and powers conferred by this Article as the Trustee, upon being advised
by counsel, shall deem most expedient in the interests of the Bondholders.

No remedy conferred by this Indenture upon or reserved to the Trustee or to the
Bondholders is intended to be exclusive of any other remedy, but each such
remedy shall be cumulative and shall be in addition to any other remedy given to
the Trustee or to the Bondholders hereunder or now or hereafter existing at law
or in equity. No delay or failure to exercise any right or power accruing upon
any default or Event of Default shall impair any such right or power or shall be
construed to be a waiver of any such default or Event of Default or acquiescence
therein, and every such right and power may be exercised from time to time and
as often as may be deemed necessary. No waiver of any default or Event of
Default hereunder, whether by the Trustee pursuant to Section 8.10 or by the
Bondholders, shall extend to or shall affect any subsequent default or Event of
Default or shall impair any rights or remedies consequent thereon.

Section 8.05 Right of Bondholders to Direct Proceedings. Notwithstanding
anything in this Indenture to the contrary, but subject to Section 8.13, the
holders of a majority in aggregate principal amount of Series 2005A Bonds
Outstanding, or if no Series 2005A Bonds are Outstanding, the holders of a
majority in aggregate principal amount of Series 2005B Bonds Outstanding shall
have the right, at any time, by an instrument or instruments in writing executed
and delivered to the Trustee, to direct the method and place of conducting all
proceedings to be taken in connection with the enforcement of the terms and
conditions of this Indenture or for the appointment of a receiver or any other
proceedings hereunder; provided, however, that such direction shall not be
otherwise than in accordance with the provisions of law and of this Indenture.

Section 8.06 Application of Moneys. All moneys received by the Trustee pursuant
to any right given or action taken under the provisions of this Article shall,
after payment of the cost and expenses of the proceedings resulting in the
collection of such moneys and of the expenses, liabilities and advances incurred
or made by the Trustee and the fees and expenses, if any, of the Issuer in
carrying out this Indenture or the Lease Agreement, be

 

43



--------------------------------------------------------------------------------

deposited in the Bond Fund and the creation of a reasonable reserve for
anticipated fees, costs and expenses; provided, however, that no proceeds from
any draw on the Letter of Credit shall be used for any purpose other than
payment of the principal of and interest on the Series 2005A Bonds or the
purchase price thereof. All moneys in the Bond Fund shall be applied as follows:

(a) Unless the principal of all Bonds shall have become or shall have been
declared due and payable:

First, to the payment to the persons entitled thereto of all installments of
interest then due on the Series 2005A Bonds, in the order of the maturity of the
installments of such interest and, if the amount available shall not be
sufficient to pay in full any particular installment, then to the payment
ratably, according to the amounts due on such installment, to the persons
entitled thereto, without any discrimination or preference except as provided in
Section 8.14, and as to any difference in the respective rates of interest
specified in the Series 2005A Bonds;

Second, to the payment to the persons entitled thereto of the unpaid principal
of any of the Series 2005A Bonds which shall have become due (other than Series
2005A Bonds called for redemption for the payment of which moneys are held
pursuant to the provisions of this Indenture), in the order of their due dates,
with interest on such Series 2005A Bonds at the respective rates specified
therein from the respective dates upon which they become due and, if the amount
available shall not be sufficient to pay in full Series 2005A Bonds due on any
particular date, together with such interest, then first to the payment of such
interest ratably, according to the amount of such interest due on such date, and
then to the amount of such principal, ratably, according to the amount of such
principal due on such date, to the persons entitled thereto, without any
discrimination or preference, except as provided in Section 8.14, and as to any
difference in the respective rates of interest specified in the Series 2005A
Bonds;

Third, to the extent permitted by law, to the payment to the persons entitled
thereto of the unpaid interest on overdue installments of interest ratably,
according to the amounts of such interest due on such date, without any
discrimination or preference, except as provided in Section 8.14, and as to any
difference in the respective rates of interest specified in the Series 2005A
Bonds;

Fourth, to the Bank to reimburse the Bank in full for any amounts referred to in
the preceding three paragraphs provided by the Bank with a draw under the Letter
of Credit.

Fifth, to the payment to the persons entitled thereto of all installments of
interest then due on the Series 2005B Bonds, in the order of the maturity of the
installments of such interest and, if the amount available shall not be
sufficient to pay in full any particular installment, then to the payment
ratably, according to the amounts due on such installment, to the persons
entitled thereto, without any discrimination or preference except as to any
difference in the respective rates of interest specified in the Series 2005B
Bonds;

Sixth, to the payment to the persons entitled thereto of the unpaid principal of
any of the Series 2005B Bonds which shall have become due (other than Series
2005B Bonds called for redemption for the payment of which moneys are held
pursuant to the provisions of this Indenture), in the order of their due dates,
with interest on such Series 2005B Bonds at the respective rates specified
therein from the respective dates upon which they become due and, if the amount
available shall not be sufficient to pay in full Series 2005B Bonds due on any
particular date, together with such interest, then first to the payment of such
interest ratably, according to the amount of such interest due on such date, and
then to the amount of such principal, ratably, according to the amount of such
principal due on such date, to the persons entitled thereto, without any
discrimination or preference, except as to any difference in the respective
rates of interest specified in the Series 2005B Bonds; and

Seventh, to the extent permitted by law, to the payment to the persons entitled
thereto of the unpaid interest on overdue installments of interest ratably,
according to the amounts of such interest due on such date, without any
discrimination or preference, except as to any difference in the respective
rates of interest specified in the Series 2005B Bonds.

(b) If the principal of all Bonds shall have become due or shall have been
declared due and payable, all such moneys shall be applied to the payment of the
principal and interest then due and unpaid upon the Bonds, including

 

44



--------------------------------------------------------------------------------

to the extent permitted by law, interest on overdue installments of interest,
without preference or priority of principal over interest or of interest over
principal, or of any installment of interest over any other installment of
interest, or of any Bond over any other Bond, ratably according to the amounts
due respectively for principal and interest, to the persons entitled thereto,
without any discrimination or privilege, except as provided in Section 8.14 and
except that all amounts due Series 2005A Bondholders and all amounts due the
Bank hereunder and under the Credit Agreement shall be paid in full before any
payment is made on any Series 2005B Bond.

(c) If the principal of all Bonds shall have been declared due and payable, and
if such declaration shall thereafter have been rescinded and annulled under the
provisions of this Article, then, subject to the provisions of Section 8.06(b)
in the event that the principal of all Bonds shall later become due or be
declared due and payable, the moneys shall be applied in accordance with the
provisions of Section 8.06(a),

(d) All amounts received from a draw upon the Letter of Credit shall be applied
exclusively to the payment of the principal of and interest on the Series 2005A
Bonds or the purchase price thereof.

Whenever moneys are to be applied pursuant to the provisions of this Section,
such moneys shall be applied at such times and from time to time as the Trustee
shall determine, having due regard to the amount of such moneys available for
application and the likelihood of additional moneys becoming available for such
application in the future. Whenever the Trustee shall apply such moneys, it
shall fix the date (which shall be a Series 2005A Interest Payment Date unless
it shall deem another date more suitable or as required by Section 8.03(a)) upon
which such application is to be made. The Trustee shall give such notice as it
may deem appropriate of the deposit with it of any such moneys and of the fixing
of any such date, and shall not be required to make payment to the holder of any
Bond until such Bond is presented to the Trustee for appropriate endorsement or
for cancellation if fully paid.

Whenever all principal of and interest on all Bonds have been paid under the
provisions of this Section and all expenses and charges of the Trustee, the
Fiscal Agent and the Issuer have been paid, and all obligations of the Company
to the Bank pursuant to the Credit Agreement shall have been paid in full, the
balance remaining in the Bond Fund shall immediately be paid to the Company as
provided in Section 4.10.

Section 8.07 Remedies Vested in Trustee. All rights of action (including the
right to file proof of claims) under this Indenture or under any of the Bonds
may be enforced by the Trustee without the possession of any of the Bonds or the
production thereof in any trial or other proceeding relating thereto and any
such suit or proceeding instituted by the Trustee may be brought in its name, as
Trustee, without the necessity of joining as plaintiffs or defendants any
holders of the Bonds, and any recovery of judgment shall be for the equal
benefit of the holders of the Outstanding Bonds.

Section 8.08 Limitations on Suits. Except to enforce the rights given under
Sections 8.02(a), 8.02(c), 8.05 and 8.12, no holder of any Bond shall have any
right to institute any suit, action or proceeding in equity or at law for the
enforcement of this Indenture or for the execution of any trust thereof or any
other remedy hereunder, unless (a) a default has occurred of which the Trustee
has been notified or is deemed to have notice as provided in Section 9.05,
(b) such default shall have become an Event of Default and the holders of at
least 25% in aggregate principal amount of Series 2005A Bonds Outstanding, or if
no Series 2005A Bonds are Outstanding, the holders of at least 25% in aggregate
principal amount of Series 2005B Bonds Outstanding, shall have made written
request to the Trustee and shall have offered it reasonable opportunity either
to proceed to exercise the powers hereinbefore granted or to institute such
action, suit or proceeding in its own name, (c) such holders have offered to the
Trustee indemnity as provided in Section 9.01(d), (d) the Trustee for 60 days
after such notice shall fail or refuse to exercise the powers hereinbefore
granted, or to institute such action, suit or proceeding in its own name or in
the name of such holders, (e) no direction inconsistent with such request has
been given to the Trustee during such 60 day period by the holders of a majority
in aggregate principal amount of the corresponding Bonds Outstanding, and
(f) notice of such action, suit or proceeding is given to the Trustee; it being
understood and intended that no one or more holders of the Bonds shall have any
right in any manner whatsoever to affect,

 

45



--------------------------------------------------------------------------------

disturb or prejudice this Indenture by its, his or their action or to enforce
any right hereunder except in the manner herein provided, and that all
proceedings at law or in equity shall be instituted and maintained in the manner
herein provided and for the equal benefit of the holders of each respective
series Bonds Outstanding.

The notification, request and offer of indemnity set forth in the preceding
paragraph, at the option of the Trustee, shall be conditions precedent to the
execution of the powers and trusts in this Indenture and to any action or cause
of action for the enforcement of this Indenture or for any other remedy
hereunder.

Section 8.09 Termination of Proceedings. In case the Trustee shall have
proceeded to enforce any right under this Indenture by the appointment of a
receiver, by entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely, then and in every such case the Issuer, the Company, the Bondholders,
the Bank and the Trustee shall be restored to their former positions and rights
hereunder, and all rights, remedies and powers of the Trustee shall continue as
if no such proceedings had been taken.

Section 8.10 Waivers of Events of Default. The Trustee, with the written consent
of the Bank, may waive any Event of Default hereunder and its consequences and
rescind any declaration of maturity of principal of and interest on the Bonds,
and shall do so, with the written consent of the Bank, upon the written request
of the holders of (a) a majority in aggregate principal amount of the series of
Bonds Outstanding in respect of which default in the payment of principal and/or
interest exists, or (b) a majority in aggregate principal amount of Series 2005A
Bonds Outstanding, or if no Series 2005A Bonds are Outstanding, a majority in
aggregate principal amount of Series 2005B Bonds Outstanding, in the case of any
other default, provided, however, that:

(i) there shall not be waived without the consent of the holders of all Bonds of
a series then Outstanding: (A) any default in the payment of the principal on
any Outstanding Bonds of such series when due (whether at maturity or by
mandatory or optional redemption); or (B) any default in the payment when due of
the interest on any Bonds of such series unless, prior to such waiver or
rescission (1) there shall have been paid or provided for all arrears of
interest at the rate borne by the Bonds of such series on overdue installments
of principal, all arrears of payments of principal, when due and all expenses of
the Trustee in connection with such default, and (2) in case of any such waiver
or rescission, or in case of the discontinuance, abandonment or adverse
determination of any proceeding taken by the Trustee on account of any such
default, the Trustee and the holders of Bonds of such series shall be restored
to their respective former positions and rights hereunder; and

(ii) unless the Trustee has been notified by the Bank in writing that the Letter
of Credit is reinstated in full as to principal and interest and that the Bank
has rescinded or withdrawn the written notice referred to in Section 8.01(c),
there shall be no waiver or rescission.

No such waiver or rescission shall extend to any subsequent or other default or
impair any right consequent thereon.

Section 8.11 Opportunity to Cure Defaults. With regard to any alleged default
concerning which notice is given to the Company or the Bank, the Company or the
Bank may, but is under no obligation to, perform any covenant, condition or
agreement the nonperformance of which is alleged in such notice to constitute a
default, in the name and stead of the Issuer with full power to do any and all
things and acts to the same extent that the Issuer could do and perform any such
things and acts with power of substitution.

Section 8.12 Unconditional Right to Receive Principal and Interest. Nothing in
this Indenture shall affect or impair the right of any Series 2005A Bondholder
to enforce, by action at law, payment of the principal or purchase price of and
interest on any Series 2005A Bond at and after the maturity thereof, or on the
date fixed for redemption or purchase or (subject to the provisions of
Section 8.02) on the same being declared due prior to maturity as herein
provided, or the obligation of the Issuer to pay the principal or purchase price
of and interest on each of the Bonds issued hereunder to the respective holders
thereof at the time, place, from the source, in the order of priority, and in
the manner herein and in the Bonds expressed.

 

46



--------------------------------------------------------------------------------

Section 8.13 Letter of Credit Bank Deemed Owner. For all purposes of this
Article VIII (other than receipt of payments), the Bank shall, so long as the
Bank shall not have dishonored any draw under the Letter of Credit strictly
complying with the terms thereof (other than for a reason permitted by the
Letter of Credit or pursuant to any administrative or judicial order, ruling,
finding or decision), be deemed the holder and registered owner of all Series
2005A Bonds. As such, the Bank may take all actions permitted by this Article
VIII to be taken by the holders or registered owners of the Series 2005A Bonds,
to the exclusion of the actual holders and registered owners of the Series 2005A
Bonds; the purpose of this Section 8.13 being to permit the Bank to direct the
taking of actions and enforcement of remedies permitted by this Article VIII so
long as the Bank shall not have dishonored any draw under the Letter of Credit
complying with the terms thereof (other than for a reason permitted by the
Letter of Credit or pursuant to any administrative or judicial order, ruling,
rule, finding or decision).

Section 8.14 Subrogation Rights of the Bank.

(a) Notwithstanding anything else contained herein, whenever the Trustee shall
make any payment to any Series 2005A Bondholder with funds drawn under Letter of
Credit pursuant hereto, the Trustee shall make such payments, and the Bank and
its assigns shall thereafter, to the extent of the amount so paid and not
subsequently reimbursed pursuant to the Credit Agreement, be subrogated to the
rights thereon of the Series 2005A Bondholders to whom such payment was made,
and the Trustee shall, in the event of the payment of principal, keep a written
record of such payments. When a Series 2005A Bondholder has been paid the entire
principal of and interest on his Series 2005A Bond with funds drawn under the
Letter of Credit, such Series 2005A Bond shall be surrendered to the Trustee as
agent for the Bank, in lieu of cancellation thereof, and such Series 2005A Bond
shall be transferred and delivered to the Bank or as the Bank shall direct.

(b) In the event the Bank makes any payment with respect to the payment of the
principal or purchase price of or interest on any Series 2005A Bond to the
Trustee under the Letter of Credit and such payment is not subsequently
reimbursed to the Bank, the Bank shall be subrogated to the rights possessed
under this Indenture and in and to the Trust Estate by the Trustee, the Issuer
and the owners of such Series 2005A Bonds so paid, and the Bank shall be
subrogated to the rights of the Issuer and the Trustee under any other document,
instrument or agreement securing repayment of the principal or purchase price of
and interest on the Series 2005A Bonds. For purposes of the Bank’s subrogation
rights hereunder, (i) any reference in this Indenture to the Bondholders shall
include the Bank, which shall be entitled to be treated as if the Bank were a
registered owner of Series 2005A Bonds in the principal amount of any principal
payment made by the Bank under the Letter of Credit, (ii) any portion of any
Series 2005A Bond as to which the principal or purchase price is paid with money
collected pursuant to the Letter of Credit shall be deemed to be outstanding
under this Indenture and the principal amount of such Series 2005A Bond,
together with interest due and unpaid thereon, which shall have been paid by the
Bank pursuant to the Letter of Credit shall be deemed to be held by and owing to
the Bank, and (iii) the Bank may exercise any and all rights and benefits it
would have under this Indenture as a Holder of Series 2005A Bonds to the extent
of the principal amount of Series 2005A Bonds owned or deemed to be owned by the
Bank and any and all interest so due and unpaid thereon; provided that such Bank
Bonds (A) shall not be taken into account in determining any deficiency for
which a claim or draw is to be made under the Letter of Credit, and (B) as to
any other Series 2005A Bonds shall be subordinated in right of payment as of any
Series 2005A Interest Payment Date or upon the redemption or acceleration of the
Series 2005A Bonds. Subrogation rights granted to the Bank hereunder are not
intended to be exclusive of any other rights or remedies available to the Bank,
and such subrogation rights shall be cumulative and shall be in addition to
every right or remedy given hereunder or under any other instrument or agreement
with respect to reimbursement of money paid by the Bank pursuant to the Letter
of Credit, and every other right or remedy now or hereafter existing at law or
in equity or by statute.

Section 8.15 Bonds Outstanding. Notwithstanding anything else in this Article to
the contrary, but subject to Section 8.13, Bonds (other than Bank Bonds) owned
by the Company shall not be deemed to be Outstanding for purposes of this
Article and the Company as holder thereof shall not be entitled to any rights or
payments therefor pursuant to Sections 8.05, 8.06, 8.08 or 8.10.

 

47



--------------------------------------------------------------------------------

ARTICLE IX

TRUSTEE, FISCAL AGENT,

REMARKETING AGENT AND INDEXING AGENT

Section 9.01 Duties of Trustee.

(a) The Trustee, prior to the occurrence of an Event of Default hereunder or a
Lease Default under the Lease Agreement of which the Trustee is deemed to have
notice pursuant to Section 8.01 or Section 7.1 of the Lease Agreement, as
applicable, and after the curing of all Events of Default which may have
occurred, undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and the Lease Agreement, and no implied
covenants or obligations shall be read into this Indenture against the Trustee.
If an Event of Default hereunder or a Lease Default under the Lease Agreement of
which the Trustee is deemed to have notice has occurred (which has not been
cured or waived) and is continuing, the Trustee shall exercise its rights and
powers and use the same degree of care and skill in its exercise as a prudent
person would exercise or use under the circumstances in the conduct of such
person’s own affairs.

(b) Except during the continuance of an Event of Default, in the absence of bad
faith, gross negligence or willful misconduct on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, the Trustee shall
examine the certificates and opinions to determine whether they conform to the
requirements of this Indenture.

(c) The Trustee shall not be relieved from liability for its own grossly
negligent action, its own grossly negligent failure to act or its own willful
misconduct, except that:

(i) this subsection does not limit the effect of (b) above;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by an authorized officer of the Trustee, unless it is proved that the
Trustee was grossly negligent in ascertaining the pertinent facts; and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 8.05.

(d) The Trustee may refuse to perform any duty or exercise any right or power
unless it receives indemnity reasonably satisfactory to it against any loss,
liability or expense, but (i) the Trustee may not require indemnity as a
condition to declaring the principal of and interest on the Bonds to be due
immediately under Section 8.02 and (ii) the Trustee may not require indemnity as
a condition to drawing on the Letter of Credit or to taking any action under the
Letter of Credit or to paying the Bonds as they become due. The Trustee shall
not be required to give any bond or surety in respect of the execution of the
trust created hereby or the powers granted hereunder. The permissive right of
the Trustee to do things enumerated under this Indenture shall not be construed
as a duty of the Trustee.

(e) The Trustee shall not be liable for interest on any cash held by it except
as the Trustee may agree with the Company or with the Issuer with the consent of
the Company.

(f) The Trustee may conclusively rely on a certificate of a Borrower
Representative as to whether a Bankruptcy Filing has occurred.

(g) The Trustee shall comply with the terms of the Letter of Credit.

(h) The Trustee shall maintain adequate records pertaining to the Funds held by
the Trustee, the investment thereof and the disbursement therefrom.
Notwithstanding anything to the contrary in this Indenture or the Lease
Agreement, the Trustee shall not be required to advance its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder.

 

48



--------------------------------------------------------------------------------

(i) Every provision of this Indenture that in any way relates to the Trustee is
subject to all the foregoing paragraphs of this Section.

(j) The Trustee shall not in any event be responsible for ensuring that the rate
of interest due and payable on the Bonds under this Indenture does not exceed
the highest legal rate of interest permissible under federal or state law
applicable thereto.

Section 9.02 Rights of Trustee.

(a) Subject to the foregoing Section, the Trustee may rely on any document
believed by it to be genuine and to have been signed or presented by the proper
person. The Trustee need not investigate any fact or matter stated in the
document. Any action taken by the Trustee pursuant to this Indenture upon the
request or authority or consent of any person, who at the time of making such
request or authority or consent is the owner of any Bond, shall be conclusive
and binding upon all future owners of any Bond issued in replacement thereof.

(b) Before the Trustee acts or refrains from acting, it may require a
certificate of an authorized officer or officers of the Issuer or the Company or
an Opinion of Counsel stating that (i) the person making such certificate or
opinion has read such covenant or condition, (ii) the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based, (iii) in the opinion of such person, he
has made such examination or investigation as is necessary to enable him to
express an informed opinion as to whether or not such covenant or condition has
been complied with, and (iv) a statement as to whether or not, in the opinion of
such person, such condition or covenant has been complied with. The Trustee
shall not be liable for any loss or damage or action it takes or omits to take
in good faith in reliance on the certificate or an Opinion of Counsel.

(c) The Trustee may execute any of the trusts or powers hereunder and perform
any of its duties through agents, attorneys or employees or co-trustees and
shall not be responsible for the willful misconduct or gross negligence of any
agent, attorney, employee or co-trustee appointed with due care.

Section 9.03 Individual Rights of Trustee, Etc. The Trustee in its individual or
any other capacity may become the owner, custodian or pledgee of Bonds and may
otherwise deal with the Issuer, the Bank or the Company or its affiliates with
the same rights it would have if it were not Trustee. The Fiscal Agent may do
the same with like rights.

Section 9.04 Trustee’s Disclaimer. Subject to Sections 9.01(b) and 9.01(c):

(a) the Trustee (i) makes no representation as to the validity or adequacy of
this Indenture or the Bonds, (ii) shall not be responsible for any statement in
the Bonds or for the perfection of any lien created by this Indenture or
otherwise as security for the Bonds, (iii) makes no representation as to, and
assumes no responsibility for the correctness of, the recitals of fact in this
Indenture, (iv) shall have no responsibility with respect to any information,
statement or recital in any official statement, offering memorandum or any other
disclosure material prepared or distributed with respect to the Bonds, except
for any information provided by the Trustee, and (v) shall have no
responsibility for compliance with any state or federal securities laws in
connection with the Bonds;

(b) the Trustee may construe any of the provisions of this Indenture insofar as
the same may appear to be ambiguous or inconsistent with any other provision
hereof, and any construction of any such provisions hereof by the Trustee in
good faith shall be binding upon the Bondholders, the Issuer, the Company and
the Remarketing Agent;

(c) the Trustee shall not be responsible for the application of any of the
proceeds of the Bonds or any other moneys deposited with it and paid out,
withdrawn or transferred hereunder if such application, payment, withdrawal or
transfer shall be made in accordance with the provisions of this Indenture;

 

49



--------------------------------------------------------------------------------

(d) the Trustee shall not be under any obligation to see to the recording or
filing of this Indenture, the Lease Agreement, any financing statements or
continuation statements or any other instrument or otherwise to the giving to
any person of notice of the provisions hereof or thereof;

(e) the Trustee shall not be under any obligation to effect or maintain
insurance or to renew any policies of insurance or to inquire as to the
sufficiency of any policies of insurance carried by the Company, or to report,
or make or file claims or proof of loss for, any loss or damage insured against
or which may occur, or to keep itself informed or advised as to the payment of
any taxes or assessments, or to require any such payment to be made; and

(f) the Trustee shall not be personally liable for any claims by or on behalf of
any person, firm, corporation or other legal entity arising from the conduct or
management of, or from any work or thing done on, the Project, and shall have no
affirmative duty with respect to compliance of the Project under state or
federal laws pertaining to the transport, storage, treatment or disposal of
pollutants, contaminants, waste or hazardous materials, or regulations, permits
or licenses issued under such laws.

Section 9.05 Notice of Defaults. If an event occurs which with the giving of
notice or lapse of time or both would be an Event of Default and if the Trustee
has notice thereof as herein provided, or if an Event of Default has occurred
and is continuing, the Trustee shall mail to each Bondholder, the Remarketing
Agent and the Bank notice of the Event of Default upon its having notice of such
occurrence. Except in the case of a default in payment or purchase of any Series
2005A Bonds, the Trustee may withhold the notice if and so long as it determines
that withholding the notice is in the interests of Bondholders; provided, that
in any event such notice shall not be withheld from the Bank or the Remarketing
Agent.

Section 9.06 Compensation and Indemnification of Trustee. For acting as trustee
under this Indenture, the Trustee shall be entitled to compensation by the
Company (which shall not be limited by any statute regulating the compensation
of a trustee of an express trust) of reasonable fees for the Trustee’s services
and reimbursement of advances, counsel fees and other expenses reasonably and
necessarily made or incurred by the Trustee in connection with its services
under this Indenture.

The Trustee shall be indemnified by the Company for, and shall be held harmless
against, any loss, liability or expense incurred without gross negligence,
willful misconduct or bad faith on the Trustee’s part, arising directly or
indirectly out of or in connection with the acceptance or administration of the
trust created by this Indenture, including the costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder.

To secure the payment or reimbursement to the Trustee provided for in this
Section 9.06, the Trustee shall have a senior claim, to which the Bonds are made
subordinate, on all money or property held or collected by the Trustee, except
moneys held under Article VII or otherwise held in trust to pay the principal of
and interest on and purchase price of the Bonds, and except amounts drawn under
the Letter of Credit, and Available Moneys on deposit in the Bond Fund.

When the Trustee incurs expenses or renders services after the occurrence of an
Event of Default, such expenses and the compensation for such services are
intended to constitute expenses of administration under any federal or state
bankruptcy, insolvency, arrangement, moratorium, reorganization or other debtor
relief law.

Section 9.07 Eligibility of Trustee. This Indenture shall always have a Trustee
that meets the qualifications set forth in this Section 9.07. Each Trustee
shall: (i) be a banking corporation, national banking association or trust
company duly organized under the laws of the United States of America or any
state or territory thereof, doing business and having an office in such location
as shall be approved by the Remarketing Agent, (ii) have together with its
affiliates (herein defined) a combined capital and surplus of at least
$100,000,000 as set forth in its most recently filed annual report of condition,
(iii) either have senior long-term debt securities or outstanding bank deposit
obligations, as appropriate, rated “Baa3/P-3” or better by Moody’s, “BBB-/A3” or
better by Standard & Poor’s or “BBB-/F3” or better by Fitch, or be a direct or
indirect subsidiary of a bank or bank

 

50



--------------------------------------------------------------------------------

holding company which has senior long-term debt securities or outstanding bank
deposit obligations, as appropriate, rated “Baa3/P-3” or better by Moody’s,
“BBB-/A3” or better by Standard & Poor’s or “BBB-/F3” or better by Fitch or
otherwise be acceptable to any Rating Agency then rating the Bonds, and (iv) be
authorized by law to perform all the duties imposed upon it by this Indenture.
For purposes of this Section, the term “affiliate” of the Trustee shall mean any
corporation or other person which, directly or indirectly, controls or is
controlled by or is under common control with the Trustee.

Section 9.08 Replacement of Trustee. The Trustee may resign and be discharged of
the trust created by this Indenture by notifying the Issuer, the Bank, the
Fiscal Agent, the Remarketing Agent and the Company; provided, however, that no
such resignation shall become effective until the appointment of a successor
Trustee, as hereinafter provided. The holders of not less than a majority in
principal amount of the Bonds Outstanding may remove the Trustee by notifying
the removed Trustee and may appoint a successor Trustee with the Issuer’s, the
Bank’s and the Company’s prior written consent; provided, however, that no such
removal shall become effective until the appointment of a successor Trustee, as
hereinafter provided. The Issuer shall remove the Trustee at the request of the
Bank or if the Trustee is prohibited from acting by law or by regulation, rule
or order of any court or administrative body having jurisdiction over the
Trustee; provided, however, that no such removal shall become effective until
the appointment of a successor Trustee, as hereinafter provided. The Issuer may
remove the Trustee at its discretion with the prior written consent of the
Company and the Bank; provided, however, that no such removal shall become
effective until the appointment of a successor trustee as hereinafter provided.
Upon the removal or replacement of the Trustee for any reason, the Issuer and
the Company shall give written notice thereof to the Remarketing Agent, the
Fiscal Agent and the Bank by first-class mail, postage prepaid.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer, with the prior written consent of the Bank
and, so long as no Event of Default shall have occurred and be continuing, the
Company shall promptly appoint a successor Trustee. Notice of such appointment
shall be given by the Issuer to the Remarketing Agent and the Fiscal Agent in
writing by first-class mail.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer, the Bank, the Company, the Fiscal Agent and
the Remarketing Agent. Immediately thereafter, the retiring Trustee shall
transfer all property held by it as Trustee hereunder to the successor Trustee,
the resignation or removal of the retiring Trustee shall then (but only then)
become effective, and the successor Trustee shall have all the rights, powers
and duties of the Trustee under this Indenture. The successor Trustee shall
notify the holders of the Bonds of its acceptance of the trusts hereunder by
first-class mail promptly following such acceptance.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuer, the Bank, the
Company or the holders of a majority in principal amount of the Bonds
Outstanding may petition any court of competent jurisdiction for the appointment
of a successor Trustee.

If the Trustee fails to comply with Section 9.07, any Bondholder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

Section 9.09 Fiscal Agent. The Issuer shall, with the prior approval of the
Company, the Bank and the Remarketing Agent, appoint the Fiscal Agent for the
Bonds subject to the conditions set forth in Section 9.10. The Bank of New York
Trust Company, N.A. shall be the initial Fiscal Agent. The Fiscal Agent shall
signify its acceptance of the duties and obligations imposed upon it hereunder
by a written instrument of acceptance delivered to the Issuer, the Bank and the
Trustee under which such Fiscal Agent will agree, particularly:

(a) to carry out all of its duties set forth herein;

(b) if the Trustee and the Fiscal Agent are not the same entities, to hold all
sums held by it pursuant to this Indenture in a segregated account for the
payment of the principal of or interest on Bonds in trust for the benefit of the
Bondholders until such sums shall be paid to such Bondholders or otherwise
disposed of as herein provided;

 

51



--------------------------------------------------------------------------------

(c) to hold all Bonds delivered to it pursuant to this Indenture, as agent and
bailee of, and in escrow for the benefit of, the respective holders which shall
have so delivered such Bonds until moneys representing the purchase price of
such Bonds shall have been delivered to or for the account of or to the order of
such holders; and

(d) to keep such books and records as shall be consistent with prudent industry
practice, to make such books and records available for inspection by the Issuer,
the Trustee, the Remarketing Agent, the Bank and the Company at all reasonable
times.

The Issuer shall cooperate with the Trustee and the Company to cause the
necessary arrangements to be made and to be thereafter continued whereby funds
derived from the sources specified in Sections 4.01 and 5.02 will be made
available for the payment when due of the Bonds as presented to the Fiscal
Agent.

Section 9.10 Qualifications of Fiscal Agent; Resignation; Removal. The Fiscal
Agent shall meet the qualifications of the Trustee set forth in Section 9.07.
For acting under this Indenture, the Fiscal Agent shall be entitled to
compensation by the Company of reasonable fees for the Fiscal Agent’s services
and reimbursement of advances, counsel fees and other expenses reasonably and
necessarily made or incurred by the Fiscal Agent in connection with its services
under this Indenture.

The Fiscal Agent shall be indemnified by the Company for, and shall be held
harmless against, any loss, liability or expense directly or indirectly incurred
without gross negligence, willful misconduct or bad faith on the Fiscal Agent’s
part, arising directly or indirectly out of or in connection with its duties
under this Indenture, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties hereunder.

The Fiscal Agent may at any time resign and be discharged of the duties and
obligations created by this Indenture by giving at least 60 days’ prior written
notice to the Issuer, the Bank, the Company, the Remarketing Agent and the
Trustee. The Fiscal Agent may be removed by the Issuer at the written direction
of the Bank, and, so long as no Event of Default has occurred and is continuing,
the Company, by an instrument, signed by the Issuer, filed with the Fiscal
Agent, the Bank, the Company, the Remarketing Agent and the Trustee. If an Event
of Default has occurred and is continuing, the Bank may direct the Issuer to
remove the Fiscal Agent without the concurrence of the Company. Except as
provided below, no resignation or removal will be effective until the successor
has delivered an acceptance of its appointment to the Trustee.

In the event of the resignation or removal of the Fiscal Agent, the Fiscal Agent
shall pay over, assign and deliver any property held by it in such capacity
hereunder to its successor or, if there be no successor, to the Trustee.

In the event that the Issuer shall fail to appoint a Fiscal Agent hereunder, or
in the event that the Fiscal Agent shall resign or be removed, or be dissolved,
or if the property or affairs of the Fiscal Agent shall be taken under the
control of any state or federal court or administrative body because of
bankruptcy or insolvency, or for any other reason, and the Issuer shall not have
appointed its successor as Fiscal Agent, the Trustee shall ipso facto be deemed
to be the Fiscal Agent for all purposes of this Indenture until the appointment
by the Issuer of a successor Fiscal Agent.

Section 9.11 Duties of Remarketing Agent.

(a) The Remarketing Agent shall, in accordance with the Remarketing Agreement
and as provided in this Indenture, (i) establish the Series 2005A Interest Rates
on the Bonds as designee for the Issuer and (ii) remarket the Series 2005A Bonds
as designee for the Company. The Remarketing Agent may for its own account or as
broker or agent for others deal in Series 2005A Bonds and may do anything any
other Bondholder may do to the same extent as if the Remarketing Agent were not
serving as such. The Remarketing Agent shall have no duty to act hereunder to
the extent the Remarketing Agent is not required to perform its obligations
under the Remarketing Agreement.

 

52



--------------------------------------------------------------------------------

(b) The Remarketing Agent may execute and perform any of its duties hereunder
through agents, attorneys or co-remarketing agents and shall not be responsible
for the willful misconduct or gross negligence of any agent, attorney or
co-remarketing agent appointed with due care.

Section 9.12 Eligibility of Remarketing Agent; Replacement. The Remarketing
Agent shall be a member of the National Association of Securities Dealers, Inc.
having excess net capital (as defined in Rule 15c3-1 of the Securities Exchange
Act of 1934, as amended) of at least $25,000,000 or, in the alternative, a
national banking association having a combined capital stock, surplus and
undivided profits of at least $100,000,000, and, if the Series 2005A Bonds are
rated by a Rating Agency, the Remarketing Agent must be rated at least
“Baa3/P-3” by Moody’s, “BBB-/A3” by Standard & Poor’s, “BBB-/F3” by Fitch, or
otherwise be acceptable to the Rating Agency.

Banc of America Securities LLC is hereby appointed as the initial Remarketing
Agent and is herein referred to as the “Remarketing Agent.” Any Remarketing
Agent shall accept its appointment hereunder in writing. The Remarketing Agent
may resign by notifying the Issuer, the Company, the Trustee, the Fiscal Agent
and the Bank at least 45 days before the effective date of the resignation. The
Company may, but only with the prior written consent of the Bank, at any time
remove the Remarketing Agent by notifying the Remarketing Agent, the Fiscal
Agent, the Bank, the Issuer and the Trustee at least 60 days prior to the
effective date of such removal. Notwithstanding anything herein to the contrary
and subject to satisfying the requirements of Section 5.03 with respect to the
Substitute Letter of Credit, the Company may simultaneously remove the
Remarketing Agent and the Bank by notifying the Remarketing Agent, the Bank, the
Issuer, the Fiscal Agent, and the Trustee. Upon the receipt or giving, as the
case may be, of notice of the resignation or the removal of the Remarketing
Agent, the Issuer, at the direction of the Company, but only with the prior
written consent of the Bank, shall proceed to appoint a successor by notifying
the Remarketing Agent, the Bank, the Fiscal Agent and the Trustee. When the
Bonds bear interest at a Weekly Rate, if the Remarketing Agent resigns or is
removed pursuant to the terms of this Indenture and, after 45 days in the case
of giving notice of resignation or 60 days in the case of receiving notice of
removal, the Issuer has failed to appoint a successor Remarketing Agent in
accordance with the terms of this Section 9.12, the Company shall immediately
give notice thereof to the Trustee and shall direct the Trustee to give notice
to the holders of all Series 2005A Bonds which bear interest at the Weekly Rate
of a mandatory repurchase of such Bonds pursuant to Section 3.07(a)(iv) hereof.
Such mandatory repurchase shall take place on the first Series 2005A Interest
Payment Date to occur following such Notice of Mandatory Repurchase by the
Trustee (or if such date is not a Business Day, on the next succeeding Business
Day), unless such Mandatory Repurchase Date is a date less than 15 days after
such Notice of Mandatory Repurchase is given, in which case such mandatory
repurchase shall occur on the next succeeding Series 2005A Interest Payment Date
(or, if such date is not a Business Day, on the next succeeding Business Day).
Notwithstanding the foregoing, no such resignation or removal shall be effective
until either (i) the successor Remarketing Agent has delivered an acceptance of
its appointment to the Trustee or (ii) the Mandatory Repurchase Date described
above; provided that, in the event that such resignation or removal occurs upon
a Mandatory Repurchase Date, the Series 2005A Bonds shall not be remarketed
until such time as a successor Remarketing Agent has delivered an acceptance of
its appointment to the Trustee.

Notwithstanding the foregoing, with prior written notice to (but without the
consent of) the Issuer, the Company, the Trustee, the Fiscal Agent, the Bank and
the Bondholders, the Remarketing Agent may assign or transfer any or all of its
rights and obligations hereunder and under the Remarketing Agreement to any
wholly-owned subsidiary or affiliate of the Remarketing Agent so long as such
subsidiary or affiliate meets the qualifications for a Remarketing Agent set
forth herein and is otherwise permitted to perform such obligations under all
applicable federal and state banking and securities laws, rules and regulations.

Section 9.13 [Reserved]

Section 9.14 Successor Trustee, Remarketing Agent or Fiscal Agent by Merger. If
the Trustee, the Remarketing Agent or the Fiscal Agent consolidates with, merges
or converts into, or transfers all or substantially all its assets (or, in the
case of a bank or trust company, its corporate trust assets) to, another
corporation or national banking association, the resulting, surviving or
transferee corporation or national banking association without any

 

53



--------------------------------------------------------------------------------

further act shall be the successor Trustee, Remarketing Agent or Fiscal Agent,
provided that such corporation or national banking association shall otherwise
be eligible to serve in such capacity under this Indenture.

Section 9.15 Appointment of Co-Trustee. It is the purpose of this Indenture that
there shall be no violation of any law of any jurisdiction (including
particularly the law of the State) denying or restricting the right of banking
corporations or associations to transact business as trustee in such
jurisdiction. It is recognized that in case of litigation under this Indenture
or the Lease Agreement, and in particular in case of the enforcement thereof
upon a default or an Event of Default, or in case the Trustee deems that by
reason of any present or future law of any jurisdiction it may not exercise any
of the powers, rights or remedies herein granted to the Trustee or hold title to
the properties, in trust, as herein granted, or take any action which may be
desirable or necessary in connection therewith, it may be necessary that the
Trustee appoint an additional individual or institution as a separate or
co-trustee. The following provisions of this Section are adapted to these ends.

In the event that the Trustee appoints an additional individual or institution
as a separate or co-trustee, each and every remedy, power, right, claim, demand,
cause of action, immunity, estate, title, interest and lien expressed or
intended by this Indenture to be exercised by or vested in or conveyed to the
Trustee with respect thereto shall be exercisable by and vest in such separate
or co-trustee but only to the extent necessary to enable such separate or
co-trustee to exercise such powers, rights and remedies, and every covenant and
obligation necessary to the exercise thereof by such separate or co-trustee
shall run to and be enforceable by either of them; provided, however, that no
co-trustee shall be liable by reason of any act or omission of any other such
co-trustee.

Should any instrument in writing from the Issuer be required by the separate or
co-trustee so appointed by the Trustee for more fully and certainly vesting in
and confirming to him or it such properties, rights, powers, trusts, duties and
obligations, any and all such instruments in writing shall, on request, be
executed, acknowledged and delivered by the Issuer. In case any separate or
co-trustee or a successor to either shall die, become incapable of acting,
resign or be removed, all the estates, properties, rights, powers, trusts,
duties and obligations of such separate or co-trustee, so far as permitted by
law, shall vest in and be exercised by the Trustee until the appointment of a
new co-trustee or successor to such separate or co-trustee.

ARTICLE X

AMENDMENTS OF AND SUPPLEMENTS TO INDENTURE

Section 10.01 Without Consent of Bondholders. The Issuer and the Trustee may
amend or supplement this Indenture or the Bonds without prior notice to or
consent of any Bondholder:

(a) to cure any ambiguity, inconsistency or formal defect or omission;

(b) to grant to the Trustee for the benefit of the Bondholders additional
rights, remedies, powers or authority;

(c) to subject to this Indenture additional collateral or to add other
agreements of the Issuer;

(d) to modify, amend or supplement this Indenture or any indenture supplemental
hereto or the Bonds to permit qualification under the Trust Indenture Act of
1939, as amended, or any similar federal statute at the time in effect; to
permit the qualification of the Bonds for sale under the securities laws of any
state of the United States; or to prevent the application of the Investment
Company Act of 1940, as amended, to any of the transactions contemplated by, or
any of the parties to this Indenture, the Lease Agreement or the Bonds;

(e) to provide for uncertificated Bonds or to make any change necessary to give
effect to a custody agreement pursuant to Section 2.05(d);

(f) to evidence the succession of a new Trustee or the appointment by the
Trustee of a co-trustee;

 

54



--------------------------------------------------------------------------------

(g) [reserved]

(h) to make any change not materially adversely affecting any Bondholder’s
rights requested by the Rating Agency in order (i) to obtain a rating from the
Rating Agency after the initial issuance of the Bonds if the Bonds are initially
issued without a rating equivalent to the rating assigned to other securities
supported by a Letter of Credit of the Bank, or (ii) to maintain any rating on
the Bonds;

(i) to make any change not materially adversely affecting any Bondholder’s
rights to provide for or to implement the provisions of a Letter of Credit;

(j) to make any other change to provide for or to implement the provisions of a
Letter of Credit only if such Letter of Credit and the changes to this Indenture
become effective on a Mandatory Repurchase Date;

(k) to provide for (or subsequently modify) an Alternate Rate pursuant to
Section 2.02(e) or to make any changes to the Base Rate requested by the
Remarketing Agent;

(l) to delete the requirement of an Series 2005A Interest Reserve Subaccount
while Series 2005A Bonds bear interest at a Flexible Rate if the Trustee has
received written confirmation from the Rating Agency then rating the Series
2005A Bonds that such amendment will not result in a reduction or a withdrawal
of the rating then in effect for the Series 2005A Bonds;

(m) to make any change to be effective on any Mandatory Repurchase Date provided
that such change has been disclosed to all owners of Series 2005A Bonds who
purchase on such date;

(n) to make any change that does not materially adversely affect the rights of
any Bondholder;

(o) to add to this Indenture the obligation of the Trustee, the Issuer or the
Company to disclose such information regarding the Bonds, the Project, the
Issuer, the Trustee, the Company or the Bank as shall be required or recommended
to be disclosed in accordance with applicable regulations or guidelines
established by, among others, the American Bankers Association Corporate Trust
Committee or the Securities and Exchange Commission; or

(p) to provide for such changes as may be necessary in connection with the
issuance of Additional Bonds or Series 2005A Conversion Bonds as shall not, in
the opinion of the Trustee, prejudice in any material respect the rights of the
holders of the Bonds then Outstanding.

Section 10.02 With Consent of Bondholders. If an amendment of or supplement to
this Indenture or the Bonds without any consent of Bondholders is not permitted
by the preceding Section, the Issuer and the Trustee may enter into such
amendment or supplement without prior notice to any Bondholders but with the
consent of the holders of at least a majority in principal amount of the Series
2005A Bonds Outstanding. However, without the consent of all Bondholders
affected, no amendment or supplement may (a) extend the maturity of the
principal of, or interest on, any Bond, (b) reduce the principal amount of, or
rate of interest on, any Bond or change the terms of any redemption (except as
otherwise provided in Section 3.01), (c) effect a privilege or priority of any
Bond or Bonds over any other Bond or Bonds (except as provided herein),
(d) reduce the percentage of the principal amount of the Bonds required for
consent to such amendment or supplement, (e) eliminate the holders’ rights to
optionally tender the Series 2005A Bonds, (f) extend the due date for the
purchase of Series 2005A Bonds optionally tendered by the holders thereof or
reduce the purchase price of such Series 2005A Bonds, (g) create a lien ranking
prior to or on a parity with the lien of this Indenture on the property
described in the Granting Clause of this Indenture (except as provided herein
with respect to the issuance of Additional Bonds), or (h) deprive any Bondholder
of the lien created by this Indenture on such property (except as provided
herein with respect to the issuance of Additional Bonds). In addition, if moneys
or U.S. Government Obligations have been deposited or set aside with the Trustee
pursuant to Article VII for the

 

55



--------------------------------------------------------------------------------

payment of Bonds and those Bonds shall not have in fact been actually paid in
full, no amendment to the provisions of that Article shall be made without the
consent of the holder of each of those Bonds affected.

Section 10.03 Effect of Consents. After an amendment or supplement becomes
effective, it shall bind every Bondholder unless it makes a change described in
any of the lettered clauses of the preceding Section. In such case, the
amendment or supplement shall bind each Bondholder who consented to it and each
subsequent holder of a Bond or portion of a Bond evidencing the same debt as the
consenting holder’s Bond.

Section 10.04 Notation on or Exchange of Bonds. If an amendment or supplement
changes the terms of a Bond, the Trustee may require the holder to deliver it to
the Fiscal Agent. The Fiscal Agent may place an appropriate notation on the Bond
regarding the changed terms and return it to the holder. Alternatively, if the
Issuer, the Company and the Trustee so determine, the Issuer in exchange for the
Bond shall issue and the Fiscal Agent or the Trustee shall authenticate a new
Bond that reflects the changed terms. In either event, the cost of placing such
notation on the Bond(s) shall be borne by the Company.

Section 10.05 Signing by Trustee of Amendments and Supplements. The Trustee
shall sign any amendment or supplement to this Indenture or the Bonds authorized
by this Article if the amendment or supplement, in the judgment of the Trustee,
does not adversely affect the rights, duties, liabilities or immunities of the
Trustee. If it does, the Trustee may, but need not, sign it. In signing an
amendment or supplement, the Trustee shall be entitled to receive and (subject
to Section 9.01) shall be fully protected in relying on an Opinion of Counsel
stating that such amendment or supplement is authorized by this Indenture and is
duly authorized, executed and delivered and enforceable in accordance with its
terms.

Section 10.06 Company, Bank, Fiscal Agent and Remarketing Agent Consents
Required. An amendment or supplement to this Indenture or the Bonds shall not
become effective unless the Company, the Remarketing Agent (but only to the
extent that such amendment or supplement affects the rights, duties or
obligations of the Remarketing Agent hereunder), the Fiscal Agent (but only to
the extent that such amendment or supplement affects the rights, duties or
obligations of the Fiscal Agent hereunder) and the Bank deliver to the Trustee
their written consents to the amendment or supplement. In any event, no
amendment or supplement hereto shall become effective until the Remarketing
Agent and the Fiscal Agent acknowledge receipt of a copy of such supplement or
amendment.

Section 10.07 Notice to Bondholders. The Trustee shall cause notice of the
execution of a supplemental indenture to be mailed promptly by first-class mail
to each Bondholder at the holder’s registered address. The notice shall state
briefly the nature of the supplemental indenture and that copies thereof are on
file with the Trustee for inspection by all Bondholders.

Section 10.08 Opinion of Bond Counsel Required. An amendment or supplement to
this Indenture shall not become effective unless the Trustee has received an
Opinion of Bond Counsel addressed to the Issuer, the Trustee, the Fiscal Agent,
the Bank, the Company and the Remarketing Agent to the effect that such
amendment or supplement is authorized by this Indenture.

ARTICLE XI

AMENDMENTS OF AND SUPPLEMENTS TO OTHER DOCUMENTS

Section 11.01 Without Consent of Bondholders. The Issuer, with the consent of
the Company, may enter into, and the Trustee may consent to, any amendment of or
supplement to the Lease Agreement, without notice to or consent of any
Bondholder, if the amendment or supplement is required (a) by the provisions of
the Lease Agreement or this Indenture, (b) to cure any ambiguity, inconsistency
or formal defect or omission, (c) to identify more precisely the Project, (d) in
connection with any authorized amendment of or supplement to this Indenture, or
(e) to make any change comparable to those described in Section 10.01.

 

56



--------------------------------------------------------------------------------

Section 11.02 With Consent of Bondholders. If an amendment of or supplement to
the Lease Agreement without any consent of Bondholders is not permitted by
Section 11.01, the Issuer may enter into, and the Trustee may consent to, such
amendment or supplement without prior notice to any Bondholder but with the
consent of the holders of at least a majority in principal amount of the Series
2005A Bonds Outstanding. However, without the consent of each Bondholder
affected, no amendment or supplement may result in a change comparable to those
described in the lettered clauses of Section 10.02.

Section 11.03 Consents by Trustee and the Fiscal Agent to Amendments or
Supplements. The Trustee shall consent to any amendment or supplement to the
Lease Agreement authorized by this Article if the amendment or supplement does
not adversely affect the rights, duties, liabilities or immunities of the
Trustee. If it does, the Trustee may, but need not, consent to such an amendment
or supplement. An amendment or supplement to the Lease Agreement shall not
become effective unless the Fiscal Agent (but only to the extent that such
amendment or supplement affects the rights, duties or obligations of the Fiscal
Agent) delivers to the Trustee its written consent to the amendment or
supplement. In any event, no amendment or supplement hereto shall become
effective until the Fiscal Agent acknowledges receipt of a copy of such
supplement or amendment. In consenting to an amendment or supplement, the
Trustee shall be entitled to receive and (subject to Section 9.01) shall be
fully protected in relying on an Opinion of Bond Counsel stating that such
amendment or supplement is authorized by this Indenture and has been duly
authorized, executed and delivered and is enforceable in accordance with its
terms.

Section 11.04 Notice to Bondholders. The Trustee shall cause notice of the
execution of an amendment or supplement to the Lease Agreement pursuant to
Section 11.02 to be mailed promptly by first-class mail to each Bondholder at
the holder’s registered address. The notice shall state briefly the nature of
the amendment or supplement and that copies thereof are on file with the Trustee
for inspection by all Bondholders.

Section 11.05 Bank and Remarketing Agent Consent Required. An amendment or
supplement to the Lease Agreement shall not become effective unless the
Remarketing Agent (but only to the extent that such amendment or supplement
affects the rights, duties or obligations of the Remarketing Agent hereunder or
thereunder) and the Bank deliver to the Trustee their written consents to the
amendment or supplement, for so long as the Series 2005A Bonds are Outstanding.
In any event, no such amendment or supplement shall become effective until the
Remarketing Agent acknowledges receipt of a copy of such amendment or
supplement.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Any notice, request, direction, designation, consent, acknowledgment,
certification, appointment, waiver or other communication required or permitted
by this Indenture or the Bonds must be in writing except as expressly provided
otherwise in this Indenture or the Bonds.

(b) Except as otherwise provided herein, any notice or other communication shall
be sufficiently given and deemed given when (i) delivered by hand, (ii) sent by
a nationally recognized overnight courier, (iii) mailed by first-class mail,
postage prepaid, or, (iv) unless specifically prohibited under the terms of the
Indenture, by telecopy under the provisions of this Indenture, addressed as
follows:

 

  (1) If to the Issuer:

Bernalillo County , New Mexico

One Civic Plaza NW

Albuquerque, NM 87102

Attention: County Manager

Telecopier: (505) 768-4000

 

57



--------------------------------------------------------------------------------

  (2) If to the Trustee:

The Bank of New York Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, FL 32256

Attn: Florida Muni

 

  (3) If to the Underwriter or the Remarketing Agent:

Banc of America Securities LLC

Hearst Tower, 14th Floor

NC1 027 14 01

214 North Tryon Street

Charlotte, North Carolina 28255

Attention: Municipal Trading and Underwriting

Telecopier: (704) 388-0393

 

  (4) If to the Bank:

Bank of America, N. A.

414 Union St

Nashville TN 37219-1697

Attention:

Telecopier: (615) 749-4762

 

  (5) If to the Fiscal Agent:

The Bank of New York Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, FL 32256

Attn: Florida Muni

 

  (6) If to the Company:

Tempur Production USA, Inc.

1713 Jaggie Fox Way

Lexington, Kentucky 40511

Attention: Assistant Treasurer

Telecopier: (859) 514-5841

with a copy to:

Brownstein Hyatt & Farber, P.C.

201 Third Street NW, Suite 1700

Albuquerque, New Mexico 87102

Attention: David Buchholtz

Telecopier: (505) 244-0770

A copy of any notice to any party given hereunder (with the exception of notices
required for draws under any Letter of Credit) shall be provided to the
Remarketing Agent for so long as the Series 2005A Bonds are Outstanding and the
Trustee in the manner such notice is otherwise given.

The beneficial owner of $1,000,000 or more of Series 2005A Bonds may, by written
notice to the Trustee and the Fiscal Agent, request that all notices given with
respect to such Series 2005A Bonds be given to the registered owner thereof and
to a second address provided in such written notice to the Trustee and the
Fiscal Agent. Upon receipt of such notice described in the preceding sentence,
the Trustee and the Fiscal Agent, as applicable, shall send all notices relating
to the relevant Bonds to the registered owner and the second address so
designated.

 

58



--------------------------------------------------------------------------------

Section 12.02 Bondholders’ Consents. Any consent or other instrument required by
this Indenture to be signed by Bondholders may be in any number of concurrent
documents and may be signed by a Bondholder or by the holder’s agent appointed
in writing. Proof of the execution of such instrument or of the instrument
appointing an agent and of the ownership of Bonds, if made in the following
manner, shall be conclusive for any purposes of this Indenture with regard to
any action taken by the Trustee under the instrument:

(a) The fact and date of a person’s signing an instrument may be proved by the
certificate of any officer in any jurisdiction who by law has power to take
acknowledgments within that jurisdiction that the person signing the writing
acknowledged before the officer the execution of the writing, or by an affidavit
of any witness to the signing.

(b) The fact of ownership of Bonds, the amount or amounts, numbers and other
identification of such Bonds and the date of holding shall be proved by the
registration books kept pursuant to this Indenture.

In determining whether the holders of the required principal amount of Bonds
Outstanding have taken any action under this Indenture, Series 2005A Bonds owned
by the Issuer, the Company or any subsidiary or affiliate of either thereof
shall be disregarded and deemed not to be Outstanding; provided, however, that
Bank Bonds will not be disregarded and shall be deemed to be Outstanding for
such purpose. In determining whether the Trustee shall be protected in relying
on any such action, only Series 2005A Bonds which the Trustee knows to be so
owned shall be disregarded.

Section 12.03 Notices to Rating Agency. The Trustee shall notify each Rating
Agency in writing of the occurrence of any of the following events prior to the
occurrence thereof: (a) any change in the identity of the Trustee, the Fiscal
Agent or the Remarketing Agent; (b) any supplement to, amendment or modification
of, or change to, this Indenture, the Lease Agreement, the Credit Agreement (to
the extent the Trustee has notice thereof) or the Letter of Credit; (c) any
change in the Series 2005A Interest Rate determination method, (d) the
expiration, substitution or termination of the Letter of Credit, or any
extension thereof; (e) the issuance of Additional Series 2005A Bonds; (f) the
payment in full of the principal of and interest on the Series 2005A Bonds;
(g) the delivery of any written opinion of Bankruptcy Counsel required to be
delivered under the terms of this Indenture; and (h) any acceleration of the
Bonds

Section 12.04 Limitation of Rights. Nothing expressed or implied in this
Indenture or the Bonds shall give any person other than the Trustee, the Issuer,
the Bank, the Fiscal Agent, the Company, the Underwriter, the Remarketing Agent
and the Bondholders any right, remedy or claim under or with respect to this
Indenture.

Section 12.05 Severability. If any provision of this Indenture shall be
determined to be unenforceable by a court of law, such holding shall not affect
any other provision of this Indenture; provided, no holding or invalidity shall
require the Issuer or the Trustee to make any payment from any source except
Receipts and Lease Payments pledged hereunder.

Section 12.06 Payments Due on Non-Business Days. If a payment date is not a
Business Day at the place of payment, then payment shall be made at that place
on the next succeeding Business Day, with the same force and effect as if made
on the payment date, and, in the case of any such payment, no interest shall
accrue for the intervening period.

Section 12.07 Governing Law. This Indenture and the authority of the Issuer to
issue the Bonds shall be governed by and construed in accordance with the laws
of the State.

Section 12.08 No Personal Liability of Issuer Officials. No provision, covenant
or agreement contained in this Indenture or the Bonds shall be deemed to be the
covenant or agreement of any past, present or future official, officer, agent,
director, employee or member of the Issuer, nor shall any breach thereof
constitute or give rise to or impose upon the Issuer a pecuniary liability or
charge upon its general credit or taxing power. No past, present or future
official, officer, agent, employee, director or member of the Issuer shall be
personally liable on

 

59



--------------------------------------------------------------------------------

this Indenture or the Bonds, in his individual capacity, nor shall such persons
executing this Indenture or the Bonds be liable personally on this Indenture or
the Bonds or be subject to any personal liability or accountability by reason of
the issuance of the Bonds.

Section 12.09 Reserved.

Section 12.10 Recording and Filing. The Company shall keep or cause to be kept
all financing statements related to this Indenture and all supplements hereto,
the Lease Agreement and all supplements thereto and such other documents that
are delivered to the Trustee as may be necessary to be filed in such manner and
in such places, and, except to the extent otherwise expressly stated in or
contemplated by this Indenture, the Trustee shall maintain continuous possession
of all portions of the Trust Estate in which a security interest may not be
perfected by filing, and the Company shall file all continuation statements as
may be required by law in order to preserve, protect, and perfect fully the
security of the Owners of the Bonds and the rights of the Trustee hereunder. The
Issuer will cooperate with the Trustee in accomplishing the filing of any
financing statements to be filed in connection herewith.

Section 12.11 Counterparts. This Indenture may be signed in several
counterparts, each of which shall be an original and all of which together shall
constitute the same instrument.

Section 12.12 References to the Bank. The Bank shall have no rights to enforce
any provision of this Indenture or to give any consents, approvals or directions
or to vote Series 2005A Bonds during any period in which it has dishonored a
draw under any Letter of Credit presented in strict compliance with the terms
thereof.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer and the Trustee have caused this Indenture to be
executed in their respective names and the Issuer has caused its corporate seal
to be hereunto affixed and attested by its duly authorized officer, all as of
the date first above written.

 

BERNALILLO COUNTY, NEW MEXICO, By:   /s/    ALAN B. ARMIJO           Chair,
Board of County Commissioners

 

(SEAL) Attest By:   /s/    DIANNE BROWN FOR MARY HERRERA   County Clerk

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as trustee

By:   /s/    JANALEE R. SCOTT         Title:   Vice President

 

61